[wabex1019q22018001.jpg]
EXECUTION VERSION Published Deal CUSIP Number: 96038PAF5 Published Refinancing
Term Facility CUSIP Number: 96038PAH1 Published Delayed Draw Term Facility CUSIP
Number: 96038PAJ7 Revolving Facility CUSIP Number: 96038PAG3 CREDIT AGREEMENT
dated as of June 8, 2018, among WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION,
WABTEC COÖPERATIEF U.A. and the other BORROWING SUBSIDIARIES Party Hereto, the
LENDERS Party Hereto and PNC BANK, NATIONAL ASSOCIATION, as the Administrative
Agent ___________________________ GOLDMAN SACHS BANK USA, HSBC BANK USA, N.A.,
JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS LLC and TD SECURITIES (USA) LLC, as Joint Lead Arrangers and
Joint Bookrunners GOLDMAN SACHS BANK USA and PNC CAPITAL MARKETS LLC, as
Syndication Agents BANK OF AMERICA, N.A., HSBC BANK USA, N.A., JPMORGAN CHASE
BANK, N.A., and TD SECURITIES (USA) LLC, as Documentation Agents [CS&M C/M
4025-124] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018002.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions SECTION 1.01. Defined Terms
.................................................................................1
SECTION 1.02. Classification of Loans and Borrowings
........................................43 SECTION 1.03. Terms Generally; Dutch
Terms .....................................................43 SECTION 1.04.
Accounting Terms; GAAP
.............................................................45 SECTION 1.05.
Currency Translation
.....................................................................46 SECTION
1.06. Effectuation of Transactions
..........................................................47 SECTION 1.07. Most
Favored Nation Provision .....................................................48
ARTICLE II The Credits SECTION 2.01. Commitments
.................................................................................48
SECTION 2.02. Loans and Borrowings
...................................................................48 SECTION
2.03. Requests for
Borrowings................................................................49
SECTION 2.04. Funding of Borrowings
..................................................................51 SECTION
2.05. Interest Elections
............................................................................52
SECTION 2.06. Termination and Reduction of
Commitments................................53 SECTION 2.07. Repayment of Loans;
Amortization of Term Loans; Evidence of
Debt............................................................................54
SECTION 2.08. Prepayment of Loans
.....................................................................55 SECTION
2.09. Fees
................................................................................................56
SECTION 2.10.
Interest............................................................................................58
SECTION 2.11. Alternate Rate of Interest
...............................................................59 SECTION 2.12.
Increased Costs; Illegality
..............................................................61 SECTION 2.13.
Break Funding Payments
...............................................................65 SECTION 2.14.
Taxes
..............................................................................................65
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
............................................................................................71
SECTION 2.16. Mitigation Obligations; Replacement of Lenders
..........................73 SECTION 2.17. Defaulting
Lenders.........................................................................74
SECTION 2.18. Incremental Facilities
.....................................................................77 i
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018003.jpg]
SECTION 2.19. Bridge Facility
...............................................................................80
SECTION 2.20. Letters of Credit
.............................................................................81
SECTION 2.21. Swingline
Loans.............................................................................89
SECTION 2.22. Borrowing Subsidiaries
..................................................................92 SECTION
2.23. Non-Public Lender
.........................................................................93
ARTICLE III Representations and Warranties SECTION 3.01. Organization
...................................................................................94
SECTION 3.02. Authorization; No Conflict; Compliance with
Law.......................94 SECTION 3.03. Validity and Binding Nature
..........................................................95 SECTION 3.04.
Financial Condition
........................................................................95
SECTION 3.05. No Material Adverse
Change.........................................................95 SECTION 3.06.
Litigation and Contingent Liabilities
.............................................95 SECTION 3.07. Ownership of
Properties ................................................................95
SECTION 3.08. Subsidiaries
....................................................................................95
SECTION 3.09. Pension Plans
.................................................................................96
SECTION 3.10. Investment Company Act
..............................................................97 SECTION 3.11.
Regulation U
..................................................................................97
SECTION 3.12. Solvency
.........................................................................................97
SECTION 3.13. Environmental
Matters...................................................................97
SECTION 3.14. Insurance
........................................................................................98
SECTION 3.15. Information
....................................................................................98
SECTION 3.16. Intellectual Property
.......................................................................99
SECTION 3.17. Labor Matters
.................................................................................99
SECTION 3.18. No Default
......................................................................................99
SECTION 3.19. Anti-Corruption Laws and Sanctions; Use of Proceeds
................99 SECTION 3.20. EEA Financial Institutions
.............................................................99 SECTION 3.21.
Ranking of Obligations
..................................................................99 SECTION
3.22. Immunity
......................................................................................100
SECTION 3.23. Proper Form; No Recordation
......................................................100 SECTION 3.24. Centre
of Main
Interests...............................................................100
SECTION 3.25. Tax Residency of Netherland Borrowing Subsidiary
..................100 ii [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018004.jpg]
ARTICLE IV Conditions SECTION 4.01. Conditions to Effective Date
........................................................101 SECTION 4.02.
Conditions to Delayed Draw Term Funding Date .......................102 SECTION
4.03. Conditions to Each Revolving Credit Event
................................104 SECTION 4.04. Conditions to Initial
Revolving Credit Event to each Borrowing Subsidiary
..................................................................105 ARTICLE V
Affirmative Covenants SECTION 5.01. Financial Reporting
......................................................................106
SECTION 5.02. Notices; Other Information
..........................................................107 SECTION 5.03.
Books, Records and Inspections
..................................................108 SECTION 5.04. Maintenance
of Property; Insurance ............................................108 SECTION
5.05. Compliance with Laws
................................................................109 SECTION
5.06. Maintenance of Existence, Etc
.....................................................109 SECTION 5.07. Use of
Proceeds............................................................................109
SECTION 5.08. Employee Benefit Plans
...............................................................109 SECTION 5.09.
Environmental
Matters.................................................................110
SECTION 5.10. Payment of Taxes
.........................................................................110
SECTION 5.11. Anti-Corruption Laws
..................................................................110 SECTION
5.12. Guarantee Requirement
...............................................................110 SECTION 5.13.
Further
Assurances.......................................................................111
ARTICLE VI Negative Covenants SECTION 6.01. Indebtedness
.................................................................................111
SECTION 6.02. Liens
.............................................................................................113
SECTION 6.03. Restricted Payments
.....................................................................116 SECTION
6.04. Fundamental Changes; Business Activities
.................................116 SECTION 6.05. Transactions with Affiliates
.........................................................117 SECTION 6.06.
Restrictive Agreements
................................................................118 SECTION
6.07. Fiscal Year
...................................................................................120
SECTION 6.08. Financial Covenants
.....................................................................120 iii
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018005.jpg]
SECTION 6.09. Anti-Corruption Laws
..................................................................120 ARTICLE
VII Events of Default SECTION 7.01. Defaults
........................................................................................120
SECTION 7.02. Delayed Draw Certain Funds Period
...........................................123 ARTICLE VIII The Administrative
Agent ARTICLE IX Parent Guarantee SECTION 9.01. Parent Guarantee
..........................................................................132
SECTION 9.02. Waivers
........................................................................................132
SECTION 9.03. Guarantee Absolute
......................................................................132
SECTION 9.04. Acceleration
.................................................................................134
SECTION 9.05. Marshaling; Reinstatement
..........................................................134 SECTION 9.06.
Subrogation
..................................................................................134
SECTION 9.07. Termination Date
.........................................................................135
ARTICLE X Miscellaneous SECTION 10.01. Notices
.........................................................................................135
SECTION 10.02. Waivers; Amendments
.................................................................137 SECTION
10.03. Expenses; Indemnity; Damage Waiver
........................................140 SECTION 10.04. Successors and
Assigns................................................................143
SECTION 10.05. Survival
........................................................................................148
SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic Execution
.....................................................................................149
SECTION 10.07. Severability
..................................................................................150
SECTION 10.08. Right of
Setoff..............................................................................150
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
......150 SECTION 10.10. WAIVER OF JURY TRIAL
........................................................152 SECTION 10.11.
Headings
......................................................................................152
SECTION 10.12. Confidentiality
.............................................................................152
iv [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018006.jpg]
SECTION 10.13. Interest Rate Limitation
...............................................................153 SECTION
10.14. Release of Guarantees under Guarantee Agreement ...................154
SECTION 10.15. USA PATRIOT Act Notice
.........................................................154 SECTION 10.16. No
Fiduciary Relationship
...........................................................154 SECTION 10.17.
Non-Public Information
...............................................................155 SECTION
10.18. Conversion of Currencies
............................................................156 SECTION 10.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
....................................................................156 SECTION
10.20. Dutch Loan Party Representation
................................................157 SECTION 10.21. Existing
Credit Agreement ..........................................................157
SCHEDULES: Schedule 1.01 — Excluded Subsidiaries Schedule 2.01 — Commitments
Schedule 2.20(a) — LC Commitments Schedule 2.20(b) — Existing Letters of Credit
Schedule 3.08 — Subsidiaries Schedule 6.01 — Existing Indebtedness Schedule 6.02
— Existing Liens Schedule 6.06 — Existing Restrictive Agreements EXHIBITS:
Exhibit A — Form of Assignment and Assumption Exhibit B — Form of Borrowing
Request Exhibit C-1 — Form of Borrowing Subsidiary Accession Agreement Exhibit
C-2 — Form of Borrowing Subsidiary Termination Exhibit D — Form of Compliance
Certificate Exhibit E — Form of Guarantee Agreement Exhibit F — Form of Interest
Election Request Exhibit G — Form of Swingline Borrowing Request Exhibit H-1 —
Form of US Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for US Federal Income Exhibit H-2 — Form of US Tax Compliance
Certificate for Non-US Participants that are not Partnerships for US Federal
Income Tax Purposes Exhibit H-3 — Form of US Tax Compliance Certificate for
Non-US Participants that are Partnerships for US Federal Income Tax Purposes
Exhibit H-4 — Form of US Tax Compliance Certificate for Foreign Lenders that are
Partnerships for US Federal Income Tax Purposes Exhibit I — Form of Solvency
Certificate v [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018007.jpg]
CREDIT AGREEMENT dated as of June 8, 2018, among WESTINGHOUSE AIR BRAKE
TECHNOLOGIES CORPORATION, a Delaware corporation, WABTEC COÖPERATIEF U.A., a
coöperatieve vereniging met uitsluiting van aansprakelijkheid incorporated under
the laws of the Netherlands and registered with the Dutch trade register under
number 52117243, the other BORROWING SUBSIDIARIES party hereto from time to
time, the LENDERS party hereto and PNC BANK, NATIONAL ASSOCIATION, as the
Administrative Agent. The parties hereto agree as follows: ARTICLE I Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below: “2013 Note Indenture” means the Indenture dated as
of August 8, 2013, by and among the Company, the guarantors party thereto and
Wells Fargo Bank, National Association, as trustee, as supplemented by the First
Supplemental Indenture dated as of August 8, 2013, the Second Supplemental
Indenture dated as of November 3, 2016, the Third Supplemental Indenture dated
as of November 3, 2016, the Fourth Supplemental Indenture dated as of February
9, 2017, the Fifth Supplemental Indenture dated as of April 28, 2017, the Sixth
Supplemental Indenture dated as of June 21, 2017, and the Seventh Supplemental
Indenture dated as of June 8, 2018. “ABR”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
bear interest at a rate determined by reference to the Alternate Base Rate.
“Acquisition” means any transaction, or series of related transactions,
resulting, directly or indirectly, in (a) the acquisition of all or
substantially all of the assets of a Person, or of all or substantially all of
any division or line of business of a Person, (b) the acquisition of more than
50% of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, a Material Acquisition (including the GET Acquisition) and any related
transactions (including for the purpose of refinancing or replacing all or a
portion of any related bridge facilities or any pre-existing Indebtedness of the
Persons or assets to be acquired); provided that either (a) the release of the
proceeds thereof to the Company and the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018008.jpg]
2 Subsidiaries is contingent upon the substantially simultaneous consummation of
such Material Acquisition (and, if the definitive agreement for such Material
Acquisition is terminated prior to the consummation of such Material
Acquisition, or if such Material Acquisition is otherwise not consummated by the
date specified in the definitive documentation evidencing, governing the rights
of the holders of or otherwise relating to such Indebtedness, then, in each
case, such proceeds are, and pursuant to the terms of such definitive
documentation are required to be, promptly applied to satisfy and discharge all
obligations of the Company and the Subsidiaries in respect of such Indebtedness)
or (b) such Indebtedness contains a “special mandatory redemption” provision (or
a similar provision) if such Material Acquisition is not consummated by the date
specified in the definitive documentation evidencing, governing the rights of
the holders of or otherwise relating to such Indebtedness (and, if the
definitive agreement for such Material Acquisition is terminated prior to the
consummation of such Material Acquisition or such Material Acquisition is
otherwise not consummated by the date so specified, such Indebtedness is, and
pursuant to such “special mandatory redemption” (or similar) provision is
required to be, redeemed or otherwise satisfied and discharged within 90 days of
such termination or such specified date, as the case may be). “Adjusted LIBO
Rate” means (a) with respect to any LIBOR Borrowing denominated in US Dollars
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100,000 of 1% (i.e., the fifth digit after the
decimal)) equal to the product of (i) the LIBO Rate for US Dollars for such
Interest Period multiplied by (ii) the Statutory Reserve Rate and (b) with
respect to any LIBOR Borrowing denominated in any Alternative Currency for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
Alternative Currency for such Interest Period. “Administrative Agent” means PNC,
in its capacity as the administrative agent hereunder and under the other Loan
Documents, and its successors in such capacity as provided in Article VIII.
Unless the context requires otherwise, the term “Administrative Agent” shall
include any branch or Affiliate of PNC or any such successor through which PNC
or such successor shall perform any of its obligations in such capacity
hereunder or under the other Loan Documents. “Administrative Questionnaire”
means an Administrative Questionnaire in a form supplied by the Administrative
Agent. “Affiliate” means, with respect to a specified Person, another Person
that directly or indirectly Controls, is Controlled by or is under common
Control with the Person specified. “Aggregate Revolving Commitment” means the
sum of the Revolving Commitments of all the Revolving Lenders. “Aggregate
Revolving Exposure” means the sum of the Revolving Exposures of all the
Revolving Lenders. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018009.jpg]
3 “Agreement” means this Credit Agreement. “Agreement Currency” has the meaning
set forth in Section 10.18(b). “Alternate Base Rate” means, for any day, a rate
per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b)
the Federal Funds Effective Rate in effect on such day plus ½ of 1.00% per annum
and (c) the Adjusted LIBO Rate on such day (or if such day is not a Business
Day, the immediately preceding Business Day) for a deposit in US Dollars with a
maturity of one month plus 1.00% per annum; provided that if such rate shall be
less than 1.00%, such rate shall be deemed to be 1.00%. For purposes of clause
(c) above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate
for a deposit in US dollars with a maturity of one month (or, if the Screen Rate
on such day for a deposit in US Dollars is not available for a maturity of one
month but is available for periods both longer and shorter than such period, the
Interpolated Screen Rate) at approximately 11:00 a.m., London time, on such day.
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.11, then the Alternate Base Rate shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause (c)
above. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Alternative Currency” means (a) Euro, (b) Sterling, (c) Canadian Dollars and
(d) any Eligible Currency that the Company requests the Administrative Agent to
include as an Alternative Currency hereunder and that is agreed to be designated
as an “Alternative Currency” by all the Revolving Lenders; provided that the
Administrative Agent shall promptly notify each Revolving Lender of each such
request and each Revolving Lender shall be deemed not to have agreed to such
request unless and until its written consent thereto has been received by the
Administrative Agent. If, after the designation pursuant to the terms of this
Agreement of any currency as an Alternative Currency, currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, or such
country’s currency is, in the determination of the Administrative Agent, no
longer readily available or freely traded or otherwise ceases to be an Eligible
Currency (any of the foregoing being referred to as a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Revolving Lenders and
the Company thereof, and such currency shall no longer be an Alternative
Currency until such time as such Disqualifying Event no longer exists, and, not
later than the last day of the applicable Interest Period for such Revolving
Loans, the applicable Borrowers shall repay all Revolving Loans denominated in
such currency, together with accrued interest thereon. “Alternative Currency
Overnight Rate” means, for any day with respect to any currency, the rate of
interest per annum at which overnight deposits in such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in the Relevant Interbank Market, as
such rate [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018010.jpg]
4 is determined by the Administrative Agent or, in the case of any such
determination made by it as contemplated hereunder, by any Issuing Bank.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption, money laundering or
anti-terrorism. “Applicable Creditor” has the meaning set forth in Section
10.18(b). “Applicable Percentage” means at any time, with respect to any
Revolving Lender, the percentage of the Aggregate Revolving Commitment
represented by such Lender’s Revolving Commitment at such time. If all the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments. “Applicable Rate” means, for any day,
with respect to Revolving Commitment Fees, or with respect to any Term Loan,
Revolving Loan or Swingline Loan that is an ABR Loan or a LIBOR Loan or CDOR
Loan, the applicable rate per annum set forth below under the applicable caption
“Revolving Commitment Fees”, “ABR Loans” or “LIBOR/CDOR Loans”, as the case may
be, determined by reference to the numerically lower of (a) the Pricing Category
corresponding to the Applicable Ratings in effect at such time and (b) the
Pricing Category corresponding to the Leverage Ratio as of the end of the most
recent Fiscal Quarter or Fiscal Year of the Company for which financial
statements of the Company shall have been delivered pursuant to Section 5.01(a)
or 5.01(b); provided that, for purposes of determining the Applicable Rate: (i)
on or prior to the fifth Business Day after the earlier to occur of (A) the GET
Acquisition Closing Date and (B) the termination of the GET Merger Agreement in
accordance with the terms thereof, the Applicable Ratings shall be deemed to be
in the numerically higher of (x) Pricing Category 4 and (y) the Pricing Category
otherwise applicable with respect thereto; and (ii) prior to the earlier of (A)
the date on which the consolidated financial statements of the Company pursuant
to Section 5.01(a) or 5.01(b) and the related Compliance Certificate pursuant to
Section 5.01(c) are required to be delivered to the Administrative Agent for the
first Fiscal Quarter or Fiscal Year ended after the GET Acquisition Closing Date
and (B) the termination of the GET Merger Agreement in accordance with the terms
thereof, the Leverage Ratio shall be deemed to be in the numerically higher of
(x) Pricing Category 5 and (y) the Pricing Category otherwise applicable with
respect thereto. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018011.jpg]
5 Revolving LIBOR/CDOR Commitment Fees Loans ABR Loans Pricing Applicable
Ratings (percent per (percent per (percent per Category (Moody’s/S&P/Fitch)
Leverage Ratio annum) annum) annum) Category 1 > Baa1/BBB+/BBB+ < 0.50:1.00
0.100% 1.000% 0.000% Category 2 Baa1/BBB+/BBB+ ≥ 0.50:1.00 and 0.125% 1.125%
0.125% <1.00:1.00 Category 3 Baa2/BBB/BBB ≥ 1.00:1.00 and 0.150% 1.250% 0.250%
<1.75:1.00 Category 4 Baa3/BBB-/BBB- ≥ 1.75:1.00 and 0.200% 1.375% 0.375%
<2.50:1.00 Category 5 Ba1/BB+/BB+ ≥ 2.50:1.00 and 0.250% 1.625% 0.625%
<3.25:1.00 Category 6 < Ba1/BB+/BB+ ≥ 3.25:1.00 0.300% 1.875% 0.875% For
purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not have an
Applicable Rating in effect (other than by reason of the circumstances referred
to in the last sentence of this paragraph), then (i) if only one rating agency
shall not have an Applicable Rating in effect, the applicable Pricing Category
shall be determined by reference to the remaining two effective Applicable
Ratings, (ii) if two rating agencies shall not have an Applicable Rating in
effect, one of such rating agencies shall be deemed to have an Applicable Rating
in Pricing Category 6 and the applicable Pricing Category shall be determined by
reference to such deemed Applicable Rating and the remaining effective
Applicable Rating and (iii) if no rating agency shall have an Applicable Rating
in effect, the applicable Pricing Category shall be Pricing Category 6, (b) if
the Applicable Ratings in effect or deemed to be in effect shall fall within
different Pricing Categories, then (i) if three Applicable Ratings are in
effect, either (A) if two of the three Applicable Ratings are in the same
Pricing Category, such Pricing Category shall be the applicable Pricing Category
or (B) if all three of the Applicable Ratings are in different Pricing
Categories, the Pricing Category corresponding to the middle Applicable Rating
shall be the applicable Pricing Category and (ii) if only two Applicable Ratings
are in effect or deemed to be in effect, the applicable Pricing Category shall
be the Pricing Category in which the higher of the Applicable Ratings shall fall
unless the Applicable Ratings differ by two or more Pricing Categories, in which
case the applicable Pricing Category shall be the Pricing Category one level
below that corresponding to the higher Applicable Rating and (c) if any
Applicable Rating shall be changed (other than as a result of a change in the
rating system of the applicable rating agency), such change shall be effective
on the fifth Business Day following the date on which it is first announced by
the applicable rating agency making such change. If the rating system of
Moody’s, S&P or Fitch shall change, or if such rating agency shall cease to be
in the business of rating corporate debt obligations and corporate credit, the
Company and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
Applicable Ratings from such rating agency and, pending [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018012.jpg]
6 the effectiveness of any such amendment, the Applicable Rating used to
determine the Applicable Rate shall be deemed to be that most recently in effect
from such rating agency prior to such change or cessation. Each change in the
applicable Pricing Category (as corresponding to the Leverage Ratio) resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date on which the consolidated financial
statements of the Company pursuant to Section 5.01(a) or 5.01(b) and the related
Compliance Certificate pursuant to Section 5.01(c) are required to be delivered
to the Administrative Agent for any Fiscal Quarter or Fiscal Year, to the extent
such financial statements and Compliance Certificate indicate any such change,
and ending on the date immediately preceding the effective date of the next such
change; provided that if the Company shall not have timely delivered its
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b), as
applicable, and the related Compliance Certificate pursuant to Section 5.01(c),
commencing on the date upon which such financial statements or Compliance
Certificate should have been so delivered and continuing until such financial
statements or Compliance Certificate, as applicable, are actually delivered, the
Leverage Ratio shall be deemed to be in Pricing Category 6. “Applicable Ratings”
means, with respect to Moody’s, S&P or Fitch, a rating by such rating agency of
the Company’s senior unsecured non-credit enhanced long-term indebtedness for
borrowed money. “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in commercial loans
and similar extensions of credit in the ordinary course of its activities and
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
“Approved Netherlands Borrower” means a wholly owned Subsidiary of the Company
organized under the laws of the Netherlands and approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned), in respect of which all of the requirements set forth in Section
2.22 shall have been satisfied. “Arrangers” means Goldman Sachs Bank USA, HSBC
Bank USA, N.A., JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), PNC Capital Markets LLC and TD Securities (USA) LLC, in their
capacities as the joint lead arrangers and joint bookrunners for the Revolving
Facility, the Refinancing Term Facility, the Delayed Draw Term Facility and, in
the case of Goldman Sachs, the Bridge Facility. “Assignment and Assumption”
means an assignment and assumption entered into by a Lender and an Eligible
Assignee, with the consent of any Person whose [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018013.jpg]
7 consent is required by Section 10.04, and accepted by the Administrative
Agent, in the form of Exhibit A or any other form (including electronic records
generated by the use of an electronic platform) approved by the Administrative
Agent. “Attributable Debt” means, with respect to any Sale and Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale and Leaseback Transaction) of the
total obligations of the lessee for rental payments (other than amounts required
to be paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease that is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time that is described in the EU Bail-In
Legislation Schedule. “Bankruptcy Event” means, with respect to any Person, that
such Person has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, liquidator, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority; provided,
however, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States of
America or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person. “Beneficial
Ownership Certification” means a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation. “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018014.jpg]
8 “Board of Governors” means the Board of Governors of the Federal Reserve
System of the United States of America. “Borrower” means the Company or any
Borrowing Subsidiary. “Borrowing” means (a) Loans of the same Class, Type and
currency made, converted or continued on the same date and to the same Borrower
and, in the case of LIBOR Loans or CDOR Loans, as to which a single Interest
Period is in effect, or (b) a Swingline Loan. “Borrowing Minimum” means (a) in
the case of a Borrowing denominated in US Dollars, US$1,000,000 and (b) in the
case of a Borrowing denominated in an Alternative Currency, the smallest amount
of such Alternative Currency that is a multiple of 500,000 units of such
currency and that has a US Dollar Equivalent of US$1,000,000 or more. “Borrowing
Multiple” means (a) in the case of a Borrowing denominated in US Dollars,
US$1,000,000 and (b) in the case of a Borrowing denominated in any Alternative
Currency, the smallest amount of such Alternative Currency that is a multiple of
1,000,000 units of such currency and that has a US Dollar Equivalent of
US$1,000,000 or more. “Borrowing Request” means a request by or on behalf of a
Borrower for a Borrowing in accordance with Section 2.03, which shall be in the
form of Exhibit B or any other form approved by the Administrative Agent.
“Borrowing Subsidiary” means WABTEC UA and each other Subsidiary that has become
a Borrowing Subsidiary pursuant to Section 2.22(a), other than any such
Subsidiary that has ceased to be a Borrowing Subsidiary as provided in Section
2.22(b). “Borrowing Subsidiary Accession Agreement” means a Borrowing Subsidiary
Accession Agreement, substantially the form of Exhibit C-1, duly executed by the
Company and the applicable Subsidiary and accepted by the Administrative Agent,
pursuant to which such Subsidiary agrees to become a Borrowing Subsidiary and
agrees to be bound by the terms and conditions hereof. “Borrowing Subsidiary
Termination” means a Borrowing Subsidiary Termination, substantially in the form
of Exhibit C-2, duly executed by the Company. “Bridge Commitment” means, with
respect to any Lender, the commitment, if any, of such Lender, established
pursuant to Section 2.19 and the Bridge Facility Agreement, to make a Bridge
Loan hereunder, expressed as an amount representing the maximum principal amount
of the Bridge Loan to be made by such Lender. “Bridge Commitment Letter” means
the Commitment Letter dated May 20, 2018, between the Company and Goldman Sachs
Bank USA, as supplemented by the Joinder to Commitment Letter dated June 5,
2018. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018015.jpg]
9 “Bridge Facility” means the bridge loan facility, if any, established
hereunder pursuant to Section 2.19 and the Bridge Facility Agreement, including
the Bridge Commitments and the Bridge Loans. “Bridge Facility Agent” means
Goldman Sachs Bank USA, in its capacity as the administrative agent hereunder
and under the other Loan Documents with respect to the Bridge Facility, if
established hereunder pursuant to Section 2.19. “Bridge Facility Agreement”
means a Bridge Facility Agreement, in form and substance reasonably satisfactory
to the Company and the Bridge Facility Agent, among the Company, the Bridge
Facility Agent and the Bridge Lenders, establishing the Bridge Commitments and
effecting such other amendments hereto and to the other Loan Documents as are
contemplated by Section 2.19. “Bridge Facility Amount” means, at any time, the
lesser of (a) US$2,500,000,000 and (b) the maximum principal amount of the
bridge loan facility referred to in, and as determined at such time under, the
Bridge Commitment Letter. “Bridge Lender” means a Lender with a Bridge
Commitment or an outstanding Bridge Loan. “Bridge Loan” means a Loan made by a
Lender to the Company pursuant to Section 2.19 and the Bridge Facility
Agreement. “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency or any Letter of Credit denominated in any LC
Currency (other than US Dollars or Canadian Dollars), the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
denominated in such currency in the London interbank market or any day on which
banks in London are not open for general business, and (b) when used in
connection with a CDOR Loan or any Letter of Credit denominated in Canadian
Dollars, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Toronto. “Canadian Dollars” or “CAD$” means
the lawful money of Canada. “Capital Lease” means, with respect to any Person,
any lease of (or other agreement conveying the right to use) any real or
personal property by such Person that, in conformity with GAAP, is accounted for
as a capital lease on the balance sheet of such Person. “Capital Securities”
means, with respect to any Person, all shares, interests, participations or
other equivalents (however designated, whether voting or non- voting) of such
Person’s capital, including common shares, preferred shares, membership
interests in a limited liability company, limited or general partnership
interests in a partnership or any other equivalent of such ownership interest;
provided that “Capital [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018016.jpg]
10 Securities” shall not include any debt securities convertible into Capital
Securities prior to such conversion. “Cash Equivalent Investment” means, at any
time, (a) any evidence of Indebtedness, maturing not more than one year after
such time, issued or guaranteed by the United States Government or any agency
thereof, (b) commercial paper, maturing not more than one year from the date of
issue, or corporate demand notes, in each case (unless issued by a Lender or its
holding company) rated at least A-l by S&P or P-l by Moody’s, (c) any
certificate of deposit, time deposit or banker’s acceptance, maturing not more
than one year after such time, or any overnight Federal Funds transaction that
is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
US$500,000,000), (d) any repurchase agreement entered into with any Lender (or
commercial banking institution of the nature referred to in clause (c)) that (i)
is secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) above and (ii) has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender (or other commercial banking institution)
thereunder, (e) money market accounts or mutual funds that invest exclusively in
assets satisfying the foregoing requirements, (f) securities, maturing not more
than 18 months from the date of purchase, rated at least AA by S&P or Aa by
Moody’s, (g) with respect to any Foreign Subsidiary of the Company, the
approximate equivalent of any of clauses (a) through (f) above in any country in
which such Foreign Subsidiary is organized or maintains deposit accounts and (h)
other investments classified as “cash” or “cash equivalents” in accordance with
GAAP and made in accordance with the Company’s investment policy, as approved by
the Board of Directors of the Company from time to time. “Cash Management
Services” means cash management and related services provided to the Company or
any Subsidiary, including treasury, depository, return items, overdraft,
controlled disbursement, cash sweeps, zero balance arrangements, merchant stored
value cards, e-payables, electronic funds transfer, interstate depository
network and automatic clearing house transfer (including the Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system) services and credit cards, credit card processing
services, debit cards, stored value cards and commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”) arrangements. “CDO
Rate” means, with respect to any CDOR Borrowing for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day. “CDOR”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the CDO Rate. “CFC” means (a) any Person that is a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), but only
if a Loan Party or a US Person [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018017.jpg]
11 that is an Affiliate of a Loan Party is, with respect to such Person, a
“United States shareholder” (within the meaning of Section 951(b) of the Code)
described in Section 951(a)(1) of the Code and (b) each subsidiary of any Person
described in clause (a). “CFC Holding Company” means each Subsidiary that has no
material assets other than assets that consist (directly or indirectly through
other CFC Holding Companies) of Capital Securities or indebtedness (as
determined for US tax purposes) in one or more CFCs or CFC Holding Companies.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued. “Change of Control” means (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of 50% or more of the
voting capital stock of the Company, (b) within a period of 12 consecutive
calendar months, individuals who were directors of the Company on the first day
of such period shall cease to constitute a majority of the board of directors of
the Company and shall not have been replaced by individuals approved or
nominated by the board as substantially constituted at the beginning of such
period or (c) a “change in control” (or similar event, however denominated),
under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Company or any Subsidiary, shall have occurred with
respect to the Company. “Charges” has the meaning set forth in Section 10.13.
“CIP Regulations” has the meaning set forth in Article VIII. “Class”, when used
in reference to (a) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are Refinancing Term Loans, Delayed Draw Term
Loans, Revolving Loans, Bridge Loans, Incremental Term Loans of another “Class”
established pursuant to Section 2.18 or Swingline Loans, (b) any Commitment,
refers to whether such Commitment is a Refinancing Term Commitment, a Delayed
Draw Term Commitment, a Revolving Commitment, a Bridge Commitment or an
Incremental Term Commitment of another “Class” established [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018018.jpg]
12 pursuant to Section 2.18 and (c) any Lender, refers to whether such Lender
has a Loan or Commitment of a particular Class. “Code” means the Internal
Revenue Code of 1986, as amended. “Commitment” means a Revolving Commitment, a
Term Commitment, a Bridge Commitment or an Incremental Term Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.),
as amended from time to time, and any successor statute. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Company pursuant to any Loan Document
or the transactions contemplated therein that is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to Section 10.01, including through the Platform.
“Company” means Westinghouse Air Brake Technologies Corporation, a Delaware
corporation. “Compliance Certificate” means a Compliance Certificate in the form
of Exhibit D or any other form approved by the Administrative Agent.
“Computation Period” means each period of four consecutive Fiscal Quarters
ending on the last day of a Fiscal Quarter. “Confidential Information
Memorandum” means the Confidential Information Memorandum dated May 2018
relating to the credit facilities provided for herein. “Connection Income Taxes”
means Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP. “Consolidated Net Tangible Assets” means, on any date
of determination, all assets minus (a) all applicable depreciation, amortization
and other valuation reserves, (b) all current liabilities and (c) all goodwill,
trade names, trademarks, patents, copyrights, unamortized debt discount and
expenses and other intangibles, in each case, of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP and as
set forth on the most recently available consolidated balance sheet of the
Company prepared in accordance with GAAP. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies, or the dismissal or [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018019.jpg]
13 appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. “Convertible Indebtedness” means Indebtedness
convertible at the option of the holder thereof into Capital Securities of the
Company, cash or a combination of Capital Securities of the Company and cash (as
provided in the documentation governing such Indebtedness). “Credit Party” means
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender. “CRR” means the Council Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and amending Regulation (EU) No
648/2012. “Default” means any event or condition that constitutes, or upon
notice, lapse of time or both would constitute, an Event of Default. “Defaulting
Lender” means any Lender that (a) has failed, within two Business Days of the
date required to be funded or paid, (i) to fund any portion of its Loans, (ii)
to fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) to pay to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company, the
Administrative Agent, the Swingline Lender or any Issuing Bank in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good-faith determination that a condition precedent (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) to funding a Loan cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, the Swingline Lender or
any Issuing Bank made in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, (d) has, or has a
Lender Parent that has, become the subject of a Bankruptcy Event or (e) has, or
has a Lender Parent that has, become the subject of a Bail-In Action. “Delayed
Draw Certain Funds Period” means the period from and including the Effective
Date to and including the earlier of the termination or expiration [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018020.jpg]
14 of all the Delayed Draw Term Commitments and the borrowing of the Delayed
Draw Term Loans on the Delayed Draw Term Funding Date. “Delayed Draw Term
Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Delayed Draw Term Loan on the Delayed Draw Term Funding Date,
expressed as an amount representing the maximum principal amount of the Delayed
Draw Term Loan to be made by such Lender, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
10.04. The initial amount of each Lender’s Delayed Draw Term Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Delayed Draw Term Commitment, as applicable.
The initial aggregate amount of the Lenders’ Delayed Draw Term Commitments is
US$400,000,000. “Delayed Draw Term Commitment Termination Date” means the
earliest to occur of (a) the consummation of the GET Direct Sale without using
the Delayed Draw Term Facility, (b) the termination of either the GET Merger
Agreement or the GET Separation Agreement in accordance with the terms thereof
and (c) 5:00 p.m., New York City time, on May 20, 2019, provided that if the End
Date (as defined in the GET Merger Agreement as in effect on the Signing Date)
shall have been extended in accordance with Section 10.01(b)(i) of the GET
Merger Agreement (as in effect on the Signing Date), then the date in this
clause (c) shall automatically be extended (but not beyond 5:00 p.m., New York
City time, on August 20, 2019) to be the same date as the End Date as so
extended. “Delayed Draw Term Facility” means the delayed draw term loan facility
provided for herein, including the Delayed Draw Term Commitments and the Delayed
Draw Term Loans. “Delayed Draw Term Funding Date” means the date, on or after
the Effective Date and on or before the Delayed Draw Term Commitment Termination
Date, on which the conditions specified in Section 4.02 are satisfied (or waived
in accordance with Section 10.02). “Delayed Draw Term Lender” means a Lender
with a Delayed Draw Term Commitment or an outstanding Delayed Draw Term Loan.
“Delayed Draw Term Loan” means a Loan made pursuant to clause (b) of Section
2.01. “Delayed Draw Term Maturity Date” means the third anniversary of the
Delayed Draw Term Funding Date. “Delayed Draw Term Ticking Fee” has the meaning
set forth in Section 2.09(b). “Delayed Draw Term Ticking Fee Accrual Period” has
the meaning set forth in Section 2.09(b). [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018021.jpg]
15 “Designated Cash Management Obligations” means the due and punctual payment
and performance of all obligations of the Company and the Subsidiaries in
respect of any Cash Management Services provided to the Company or any
Subsidiary that are (a) owed to the Administrative Agent, any Arranger or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Administrative Agent, an Arranger or an
Affiliate of any of the foregoing, (b) owed on the Effective Date to a Person
that is a Lender or an Affiliate of a Lender as of the Effective Date or (c)
owed to a Person that is a Lender or an Affiliate of a Lender at the time such
obligations are incurred, including obligations with respect to fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including obligations accruing, at the rate specified therein, or
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding). “Designated Hedge Obligations” means the due and punctual payment
and performance of all obligations of the Company and the Subsidiaries under
each Hedging Agreement that (a) is with a counterparty that is, or was on the
Effective Date, the Administrative Agent, an Arranger or an Affiliate of any of
the foregoing, whether or not such counterparty shall have been the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing at the
time such Hedging Agreement was entered into, (b) is in effect on the Effective
Date with a counterparty that is a Lender or an Affiliate of a Lender as of the
Effective Date or (c) is entered into after the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender at the time such
Hedging Agreement is entered into, including obligations with respect to
payments for early termination, fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including
obligations accruing, at the rate specified therein, or incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
“Designated Subsidiary” means each Subsidiary of the Company, other than an
Excluded Subsidiary. “Disposition” means any direct or indirect sale, transfer
or other disposition (or series of related sales, transfers or other
dispositions) by the Company or any of its Subsidiaries, including any
disposition by means of a merger, consolidation or similar transaction, of all
or substantially all the assets of any division or line of business of the
Company or such Subsidiary or any other assets of the Company or such Subsidiary
outside of the ordinary course of business of the Company or such Subsidiary.
“Documentation Agents” means the Persons identified as such on the cover page of
this Agreement. “Domestic Subsidiary” means a Subsidiary of the Company
organized under the laws of the United States of America, any State thereof or
the District of Columbia. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018022.jpg]
16 “Domestic Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Domestic Subsidiary. “EBITDA” means, for any period, Consolidated Net Income for
such period plus, (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum for such period of: (i)
Interest Expense, (ii) income tax expense, (iii) depreciation and amortization,
(iv) losses from Dispositions, (v) extraordinary losses, (vi) all noncash
charges, expenses or losses, other than any noncash charge, expense or loss (A)
constituting a write-off of receivables or (B) to the extent any cash payment
was or will be made in respect thereof, whether during such period or in any
prior or subsequent period, (vii) one-time transaction costs, fees and expenses
related to the GET Acquisition or any other Material Acquisition, whether or not
the GET Acquisition or such other Material Acquisition is consummated, and
(viii) restructuring, integration and related charges or expenses (which for the
avoidance of doubt, include retention, severance, systems establishment costs,
contract termination costs, future lease commitments and costs to consolidate
facilities and relocate employees) related to the GET Acquisition or any other
Material Acquisition, provided that the charges or expenses added back pursuant
to this clause (viii) (other than any such charges or expenses related to the
GET Acquisition) shall not exceed US$100,000,000 in the aggregate for all
periods (it being understood that the limitation in this proviso shall not apply
to any portion of such charges or expenses permitted to be added back pursuant
to any other clause of this definition), minus (b) without duplication and to
the extent added in determining such Consolidated Net Income, the sum for such
period of: (i) noncash credits to net income, other than any credits to the
extent any cash payment was or will be received in respect thereof, whether
during such period or in any prior or subsequent period, (ii) gains from
Dispositions, [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018023.jpg]
17 (iii) noncash gains from discontinued operations, and (iv) extraordinary
income; provided, however, that in the event of a Material Acquisition or a
Material Disposition consummated during the period of determination, the
calculation of the Leverage Ratio and, in the case of the GET Acquisition, the
Interest Coverage Ratio shall be made giving pro forma effect to such
transaction as if it had occurred on the first day of such period. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent. “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein and Norway. “EEA Resolution Authority”
means any public administrative authority or any Person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02). “Eligible
Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved Fund
and (d) any other Person, other than, in each case, a natural person, a
Defaulting Lender, the Company, any Subsidiary or any other Affiliate of the
Company. “Eligible Currency” means any currency other than US Dollars that is
readily available and freely traded, in which deposits are customarily offered
to banks in the London interbank market, that is convertible into US Dollars in
the international interbank market and as to which a US Dollar Equivalent may be
readily calculated. “Employee Benefit Plan” means any of (a) an “employee
benefit plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a
“plan” as defined in Section 4975 of the Code or (c) any Person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”. “Environmental Claims” means all claims, however asserted, by
any Governmental Authority or other Person alleging potential liability or
responsibility for any violation of any Environmental Law, or for injury to
human health or the environment, including those resulting from a Release or
threatened Release of any Hazardous Substance. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018024.jpg]
18 “Environmental Laws” means all applicable federal, state, provincial, local,
tribal, territorial and foreign laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, or
legally-enforceable policies or programs issued by or entered into with a
Governmental Authority pertaining or relating to (a) pollution or pollution
control, (b) protection of human health from exposure to hazardous or toxic
substances or wastes, (c) protection of the environment and/or natural
resources, (d) employee safety in the workplace, (e) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or Release or threat of Release of hazardous
or toxic substances or wastes, (f) the presence of contamination, (g) the
protection of endangered or threatened species or (h) the protection of
environmentally sensitive areas. “ERISA” means the Employee Retirement Income
Security Act of 1974. “ERISA Event” means (a) with respect to a Pension Plan, a
reportable event under Section 4043 of ERISA as to which event (after taking
into account notice waivers provided for in the regulations) there is a duty to
give notice to the PBGC, (b) a withdrawal by the Company or any member of the
ERISA Group from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, (c) a complete or partial withdrawal by the Company or
any member of the ERISA Group from a Multiemployer Plan or occurrence of an
event described in Section 4041A(a) of ERISA that results in the termination of
a Multiemployer Plan, (d) the filing of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan amendment as a termination under
Section 4041(e) of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan, (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Company or any member of the ERISA Group
or (g) any Foreign Benefit Event. “ERISA Group” means, at any time, the Company
and all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control and all other
entities which, together with the Company, are treated as a single employer
under Section 414 of the Code or Section 4001(b)(1) of ERISA. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. “Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018025.jpg]
19 accordance with legislation of the European Community relating to Economic
and Monetary Union. “Events of Default” has the meaning set forth in Section
7.01. “Exchange Act” means the United States Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, determined by using the closing rate of exchange as
of the Business Day immediately preceding the date of determination, as such
closing rate of exchange is displayed on the applicable Reuters World Currency
Page. In the event that such rate is not displayed on the applicable Reuters
World Currency Page, (a) the Exchange Rate shall be determined by reference to
such other publicly available service for providing exchange rates as may be
agreed upon by the Administrative Agent and the Company or (b) in the absence of
such an agreement, the Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent or one of its Affiliates
in the market where its, or its Affiliate’s, foreign currency exchange
operations in respect of such currency are then being conducted, at or as near
as practicable to such time of determination, on such day for the purchase of US
Dollars for delivery two Business Days later, provided that if at the time of
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it reasonably deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error. Notwithstanding the foregoing provisions of this
definition, each Issuing Bank may, solely for purposes of computing the fronting
fees owed to it under Section 2.09(c), compute the US Dollar Equivalent of the
LC Exposure attributable to Letters of Credit issued by it by reference to
exchange rates determined using any reasonable method customarily employed by it
for such purpose. “Excluded Subsidiary” means (a) any Subsidiary set forth on
Schedule 1.01, (b) any Subsidiary that is not wholly owned by the Company, (c)
any Subsidiary that is a CFC or a CFC Holding Company, (d) unless otherwise
agreed by the Company, any Subsidiary that is not a Material Subsidiary, (e) any
Subsidiary that is prohibited by applicable law, rule or regulation or, in the
case of any Subsidiary that is acquired after the Effective Date (other than GET
SpinCo or any of its subsidiaries or any subsidiary acquired by the GET Direct
Sale Purchaser pursuant to the GET Direct Sale), by any contractual obligation
existing on the date such Subsidiary is acquired (and, in each case, not
established in anticipation thereof) from providing a Guarantee of the
Obligations or that would require consent, approval, license or authorization of
any Governmental Authority to provide a Guarantee of the Obligations (unless
such consent, approval, license or authorization has been obtained), (f) any
captive insurance company, (g) any not-for-profit Subsidiary or (h) any special
purposes entity; provided that (i) any Subsidiary that is an Excluded Subsidiary
under any of the foregoing clauses shall automatically cease to be an Excluded
Subsidiary at such time as the condition causing it to be an Excluded Subsidiary
shall be remedied or shall cease to be in effect and (ii) no [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018026.jpg]
20 Subsidiary shall be an Excluded Subsidiary under any of the foregoing clauses
if such Subsidiary is an obligor, including pursuant to a Guarantee, in respect
of any GET Acquisition Indebtedness or any Indebtedness issued under the 2013
Note Indenture or any supplemental indenture thereto. “Excluded Swap Obligation”
means, with respect to any Subsidiary Guarantor, any Swap Obligation if, and to
the extent that, all or a portion of the Guarantee by such Subsidiary Guarantor
of such Swap Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule or regulation promulgated thereunder or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to any
“keepwell, support or other agreement”, as defined in the Commodity Exchange
Act, for the benefit of such Subsidiary Guarantor and any and all Guarantees of
such Subsidiary Guarantor’s Swap Obligations by the other Loan Parties) at the
time the Guarantee of such Subsidiary Guarantor becomes effective with respect
to such Swap Obligation. “Excluded Taxes” means any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that otherwise are Other Connection Taxes, (b) in
the case of a Lender with respect to a Loan or Commitment to the Company or any
Domestic Borrowing Subsidiary, US federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in such Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in such Loan or Commitment (it
being understood that the date on which a Lender acquires an interest in a Loan
funded pursuant to a Commitment is the date on which the Lender enters into the
applicable Commitment, but the date on which a Lender acquires an interest in a
Loan not funded pursuant to a Commitment is the date on which the Lender
acquires an interest in the applicable Loan); provided that this clause (i)
shall not apply to a Lender that becomes a Lender pursuant to an assignment
request by the Company under Section 2.16(b), or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in such
Loan or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.14(f) and (d) any withholding Taxes imposed under FATCA. For purposes
of clause (b)(i) of this definition, a participation acquired pursuant to
Section 2.15(c) shall be treated as having been acquired on the earlier date(s)
on which the applicable Lender acquired the applicable interests in the
Commitments or Loans to which such participation relates. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018027.jpg]
21 “Existing Credit Agreement” means the Second Amended and Restated Refinancing
Credit Agreement dated as of June 22, 2016 (as amended as of April 19, 2017, and
as further amended as of October 11, 2017), among the Company, the other
borrower party thereto, the guarantors party thereto, the lenders party thereto
and PNC, as administrative agent. “Existing Credit Agreement Refinancing” means
the payment in full of all principal, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement, the cancellation of all letters
of credit issued and outstanding thereunder (other than any such letter of
credit designated hereunder as an Existing Letter of Credit or cash
collateralized or backstopped in a manner satisfactory to the issuing bank in
respect thereof), the termination of all commitments thereunder and discharge or
release of all Guarantees thereunder. “Existing Letter of Credit” means each
letter of credit or bank guaranty issued for the account of any Borrower under
the Existing Credit Agreement that is (a) outstanding on the Effective Date and
(b) listed on Schedule 2.20(b). “Existing Revolving Borrowings” has the meaning
set forth in Section 2.18(e). “FATCA” means Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b) of the Code as of the date
of this Agreement (or any amended or successor version described above), any
intergovernmental agreement (and any related fiscal or regulatory legislation,
rules or official practices) implementing the foregoing. “Federal Funds
Effective Rate” means, for any day, the rate calculated by the NYFRB based on
such day’s federal funds transactions by depository institutions (as determined
in such manner as the NYFRB shall set forth on its public website from time to
time) and published on the next succeeding business day by the NYFRB as the
federal funds effective rate; provided that if such rate shall be less than
zero, the Federal Funds Effective Rate shall be deemed to be zero. “Fee Letters”
means (a) the Arranger Fee Letter dated May 20, 2018, between the Company and
Goldman Sachs Bank USA, (b) the Administrative Agent Fee Letter dated June 8,
2018, between the Company and PNC, and (c) the Fee Letter dated May 20, 2018,
between the Company and Goldman Sachs Bank USA. “Fiscal Quarter” means a fiscal
quarter of a Fiscal Year. “Fiscal Year” means the fiscal year of the Company and
its Subsidiaries, which period shall be the 12-month period ending on December
31 of each year. “Fitch” means Fitch Ratings, Inc., or any successor to its
rating agency business. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018028.jpg]
22 “Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a)
the existence of unfunded liabilities in excess of the amount permitted under
any applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the complete or partial withdrawal of any participating Borrower or
Subsidiary therefrom or (e) the occurrence of any transaction that is prohibited
under any applicable law and that could reasonably be expected to result in the
incurrence of any liability by the Company or any Subsidiary, or the imposition
on the Company or any Subsidiary of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law, in each case. “Foreign Borrowing
Subsidiary” means any Borrowing Subsidiary that is a Foreign Subsidiary.
“Foreign Lender” means a Lender that is not a US Person. “Foreign Pension Plan”
means any benefit plan that under applicable law of any jurisdiction other than
the United States is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority. “Foreign Subsidiary” means a Subsidiary of the Company
which is not a Domestic Subsidiary. “GAAP” means, subject to Section 1.04,
generally accepted accounting principles in the United States of America,
applied in accordance with the consistency requirements thereof. “GET Acquired
Business Material Adverse Effect” means a material adverse effect on the
business, condition (financial or otherwise) or results of operations of the
Tiger Business, taken as a whole, excluding any effect resulting from (i)
changes (or proposed changes) in GAAP, the regulatory accounting requirements
applicable to any industry in which the Tiger Business operates or Applicable
Law, including the interpretation or enforcement thereof, (ii) changes in the
financial, credit or securities markets (including changes in prevailing
interest rates, credit availability and liquidity, currency exchange rates,
price levels or trading volumes in any securities market) or general economic or
political conditions, (iii) changes or conditions generally affecting the
industry or segments thereof in which the Tiger Business operates, (iv) acts of
war, sabotage or terrorism or natural disasters, (v) the announcement or
consummation of the transactions contemplated by the Agreement, the Separation
Agreement or any Ancillary Agreement (including the Internal Reorganization, the
SpinCo Transfer, the Direct Sale, the Distribution and the Merger) or the
identity of the other parties hereto, including, in each case, with respect to
employees, customers, distributors, suppliers, financing [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018029.jpg]
23 sources, landlords, licensors and licensees (provided that this clause (v)
shall not apply to any representation or warranty contained in the Agreement to
the extent that the purpose of such representation or warranty is to address the
consequences of the execution of the Agreement, the Separation Agreement or any
Ancillary Agreement or the consummation of the transactions contemplated hereby
or thereby), (vi) (A) any failure by the Tiger Business to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period or (B) any change in the Company’s stock price or
trading volume (it being understood that the underlying cause of, or factors
contributing to, any such failure or change referred to in clause (A) or (B) may
be taken into account in determining whether an Acquired Business Material
Adverse Effect has occurred, unless such underlying cause or factor would
otherwise be excepted by another clause of this definition), (vii) actions
required or expressly contemplated by the Agreement or taken by the Company,
SpinCo or any of their respective Affiliates at the written direction of or with
the written consent of Parent, or (viii) any stockholder or derivative
litigation arising from or relating to the Agreement or the transactions
contemplated hereby, except, in the case of clauses (i) through (iii), to the
extent that such effect has a disproportionate effect on the Tiger Business,
taken as a whole, as compared with other participants in the industries in which
the Tiger Business operates. All capitalized terms used above in this definition
shall have the meanings assigned thereto in the GET Merger Agreement (as in
effect on the Signing Date). “GET Acquisition” means (a) the consummation of the
GET Direct Sale and (b) the acquisition by the Company of 100% of the issued and
outstanding Capital Securities in GET SpinCo pursuant to the GET Merger
Agreement through the merger (the “GET Merger”) of GET Merger Sub with and into
GET SpinCo, with GET SpinCo surviving the GET Merger as a wholly owned
Subsidiary of the Company. “GET Acquisition Closing Date” means the date of the
consummation of the GET Acquisition. “GET Acquisition Indebtedness” means any
Indebtedness (other than the Loans) of the Company or any of its Subsidiaries in
the form of a loan or credit facility incurred to finance, in whole or in part,
(a) the GET Acquisition (including the GET Direct Sale) and the related
transactions or (b) the refinancing of any Bridge Loans (if any) or any other
interim Indebtedness incurred by the Company or any of its Subsidiaries to
finance the GET Acquisition (including the GET Direct Sale) and the related
transactions. “GET Direct Sale” means the “Direct Sale” as defined in the GET
Separation Agreement. “GET Direct Sale Purchaser” means Wabtec US Rail, Inc., a
Delaware corporation that is a newly formed wholly owned Subsidiary of the
Company. “GET Distribution” means the “Distribution” as defined in the GET
Separation Agreement. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018030.jpg]
24 “GET Internal Reorganization” means the “Internal Reorganization” as defined
in the GET Separation Agreement. “GET Merger” has the meaning set forth in the
definition of the term “GET Acquisition”. “GET Merger Agreement” means the
agreement and plan of merger dated as of May 20, 2018, among the GET Seller, GET
SpinCo, the Company and GET Merger Sub, together with the exhibits and schedules
thereto and the ancillary agreements referred to therein. “GET Merger Agreement
Representations” means such representations and warranties made in the GET
Merger Agreement by the GET Seller as are material to the interests of the
Lenders, but only to the extent that the Company or any of its Affiliates (a)
has the right to not consummate the GET Direct Sale or the GET Merger or to
terminate its obligations or (b) otherwise does not have an obligation to close,
in each case, under the GET Separation Agreement or the GET Merger Agreement, as
applicable, as a result of a failure of such representations and warranties in
the GET Merger Agreement to be true and correct. “GET Merger Sub” means Wabtec
US Rail Holdings, Inc., a Delaware corporation that is a newly formed wholly
owned Subsidiary of the Company. “GET Seller” means General Electric Company, a
New York corporation. “GET Separation Agreement” means the separation,
distribution and sale agreement dated as of May 20, 2018, among the GET Seller,
GET SpinCo, the Company and the GET Direct Sale Purchaser, together with the
exhibits, schedules and annexes thereto and the ancillary agreements referred to
therein. “GET SpinCo” means Transportation Systems Holdings Inc., a Delaware
corporation. “GET SpinCo Transfer” means the “SpinCo Transfer” as defined in the
GET Separation Agreement. “Governmental Authority” means (a) any nation or
government, any federal, state, local or other political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established to perform any of
such functions and (b) any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank. “Guarantee”
of or by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018031.jpg]
25 payment of) such Indebtedness or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
(d) as an account party in respect of any letter of credit, bank guaranty or a
similar instrument issued to support such Indebtedness; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness guaranteed thereby (or, in the case of (i) any Guarantee the terms
of which limit the monetary exposure of the guarantor or (ii) any Guarantee of
an obligation that does not have a principal amount, the maximum monetary
exposure as of such date of the guarantor under such Guarantee (as determined,
in the case of clause (i), pursuant to such terms or, in the case of clause
(ii), reasonably and in good faith by the chief financial officer of the
Company)). “Guarantee Agreement” means the Guarantee Agreement dated as of the
date hereof, among the Company, the Subsidiary Guarantors and the Administrative
Agent, substantially in the form of Exhibit E, together with all supplements
thereto. “Guaranteed Borrowing Subsidiary Obligations” has the meaning set forth
in Section 9.01. “Guarantee Requirement” means, at any time, the requirement
that the Administrative Agent shall have received from the Company and each
Designated Subsidiary either (a) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person or (b) in the case of any Person
that becomes a Designated Subsidiary after the Effective Date, a supplement to
the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, together with certificates, documents and
opinions of the type referred to in paragraphs (c) and (d) of Section 4.01 with
respect to such Designated Subsidiary. Notwithstanding the foregoing: (i) this
definition shall not require the provision of a Guarantee by any Subsidiary, or
the obtaining of legal opinions or other deliverables, if and for so long as the
Administrative Agent determines, in consultation with the Company, that the cost
of providing such Guarantee or obtaining such legal opinions or other
deliverables shall be excessive in relation to the benefit to be afforded to the
Lenders therefrom; and (ii) the Administrative Agent may grant extensions of
time for the provision of a Guarantee by any Subsidiary, or the obtaining of
legal opinions or other deliverables with respect to any Subsidiary, where it
determines, in consultation with the Company, that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Guarantee Agreement. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018032.jpg]
26 “Hazardous Substances” means (a) any petroleum or petroleum products,
by-products or derivatives, radioactive materials, asbestos in any form that is
or could become friable, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas and mold, (b) any chemicals, materials, wastes, pollutants
or substances listed, classified or defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants”, or words of similar import, under any
applicable Environmental Law, and (c) any other chemical, material, waste or
substance, the exposure to or release of which is prohibited, limited or
regulated by any Governmental Authority or for which any duty or standard of
care is imposed pursuant to any Environmental Law. “Hedging Agreement” means any
agreement with respect to any swap, forward, future or derivative transaction,
or any option or similar agreement, involving, or settled by reference to, one
or more rates, currencies, commodities, prices of equity or debt securities or
instruments, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value, or any similar transaction or combination of
the foregoing transactions; provided that none of the following shall constitute
a Hedging Agreement: (a) any phantom stock or similar plan providing for
payments only on account of services provided by, or any stock option or stock
compensation plan providing for grants to, current or former directors,
officers, employees or consultants of the Company or the Subsidiaries; (b) any
issuance by the Company of Convertible Indebtedness or warrants or options
entitling third parties to purchase the Company’s common stock (or, at the
Company’s option, to receive cash in lieu thereof); (c) any purchase of Capital
Securities or Indebtedness (including Convertible Indebtedness) of the Company
pursuant to delayed delivery contracts; or (d) any of the foregoing to the
extent it constitutes a derivative embedded in a convertible security issued by
the Company. “Hedging Liabilities” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any and all Hedging
Agreements. “Incremental Commitment” means an Incremental Revolving Commitment
or an Incremental Term Commitment. “Incremental Facility Agreement” means an
Incremental Facility Agreement, in form and substance reasonably satisfactory to
the Company and the Administrative Agent, among the Company, the Administrative
Agent and one or more Incremental Lenders, establishing Incremental Term
Commitments or Incremental Revolving Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.18. “Incremental Lender” means an Incremental Revolving Lender or an
Incremental Term Lender, as applicable. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018033.jpg]
27 “Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.18, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder. “Incremental
Revolving Lender” means a Lender with an Incremental Revolving Commitment.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Agreement and Section 2.18, to make Incremental Term Loans of any Class to the
Company hereunder. “Incremental Term Lender” means each Lender with an
Incremental Term Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.18. “Incremental Term Maturity Date” means, with
respect to Incremental Term Loans of any Class, the scheduled date on which such
Incremental Term Loans shall become due and payable in full hereunder, as
specified in the applicable Incremental Facility Agreement. “Indebtedness” of
any Person means, without duplication, (a) all indebtedness of such Person, (b)
all borrowed money of such Person, whether or not evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person as
lessee under Capital Leases that have been or should be recorded as liabilities
on a balance sheet of such Person in accordance with GAAP, (d) all obligations
of such Person to pay the deferred purchase price of property or services
(excluding trade accounts payable in the ordinary course of business and
earn-out or other contingent payment obligations arising in connection with an
Acquisition), (e) all obligations of a type set forth in clause (a), (b), (c),
(d) or (f) of this definition secured by a Lien on the property of such Person,
whether or not such obligations shall have been assumed by such Person; provided
that if such Person has not assumed or otherwise become liable for such
obligations, the amount of Indebtedness under this clause (e) shall be the
lesser of (i) the principal amount of such obligations and (ii) the fair value
of such property securing such obligations at the time of determination, (f) all
obligations, contingent or otherwise, with respect to the face amount of all
letters of credit (whether or not drawn), bankers’ acceptances, bank guaranties
and similar obligations issued for the account of such Person, (g) all net
Hedging Liabilities of such Person, (h) all Guarantees of such Person, (i) all
Attributable Debt of such Person and (j) all Indebtedness of any partnership of
which such Person is a general partner and to the extent liable for such
Indebtedness. “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018034.jpg]
28 in clause (a), Other Taxes; provided, however, that VAT shall not be an
Indemnified Tax but shall instead be governed by the provisions of Section
2.14(h). “Indemnitee” has the meaning set forth in Section 10.03(b). “Interest
Coverage Ratio” means, for any Computation Period, the ratio of (a) EBITDA for
such Computation Period to (b) Interest Expense for such Computation Period.
“Interest Election Request” means a request by or on behalf of a Borrower to
convert or continue a Borrowing in accordance with Section 2.05, which shall be
in the form of Exhibit F or any other form approved by the Administrative Agent.
“Interest Expense” means, for any period, the consolidated interest expense of
the Company and its Subsidiaries for such period (including all imputed interest
on Capital Leases), determined on a consolidated basis in accordance with GAAP.
Notwithstanding the foregoing, if the GET Acquisition Closing Date shall have
occurred, Interest Expense shall be deemed to be (a) for the Computation Period
ended on the last day of the first Fiscal Quarter ending after the GET
Acquisition Closing Date, Interest Expense for such Fiscal Quarter multiplied by
four, (b) for the Computation Period ended on the last day of the second Fiscal
Quarter ending after the GET Acquisition Closing Date, Interest Expense for the
two consecutive Fiscal Quarters then most recently ended multiplied by two, and
(c) for the Computation Period ended on the last day of the third Fiscal Quarter
ending after the GET Acquisition Closing Date, Interest Expense for the three
consecutive Fiscal Quarters then most recently ended multiplied by 4/3; provided
that, in the event the GET Acquisition Closing Date shall have occurred after
the first day of the first Fiscal Quarter ending after the GET Acquisition
Closing Date, Interest Expense for such Fiscal Quarter shall be deemed, for
purposes of clauses (a), (b) and (c) above, to be Interest Expense for the
period from and including the GET Acquisition Closing Date to and including the
last day of such Fiscal Quarter, multiplied by a fraction equal to (x) 90
divided by (y) the number of days actually elapsed from and including the GET
Acquisition Closing Date to and including the last day of such Fiscal Quarter.
“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the first Business Day following the last day of each March,
June, September and December and (b) with respect to any LIBOR Loan or CDOR
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part (and, in the case of a LIBOR Borrowing or CDOR Borrowing
with an Interest Period of more than three months’ duration, such day or days
prior to the last day of such Interest Period as shall occur at intervals of
three months’ duration after the first day of such Interest Period). “Interest
Period” means, with respect to any LIBOR Borrowing or CDOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if consented to by each Lender participating in such Borrowing,
12 months [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018035.jpg]
29 thereafter), as the applicable Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Screen Rate” means, with respect
to any currency for any period, a rate per annum that results from interpolating
on a linear basis between (a) the applicable Screen Rate for the longest
maturity for which a Screen Rate is available that is shorter than such period
and (b) the applicable Screen Rate for the shortest maturity for which a Screen
Rate is available that is longer than such period, in each case, as of the time
the Interpolated Screen Rate is required to be determined in accordance with the
other provisions hereof; provided that the Interpolated Screen Rate shall in no
event be less than zero. “IRS” means the Internal Revenue Service and any Person
succeeding to the functions thereof. “ISP” means, with respect to any Letter of
Credit, the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance). “Issuing Bank” means (a) PNC, (b) Goldman
Sachs Bank USA, (c) Bank of America, N.A., (d) HSBC Bank USA, N.A., (e) JPMorgan
Chase Bank, N.A., (f) TD Bank, N.A. and (g) each Lender that shall have become
an Issuing Bank hereunder as provided in Section 2.20(i) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.20(j)),
each in its capacity as an issuer of Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.20 with respect to
such Letters of Credit). “Judgment Currency” has the meaning set forth in
Section 10.18(b). “LC Commitment” means, with respect to any Issuing Bank, the
maximum permitted amount of the LC Exposure that may be attributable to Letters
of Credit issued by such Issuing Bank. The initial amount of each Issuing Bank’s
LC Commitment is set forth on Schedule 2.20(a) or, in the case of any Issuing
Bank that becomes an Issuing Bank hereunder pursuant to Section 2.20(i), in a
written agreement referred to in such Section or, in each case, such other
maximum permitted amount with [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018036.jpg]
30 respect to any Issuing Bank as may have been agreed in writing (and notified
in writing to the Administrative Agent) by such Issuing Bank and the Company.
“LC Currency” means, with respect to Letters of Credit to be issued by any
Issuing Bank, (a) US Dollars and (b) any other Eligible Currency that such
Issuing Bank shall agree shall constitute an “LC Currency” for purposes hereof.
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in any LC
Currency (other than US Dollars) and not reimbursed by the applicable Borrower
shall be determined as set forth in Section 2.20(f) or 2.20(l), as applicable.
“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any LC Currency (other than US Dollars), the rate at which US Dollars may be
exchanged into such LC Currency, determined by using the closing rate of
exchange as of the Business Day immediately preceding the date of determination,
as such closing rate of exchange is displayed on the applicable Reuters World
Currency Page. In the event that such rate is not displayed on the applicable
Reuters World Currency Page, (a) the LC Exchange Rate shall be determined by
reference to such other publicly available service for providing exchange rates
as may be agreed upon by the Administrative Agent and the Company or (b) in the
absence of such an agreement, the LC Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent or
one of its Affiliates in the market where its, or its Affiliate’s, foreign
currency exchange operations in respect of such currency are then being
conducted, at or as near as practicable to such time of determination, on such
day for the purchase of such LC Currency with US Dollars for delivery two
Business Days later, provided that if at the time of such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it reasonably deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error. “LC Exposure”
means, at any time, the sum of (a) the sum of the US Dollar Equivalents (based
on the applicable Exchange Rates) of the aggregate amount of all Letters of
Credit that remains available for drawing at such time and (b) the sum of the US
Dollar Equivalents (based on the applicable Exchange Rates) of the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time,
adjusted to give effect to any reallocation under Section 2.17(c) of the LC
Exposure of Defaulting Lenders in effect at such time. “LC Participation
Calculation Date” means, with respect to any LC Disbursement made by any Issuing
Bank or any refund of a reimbursement payment made by any Issuing Bank to any
Borrower, in each case in an LC Currency other than US Dollars, (a) the date on
which such Issuing Bank shall advise the Administrative Agent that it purchased
with US Dollars the LC Currency used to make such LC Disbursement or refund or
(b) if such Issuing Bank shall not advise the Administrative [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018037.jpg]
31 Agent that it made such a purchase, the date on which such LC Disbursement or
refund is made. “Lender Parent” means, with respect to any Lender, any Person in
respect of which such Lender is a subsidiary. “Lenders” means the Persons listed
on Schedule 2.01, any Bridge Lender that shall have become a party hereto
pursuant to the Bridge Facility Agreement, any Incremental Lender that shall
have become a party hereto pursuant to an Incremental Facility Agreement and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender. “Letter of Credit”
means each Existing Letter of Credit and any other letter of credit or bank
guaranty issued pursuant to this Agreement, in each case other than any such
letter of credit or bank guaranty that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 10.05. “Leverage Ratio” means,
as of any date of determination, the ratio of (a) (i) Total Debt on such date of
determination less (ii) Unrestricted Cash on such date of determination,
provided that the amount deducted pursuant to this clause (ii) may not in any
event exceed, as of any date of determination, US$300,000,000, to (b) EBITDA for
the most recently ended Computation Period (including any Computation Period
ending on the date of determination). “LIBO Rate” means, with respect to any
LIBOR Borrowing denominated in any currency for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day. “LIBOR”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, shall bear interest at a rate determined by
reference to the Adjusted LIBO Rate. “Lien” means any mortgage, deed of trust,
pledge, lien, security interest, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security. “Loan Document Obligations” means (a) the due and punctual payment by
each Borrower of the principal of and premium, if any, and interest (including
interest accruing, at the rate specified herein, during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on all Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (b) the due and punctual payment by each Borrower of each payment
required to be made by such Borrower under this Agreement in respect of any
Letter of Credit, when and as due, including payments [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018038.jpg]
32 in respect of reimbursement of LC Disbursements, interest thereon (including
interest accruing, at the rate specified herein, during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and obligations to provide cash
collateral and (c) the due and punctual payment or performance by each Borrower
and each Subsidiary Guarantor of all other monetary obligations under this
Agreement or any other Loan Document, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations accruing, at the rate specified herein or
therein, or incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding). “Loan Documents” means this Agreement, the
Guarantee Agreement, each Borrowing Subsidiary Accession Agreement, each
Borrowing Subsidiary Termination, any agreement designating an additional
Issuing Bank as contemplated by Section 2.20(i), the Bridge Facility Agreement
(if any), each Incremental Facility Agreement and, except for purposes of
Section 10.02, any promissory notes delivered pursuant to Section 2.07(f) and
each written agreement (if any) between the Company and any Issuing Bank
regarding such Issuing Bank’s LC Commitment. “Loan Parties” means the Company,
the Borrowing Subsidiaries and the Subsidiary Guarantors. “Loans” means the
loans made by the Lenders to the Borrowers pursuant to this Agreement. “Local
Time” means (a) with respect to a Loan or Borrowing denominated in US Dollars or
any Letter of Credit, New York City time, (b) with respect to a Loan or
Borrowing denominated in Canadian Dollars, Toronto time, and (c) with respect to
a Loan or Borrowing denominated in an Alternative Currency other than Canadian
Dollars, London time. “Majority in Interest”, when used in reference to Lenders
of any Class, means, at any time, (a) in the case of the Revolving Lenders,
Lenders having Revolving Exposures and unused Revolving Commitments representing
more than 50% of the sum of the aggregate Revolving Exposures and the aggregate
amount of the unused Revolving Commitments at such time and (b) in the case of
the Term Lenders of any Class, Lenders having Term Loans of such Class (or, in
the case of the Delayed Draw Term Lenders prior to the borrowing of the Delayed
Draw Term Loans hereunder on the Delayed Draw Term Funding Date, Delayed Draw
Term Commitments) representing more than 50% of the aggregate outstanding
principal amount of all the Term Loans of such Class (or, in the case of the
Delayed Draw Term Lenders prior to the borrowing of the Delayed Draw Term Loans
hereunder on the Delayed Draw Term Funding Date, the aggregate amount of the
Delayed Draw Term Commitments) at such time. “Margin Stock” has the meaning set
forth in Regulation U. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018039.jpg]
33 “Material Acquisition” means any Acquisition in which the aggregate
consideration payable by the Company and its Subsidiaries has a value of
US$10,000,000 or more. “Material Adverse Effect” means (a) a material adverse
change in, or a material adverse effect upon, the financial condition,
operations, assets, business or properties of the Company and its Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Loan Parties,
taken as a whole, to perform any of the payment Obligations under any Loan
Document or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. “Material Disposition” means any Disposition in which the aggregate
consideration received by the Company and its Subsidiaries has a value of
US$10,000,000 or more. “Material Indebtedness” means Indebtedness (other than
under the Loan Documents) of any one or more of the Company and the Subsidiaries
in an aggregate outstanding principal amount of US$100,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
Hedging Liabilities of the Company or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Company or such Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time. “Material
Subsidiary” means each Subsidiary of the Company (a) the consolidated total
assets of which equal 5.0% or more of the consolidated total assets of the
Company or (b) the consolidated revenues of which equal 5.0% or more of the
consolidated revenues of the Company, in each case as of the end of or for the
most recent period of four consecutive Fiscal Quarters of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the first delivery of any such financial statements, as of the end
of or for the period of four consecutive Fiscal Quarters of the Company most
recently ended prior to the date of this Agreement); provided that if at the end
of or for any such most recent period of four consecutive Fiscal Quarters the
combined consolidated total assets or combined consolidated revenues of all
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 10.0% of the consolidated total assets of the
Company or 10.0% of the consolidated revenues of the Company, then, unless the
Company otherwise designates Subsidiaries in writing, one or more of such
excluded Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Subsidiaries in descending order based on the amounts of their
consolidated total assets or consolidated revenues, as the case may be, until
such excess shall have been eliminated. For purposes of this definition, on and
after the Delayed Draw Term Funding Date (including for purposes of determining
whether any Subsidiary acquired pursuant to the GET Acquisition constitutes a
Material Subsidiary), the consolidated total assets and consolidated revenues of
the Company as of any date prior to, or for any period that commenced prior to,
the Delayed Draw Term Funding Date shall be determined on a pro [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018040.jpg]
34 forma basis to give effect to the GET Acquisition and the other Transactions
to occur on the Delayed Draw Term Funding Date. “Maturity Date” means the
Refinancing Term Maturity Date, the Delayed Draw Term Maturity Date or the
Revolving Maturity Date, as applicable. “Maximum Rate” has the meaning set forth
in Section 10.13. “MNPI” means material information concerning the Company or
any Subsidiary, or any of their securities, that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act. For purposes of
this definition, “material information” means information concerning the Company
or any Subsidiary, or any of their securities, that could reasonably be expected
to be material for purposes of the United States federal and state securities
laws. “Moody’s” means Moody’s Investors Service, Inc., or any successor to the
rating agency business thereof. “Multiemployer Plan” means any employee pension
benefit plan which is a “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA and to which the Company or any member of the ERISA Group
are then making or accruing an obligation to make contributions or, within the
preceding five plan years, has made or had an obligation to make such
contributions. “Non-Defaulting Revolving Lender” means, at any time, any
Revolving Lender that is not a Defaulting Lender at such time. “Non-Public
Lender” means (a) until the publication of an interpretation of “public” as
referred to in the CRR by the competent authority or authorities, an entity that
(i) assumes rights and/or obligations vis-à-vis a Borrower incorporated in the
Netherlands, the value of which is at least €100,000 (or its equivalent in
another currency), (ii) provides repayable funds for an initial amount of at
least €100,000 (or its equivalent in another currency), or (iii) otherwise
qualifies as not forming part of the public; and (b) as soon as the
interpretation of the term “public” as referred to in the CRR has been published
by the competent authority or authorities, an entity which is not considered to
form part of the public on the basis of such interpretation. “NYFRB” means the
Federal Reserve Bank of New York. “Obligations” means (a) the Loan Document
Obligations, (b) the Designated Cash Management Obligations and (c) the
Designated Hedge Obligations, excluding, with respect to any Subsidiary
Guarantor, Excluded Swap Obligations with respect to such Subsidiary Guarantor.
“Obligor” has the meaning set forth in Section 9.01. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018041.jpg]
35 “OFAC” means the United States Treasury Department Office of Foreign Assets
Control. “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.16). “Parent Guarantee” means the
Guarantee and other obligations of the Company set forth in Article IX.
“Participant Register” has the meaning set forth in Section 10.04(c)(ii).
“Participants” has the meaning set forth in Section 10.04(c)(i). “PBGC” means
the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of
Title IV of ERISA or any successor. “Pension Plan” means at any time an
“employee pension benefit plan” (as such term is defined in Section 3(2) of
ERISA) (including a “multiple employer plan” as described in Sections 4063 and
4064 of ERISA, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 or
Section 430 of the Code and either (a) is sponsored, maintained or contributed
to by the Company or any member of the ERISA Group for employees of the Company
or any member of the ERISA Group or (b) has at any time within the preceding
five years been sponsored, maintained or contributed to by any Person that was
at such time a member of the ERISA Group for employees of any Person that was at
such time a member of the ERISA Group, or in the case of a “multiple employer”
or other plan described in Section 4064(a) of ERISA, has made contributions at
any time during the immediately preceding five plan years. “Performance Letter
of Credit” means (a) a standby letter of credit issued to secure performance
obligations, including, without limitation, the performance of services and/or
delivery of goods by or on behalf of the Company and its Subsidiaries, advance
payment, retention or warranty obligations, in each case in connection with
business activities of the Company or its Subsidiaries or bids for prospective
projects, and (b) a standby letter of credit issued to back a bank guarantee,
surety bond, performance [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018042.jpg]
36 bond or other similar obligation, in each case, issued to support obligations
of the type described in clause (a) above. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Platform” has the
meaning set forth in Section 10.01(d). “PNC” means PNC Bank, National
Association. “Prime Rate” means the rate of interest per annum publicly
announced from time to time by PNC as its prime rate in effect at its principal
office in Pittsburgh, Pennsylvania, which rate may not be the lowest or most
favorable rate then being charged commercial borrowers or others by PNC. Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. “Private Side Lender
Representatives” means, with respect to any Lender, representatives of such
Lender that are not Public Side Lender Representatives. “PTE” means a prohibited
transaction class exemption issued by the US Department of Labor, as any such
exemption may be amended from time to time. “Public Side Lender Representatives”
means, with respect to any Lender, representatives of such Lender that do not
wish to receive MNPI. “Quotation Day” means (a) with respect to any currency
(other than Sterling and Canadian Dollars) for any Interest Period, two Business
Days prior to the first day of such Interest Period and (b) with respect to
Sterling or Canadian Dollars for any Interest Period, the first day of such
Interest Period, in each case unless market practice differs in the Relevant
Interbank Market for any currency, in which case the Quotation Day for such
currency shall be determined by the Administrative Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days). “Recipient” means
the Administrative Agent, the Swingline Lender, any other Lender, any Issuing
Bank or any combination thereof (as the context requires). “Refinancing Term
Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Refinancing Term Loan on the Effective Date, expressed as an
amount representing the maximum principal amount of the Refinancing Term Loan to
be made by such Lender, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Refinancing Term Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018043.jpg]
37 shall have assumed its Refinancing Term Commitment, as applicable. The
initial aggregate amount of the Lenders’ Refinancing Term Commitments is
US$350,000,000. “Refinancing Term Facility” means the refinancing term loan
facility provided for herein, including the Refinancing Term Commitments and the
Refinancing Term Loans. “Refinancing Term Lender” means a Lender with a
Refinancing Term Commitment or an outstanding Refinancing Term Loan.
“Refinancing Term Loan” means a Loan made pursuant to clause (a) of Section
2.01. “Refinancing Term Maturity Date” means the third anniversary of the
Effective Date. “Register” has the meaning set forth in Section 10.04(b)(iv).
“Regulation U” means Regulation U of the Board of Governors. “Related Parties”
means, with respect to any specified Person, such Person’s Affiliates and the
directors, officers, partners, members, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates. “Release” means any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration of Hazardous Substances into or onto the indoor or outdoor
environment, including the movement of Hazardous Substances through or in the
air, soil, surface water or groundwater. “Relevant Interbank Market” means (a)
with respect to any currency other than Canadian Dollars, the London interbank
market and (b) with respect to Canadian Dollars, the Toronto interbank market.
“Required Lenders” means, at any time, Lenders having Revolving Exposures,
unused Revolving Commitments and Term Loans (or, in the case of the Delayed Draw
Term Lenders prior to the borrowing of the Delayed Draw Term Loans hereunder on
the Delayed Draw Term Funding Date, Delayed Draw Term Commitments) representing
more than 50% of the sum of the Aggregate Revolving Exposure, the aggregate
amount of the unused Revolving Commitments and the aggregate outstanding
principal amount of all the Term Loans (and, prior to the borrowing of the
Delayed Draw Term Loans hereunder on the Delayed Draw Term Funding Date, the
aggregate amount of the Delayed Draw Term Commitments) at such time. “Restricted
Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any Capital Securities in the Company or any
Subsidiary, or any payment or distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018044.jpg]
38 purchase, redemption, retirement, acquisition, exchange, conversion,
cancelation or termination of, or any other return of capital with respect to,
any Capital Securities in the Company or any Subsidiary. “Resulting Revolving
Borrowings” has the meaning set forth in Section 2.18(e). “Revolving
Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments. “Revolving Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06, (b) increased from time
to time pursuant to Section 2.18 or (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or the Incremental Facility Agreement
pursuant to which such Lender shall have assumed or provided its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is US$1,200,000,000. “Revolving Commitment Fee” has the
meaning set forth in Section 2.09(a). “Revolving Exposure” means, with respect
to any Lender at any time, the sum of (a) the sum of the US Dollar Equivalents
of the principal amounts of such Lender’s Revolving Loans outstanding at such
time, (b) such Lender’s LC Exposure at such time and (c) such Lender’s Swingline
Exposure at such time. “Revolving Facility” means the revolving credit facility
provided for herein, including the Revolving Commitments, the Revolving Loans
and participations in Letters of Credit and Swingline Loans. “Revolving Lender”
means a Lender with a Revolving Commitment or Revolving Exposure. “Revolving
Loan” means a Loan made pursuant to clause (c) of Section 2.01. “Revolving
Maturity Date” means the fifth anniversary of the Effective Date. “S&P” means
S&P Global Ratings, a division of S&P Global Inc., or any successor to its
rating agency business. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018045.jpg]
39 “Sale and Leaseback Transaction” means an arrangement relating to property
owned by the Company or any Subsidiary whereby the Company or such Subsidiary
sells or transfers such property to any Person and the Company or any Subsidiary
leases such property, or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, from such
Person or its Affiliates. “Sanctioned Country” means, at any time, a country,
region or territory that itself is the subject of any Sanctions. “Sanctioned
Person” means, at any time, (a) any Person listed in any Sanctions-related list
of designated Persons maintained by OFAC or the US Department of State or by the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person organized
or resident in a Sanctioned Country or (c) any Person 50% or more owned or
controlled by any Person or Persons described in the preceding clauses (a) and
(b). “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the US government,
including those administered by OFAC or the US Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom. “Screen Rate” means (a)
in respect of the LIBO Rate for any currency for any Interest Period, or with
respect to any determination of the Alternate Base Rate pursuant to clause (c)
of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in such
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the applicable Bloomberg page
(currently BBAM1) (or, in the event such rate does not appear on a Bloomberg
page, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion), and (b) in respect of the CDO Rate for any Interest
Period, the average rate per annum for Canadian Dollar bankers acceptances with
a term equal to such Interest Period as displayed on the applicable Bloomberg
page (currently BTMM CA) (or, in the event such rate does not appear on a
Bloomberg page, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion); provided that (i) if, as to any currency,
no Screen Rate shall be available for a particular Interest Period but Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period, than the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate, and (ii) if any Screen Rate, determined as provided
above, would be less than zero, such Screen Rate shall for all purposes of this
Agreement be zero. “SEC” means the United States Securities and Exchange
Commission. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018046.jpg]
40 “Securities Act” means the United States Securities Act of 1933. “Senior
Officer” means, with respect to any Loan Party, any of the Chief Executive
Officer; President; Chief Financial Officer; Vice President, Finance; Vice
President, Secretary; Treasurer; Assistant Treasurer; or Corporate Controller of
such Loan Party or such other individuals, designated by written notice to the
Administrative Agent from the Company, authorized to execute notices, reports
and other documents on behalf of the Loan Parties required hereunder; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Senior Officer, upon request of the Administrative Agent,
the secretary or assistant secretary of the applicable Loan Party (or the
Company on its behalf) shall have delivered (which delivery may be made on the
Effective Date) an incumbency certificate to the Administrative Agent as to the
authority of such individual. Subject to the foregoing proviso, the Company may
amend such list of individuals from time to time by giving written notice of
such amendment to the Administrative Agent. “Signing Date” means May 20, 2018.
“Specified Representations” means the representations and warranties set forth
in the first sentence of Section 3.01 (with respect to the Company and the
Subsidiary Guarantors only), the first sentence of Section 3.02 (with respect to
the Company and the Subsidiary Guarantors only), clause (b)(ii) of the second
sentence of Section 3.02 (with respect to the articles of incorporation or
by-laws or other organizational documents of the Company and the Subsidiary
Guarantors only), clause (b)(iii) of the second sentence of Section 3.02 (with
respect to the 2013 Note Indenture or any agreement or other instrument
evidencing, governing the rights of the holders of or otherwise relating to any
Material Indebtedness of the Company and its Subsidiaries), 3.03 (with respect
to the Company and the Subsidiary Guarantors only), 3.10, 3.11, 3.12 (as of the
Delayed Draw Term Funding Date only) and 3.19. “Specified Time” means (a) with
respect to the LIBO Rate, 11:00 a.m., London time, and (b) with respect to the
CDO Rate, 11:00 a.m., Toronto time. “Statutory Reserve Rate” means a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves), expressed as a decimal, established by the Board of Governors to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018047.jpg]
41 “Sterling” or “₤” means the lawful currency of the United Kingdom.
“subsidiary” of any Person at any time means any corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity.
“Subsidiary” means any subsidiary of the Company. “Subsidiary Guarantor” means
any Designated Subsidiary that is a party to the Guarantee Agreement. “Swap
Obligation” means any obligation to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act. “Swingline Borrowing Request” means a request by or
on behalf of a Borrower for a Swingline Loan in accordance with Section 2.21,
which shall be in the form of Exhibit G or any other form approved by the
Swingline Lender and the Administrative Agent. “Swingline Exposure” means, at
any time, the aggregate principal amount of all Swingline Loans outstanding at
such time. The Swingline Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total Swingline Exposure at such time, adjusted
to give effect to any reallocation under Section 2.17(c) of the Swingline
Exposures of Defaulting Lenders in effect at such time. “Swingline Lender” means
PNC, in its capacity as lender of Swingline Loans hereunder. “Swingline Loan”
means a Loan made pursuant to section 2.21. “Syndication Agents” means the
Persons identified as such on the cover page of this Agreement. “Taxes” means
all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax and
penalties applicable thereto. “Term Commitment” means a Refinancing Term
Commitment or a Delayed Draw Term Commitment. “Term Lender” means a Lender with
a Term Commitment or an outstanding Term Loan. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018048.jpg]
42 “Term Loan” means a Refinancing Term Loan or a Delayed Draw Term Loan. “Total
Debt” means all Indebtedness of the type referred to in clause (a), (b), (c),
(d), (f) or (i) of the definition of such term the Company and its Subsidiaries,
determined on a consolidated basis, provided that (a) Total Debt shall not
include any obligations of the Company or any Subsidiary arising from any
Performance Letter of Credit, surety bonds, performance bonds, bid bonds,
performance guaranties or other similar obligations incurred in the ordinary
course of business and that do not support Indebtedness and (b) for purposes of
determining Total Debt at any time after the definitive agreement for any
Material Acquisition (including the GET Acquisition) shall have been executed,
any Acquisition Indebtedness with respect to such Material Acquisition shall,
unless such Material Acquisition shall have been consummated, be disregarded.
“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party, the borrowing of Loans and
the issuance of Letters of Credit, (b) the GET Internal Reorganization, the GET
SpinCo Transfer, the GET Direct Sale, the GET Distribution and the GET
Acquisition (including the GET Merger), (c) the Existing Credit Agreement
Refinancing and (d) the payment of fees and expenses in connection with the
foregoing. “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the CDO Rate or
the Alternate Base Rate. “Unrestricted Cash” means, as of any date of
determination, cash and Cash Equivalent Investments owned on such date by the
Company and its Subsidiaries, as reflected on a consolidated balance sheet of
the Company prepared as of such date in accordance with GAAP; provided that (a)
such cash and Cash Equivalent Investments do not appear (and in accordance with
GAAP would not be required to appear) as “restricted” on such consolidated
balance sheet and (b) for so long as any Acquisition Indebtedness is disregarded
for purposes of determining Total Debt in accordance with the definition of such
term, all proceeds of such Acquisition Indebtedness shall be disregarded for
purposes of determining Unrestricted Cash. “USA PATRIOT Act” means the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001. “US Dollar Equivalent” means, on any date of
determination, (a) with respect to any amount in US Dollars, such amount, and
(b) with respect to any amount in any Alternative Currency or any LC Currency
(other than US Dollars), the equivalent in US Dollars of such amount, determined
by the Administrative Agent using the Exchange Rate or the LC Exchange Rate, as
applicable, with respect to such Alternative Currency or LC Currency in effect
for such amount on such date. The US Dollar Equivalent at any time of the amount
of any Letter of Credit, LC Disbursement or Revolving Loan [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018049.jpg]
43 denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05(a). “US Dollars” or “US$” refers
to lawful money of the United States of America. “US Person” means a “United
States person” within the meaning of Section 7701(a)(30) of the Code. “US Tax
Compliance Certificate” has the meaning set forth in Section 2.14(f)(ii)(B)(3).
“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere. “VAT
Recipient” has the meaning set forth in Section 2.14(h). “VAT Subject Party” has
the meaning set forth in Section 2.14(h). “VAT Supplier” has the meaning set
forth in Section 2.14(h). “WABTEC UA” means WABTEC Coöperatief U.A., a
coöperatieve vereniging met uitsluiting van aansprakelijkheid organized under
the laws of the Netherlands and a wholly owned Subsidiary of the Company.
“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Capital Securities in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Capital Securities that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof. “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02. Classification
of Loans and Borrowings. For purposes of this Agreement, Loans and Borrowings
may be classified and referred to by Class (e.g., a “Revolving Loan” or
“Revolving Borrowing”) or by Type (e.g., a “LIBOR Loan” or “LIBOR Borrowing”) or
by Class and Type (e.g., a “LIBOR Revolving Loan” or “LIBOR Revolving
Borrowing”). SECTION 1.03. Terms Generally; Dutch Terms. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018050.jpg]
44 Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all real and personal, tangible
and intangible assets and properties. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise provided herein
and unless the context requires otherwise, (i) any definition of or reference to
any agreement, instrument or other document (including this Agreement and the
other Loan Documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (ii)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified, and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (iii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (v) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement. (b) In this Agreement, where it relates to a Dutch entity, a
reference to: (i) “the Netherlands” refers to the part of the Kingdom of the
Netherlands located in Europe (and all derivative terms, including “Dutch” shall
be construed accordingly); (ii) a “director” means a managing director
(bestuurder) and “board of directors” means its managing board (bestuur); (iii)
an “action to authorize” or “duly authorized”, where applicable, includes
without limitation any action required to comply with the Dutch Works Council
Act (Wet op de ondernemingsraden); (iv) any “proceeding under any bankruptcy or
insolvency law”, “bankruptcy”, “insolvency”, “winding-up” or “dissolution”
includes a Dutch entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden); (v) “bankruptcy, insolvency, receivership or similar
proceeding” or “liquidation proceeding” (or words of similar import) includes an
application for [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018051.jpg]
45 moratorium (surseance van betaling) and the appointment of a receiver,
liquidator, custodian, trustee includes the appointment of an administrator and
that a moratorium has been granted (surseance verleend); (vi) any procedure or
step taken in connection with insolvency proceedings includes such Dutch entity
having filed a notice under Section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990); (vii) “Capital Securities” includes, in relation to a
Dutch entity that is a cooperative (cooperatie), membership interests in such
entity and the capital accounts (kapitaalrekening) of any member in such entity;
(viii) a “trustee” in any bankruptcy or insolvency proceeding or a “liquidator”
includes a curator; (ix) an “administrator” includes a bewindvoerder; (x) an
“attachment” includes a beslag; (xi) “gross negligence” means grove schuld;
(xii) “indemnify” means vrijwaren; (xiii) “negligence” means schuld; (xiv) “bad
faith” means kwade trouw; and (xv) “willful misconduct” means opzet. SECTION
1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided herein,
all terms of an accounting or financial nature used herein shall be construed in
accordance with GAAP as in effect from time to time; provided that (i) if the
Company, by notice to the Administrative Agent, shall request an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent or the Required Lenders, by notice to
the Company, shall request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii)
notwithstanding any other provision contained herein, other than for purposes of
Sections 3.04, 5.01(a) and 5.01(b), all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, (A) without giving effect to (x) any
election under Financial Accounting [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018052.jpg]
46 Standards Board Accounting Standards Codification 825 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any Indebtedness at “fair value”, as defined
therein, or (y) any other accounting principle that results in any Indebtedness
being reflected on a balance sheet at an amount less than the stated principal
amount thereof, (B) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification having a similar result
or effect) (and related interpretations) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (C)
without giving effect to any change in accounting for leases resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent any lease (or similar arrangement conveying the right
to use) would be required to be treated as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2016. (b) All pro forma computations required to be
made hereunder giving effect to any Material Acquisition, Material Disposition
or other transaction shall be calculated after giving pro forma effect thereto
as if such transaction had occurred on the first day of the Computation Period
ending with the most recent Fiscal Quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last Fiscal Quarter
included in the financial statements referred to in Section 3.04), and, to the
extent applicable, to the historical earnings and cash flows associated with the
assets acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months). SECTION 1.05. Currency Translation. (a) The
Administrative Agent shall determine the US Dollar Equivalent of any Borrowing
denominated in an Alternative Currency at the first day of the initial Interest
Period therefor and as of the end of such initial Interest Period and each
subsequent Interest Period therefor, in each case using the Exchange Rate for
such currency in relation to US Dollars in effect on the date of determination,
and each such amount shall, except as provided in the penultimate sentence of
this Section, be the US Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this sentence. The Administrative Agent
shall determine the US Dollar Equivalent of any Letter of Credit denominated in
an LC Currency (other than US Dollars) on the date such Letter of Credit is
issued and as of the last Business Day of each calendar month thereafter, in
each case using the Exchange Rate for such LC Currency in relation to US Dollars
in effect on the date of determination, and each such amount shall, except as
provided in the penultimate sentence of this Section, be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this sentence; provided that the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018053.jpg]
47 Administrative Agent shall also determine the US Dollar Equivalent of any
Letter of Credit denominated in an LC Currency other than US Dollars as provided
in Section 2.20(f) and 2.20(l). The Administrative Agent may also determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency or
any Letter of Credit denominated in an LC Currency (other than US Dollars) as of
such other dates as the Administrative Agent shall select in its discretion, in
each case using the Exchange Rate in effect on the date of determination, and
each such amount shall be the US Dollar Equivalent of such Borrowing or such
Letter of Credit until the next calculation thereof pursuant to this Section.
The Administrative Agent shall notify the Company and the Revolving Lenders of
each determination of the US Dollar Equivalent of each Borrowing denominated in
an Alternative Currency and each Letter of Credit denominated in an LC Currency
other than US Dollars. (b) For purposes of any determination under Article VI or
VII, amounts incurred or outstanding, or proposed to be incurred or outstanding,
in currencies other than US Dollars shall be translated into US Dollars at the
currency exchange rates in effect on the date of such determination; provided
that (i) for purposes of any determination under Sections 6.01 and 6.02, the
amount of each applicable transaction denominated in a currency other than US
Dollars shall be translated into US Dollars at the applicable currency exchange
rate in effect on the date of the consummation thereof, which currency exchange
rates shall be determined reasonably and in good faith by the Company, and (ii)
for purposes of the Leverage Ratio, any other financial test and the related
definitions, amounts in currencies other than US Dollars shall be translated
into US Dollars at the currency exchange rates then most recently used in
preparing the consolidated financial statements of the Company. Notwithstanding
anything to the contrary set forth herein, but subject to clause (ii) above, (A)
no Default shall arise as a result of any limitation or threshold set forth in
Article VI expressed in US Dollars in this Agreement being exceeded in respect
of any transaction solely as a result of changes in currency exchange rates from
those applicable for determining compliance with this Agreement at the time of,
or at any time following, such transaction and (B) in the case of any
Indebtedness outstanding under any clause of Section 6.01 or secured under any
clause of Section 6.02 that contains a limitation expressed in US Dollars and
that, as a result of changes in exchange rates, is so exceeded, such
Indebtedness will be permitted to be refinanced notwithstanding that, after
giving effect to such refinancing, such excess shall continue. SECTION 1.06.
Effectuation of Transactions. All references herein to the Company and the
Subsidiaries on the Delayed Draw Term Funding Date shall be deemed to be
references to such Persons, and all the representations and warranties of the
Loan Parties contained in this Agreement or any other Loan Document shall be
deemed, on the Delayed Draw Term Funding Date, to be made, in each case, after
giving effect to the GET Internal Reorganization, the GET SpinCo Transfer, the
GET Direct Sale, the GET Distribution, the GET Acquisition (including the GET
Merger) and the other Transactions to occur on the Delayed Draw Term Funding
Date, unless the context otherwise expressly requires. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018054.jpg]
48 SECTION 1.07. Most Favored Nation Provision. In the event any agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any GET Acquisition Indebtedness shall contain (a) any restrictive
or financial covenant or any event of default that is either more restrictive
(or more favorable to the holders of such GET Acquisition Indebtedness) than the
corresponding restrictive or financial covenant or event of default set forth in
this Agreement or is not comparable to any restrictive or financial covenant or
event of default set forth in this Agreement or (b) any requirement that any
Subsidiary of the Company guarantee any obligations of the Company or any of its
Subsidiaries in respect of such GET Acquisition Indebtedness that is more
favorable to the holders of such GET Acquisition Indebtedness than the
requirements with respect to the Guarantees to be provided by the Subsidiary
Guarantors set forth herein, then, in each case, this Agreement shall
automatically be deemed to have been amended to incorporate such restrictive or
financial covenant or event of default or such requirement, mutatis mutandis, as
if set forth fully herein, without any further action required on the part of
any Person. The Company shall give prompt written notice to the Administrative
Agent of the effectiveness of any such indenture or other agreement or
instrument, providing to the Administrative Agent true and complete copies
thereof, and shall execute any and all further documents and agreements,
including amendments hereto, and take (and, if applicable, cause its
Subsidiaries to take) all such further actions, as shall be reasonably requested
by the Administrative Agent to give effect to the provisions of this paragraph.
Failure by the Company or any Subsidiary to observe or perform any such
incorporated restrictive or financial covenant shall constitute an Event of
Default under Section 7.01(c)(i). ARTICLE II The Credits SECTION 2.01.
Commitments. Subject to the terms and conditions set forth herein, each Lender
agrees (a) to make a Refinancing Term Loan denominated in US Dollars to the
Company on the Effective Date in a principal amount not exceeding its
Refinancing Term Commitment, (b) to make a Delayed Draw Term Loan denominated in
US Dollars to the Company on the Delayed Draw Term Funding Date in a principal
amount not exceeding its Delayed Draw Term Commitment and (c) to make Revolving
Loans denominated in US Dollars or Alternative Currencies to any Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in any Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or the Aggregate Revolving Exposure exceeding the
Aggregate Revolving Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed. SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than
a Swingline Loan) shall be made as part of a Borrowing consisting of Loans of
the same Class, Type and currency made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018055.jpg]
49 provided that the Commitments of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required. (b)
Subject to Section 2.11, (i) each Revolving Borrowing denominated in US Dollars
and each Term Borrowing shall be comprised entirely of ABR Loans or LIBOR Loans,
as the applicable Borrower may request in accordance herewith, (ii) each
Revolving Borrowing denominated in Canadian Dollars shall be comprised entirely
of CDOR Loans and (iii) each Revolving Borrowing denominated in an Alternative
Currency other than Canadian Dollars shall be comprised entirely of LIBOR Loans.
Each Swingline Loan shall be denominated in US Dollars and shall be an ABR Loan.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement. (c) At the
commencement of each Interest Period for any LIBOR Borrowing or CDOR Borrowing,
such Borrowing shall be in an aggregate amount that is not less than the
Borrowing Minimum and in an integral multiple of the Borrowing Multiple in
excess thereof; provided that a LIBOR Borrowing or CDOR Borrowing that results
from a continuation of an outstanding LIBOR Borrowing or CDOR Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing (other than a Swingline Loan) is made, such Borrowing
shall be in an aggregate amount that is not less than the Borrowing Minimum and
in an integral multiple of the Borrowing Multiple in excess thereof; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Revolving Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.20(f). Each Swingline Loan shall be in an amount that is an integral
multiple of US$100,000 and not less than US$100,000; provided that a Swingline
Loan may be in an aggregate amount that is equal to the entire unused balance of
the Aggregate Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.20(f).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 12 (or such
greater number as may be agreed to by the Administrative Agent) LIBOR Borrowings
and CDOR Borrowings outstanding. (d) Notwithstanding any other provision of this
Agreement, the Borrowers shall not be entitled to request, or to elect to
convert to or continue, any LIBOR Borrowing or CDOR Borrowing if the Interest
Period requested with respect thereto would end after the applicable Maturity
Date. SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the applicable Borrower (or the Company on its behalf) shall
submit a Borrowing Request, signed by its Senior Officer, to the Administrative
Agent (a) in the case of a LIBOR Borrowing denominated in US Dollars, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing (or, in the case of any such LIBOR Borrowing to occur on the Effective
Date or any [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018056.jpg]
50 LIBOR Term Borrowing, such shorter period of time as may be agreed to in
writing by the Administrative Agent), (b) in the case of LIBOR Borrowing
denominated in an Alternative Currency or a CDOR Borrowing, not later than 11:00
a.m., Local Time, four Business Days before the date of the proposed Borrowing
(or, in the case of any such Borrowing to occur on the Effective Date, such
shorter period of time as may be agreed to in writing by the Administrative
Agent) or (c) in the case of an ABR Borrowing, not later than 11:00 a.m., Local
Time, on the day of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable (except that the Borrowing Request for (x) Loans to be borrowed on
the Effective Date may be conditioned on the occurrence of the Effective Date
and (y) the Delayed Draw Term Loans may be conditioned on the consummation of
the GET Acquisition) and shall specify the following information in compliance
with Section 2.02: (i) the name of the applicable Borrower; (ii) whether the
requested Borrowing is to be a Term Borrowing (specifying the Class thereof) or
a Revolving Borrowing; (iii) the currency and principal amount of such
Borrowing; (iv) the date of such Borrowing, which shall be a Business Day; (v)
the Type of such Borrowing; (vi) in the case of a LIBOR Borrowing or a CDOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and (vii)
the location and number of the account of the applicable Borrower to which funds
are to be disbursed (or such other account as may be designated by (or by the
Company on behalf of) the applicable Borrower) or, in the case of any ABR
Revolving Borrowing requested to finance the reimbursement of an LC Disbursement
as provided in Section 2.20(f), the identity of the Issuing Bank that made such
LC Disbursement. If no currency is specified with respect to any requested LIBOR
Borrowing, then the applicable Borrower shall be deemed to have selected US
Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (A) in the case of a Borrowing denominated in US
Dollars, an ABR Borrowing, (B) in the case of Borrowing denominated in an
Alternative Currency (other than Canadian Dollars), a LIBOR Borrowing and (C) in
the case of a Borrowing denominated in Canadian Dollars, a CDOR Borrowing. If no
Interest Period is specified with respect to any requested LIBOR Borrowing or
CDOR Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018057.jpg]
51 SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by (i) in the case of
Revolving Loans, 12:00 p.m., Local Time (or, in the case of ABR Revolving Loans,
such later time as shall be two hours after the delivery by or on behalf of the
applicable Borrower of a Borrowing Request therefor in accordance with Section
2.03), and (ii) in the case of Term Loans, 10:00 a.m., Local Time (or, in the
case of ABR Term Loans, such later time as shall be two hours after the delivery
by the Company of a Borrowing Request therefor in accordance with Section 2.03),
in each case, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.21. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
remitting the amounts so received, in like funds, to the account designated in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.20(f)
shall be remitted by the Administrative Agent to the applicable Issuing Bank
specified in the applicable Borrowing Request. (b) Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance on such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree, without duplication, to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, (A) if denominated in US Dollars, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) if denominated in an Alternative Currency, the greater of
the applicable Alternative Currency Overnight Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of a payment to be made by such Borrower, (A)
if denominated in US Dollars, the interest rate applicable to ABR Loans of the
applicable Class and (B) if denominated in an Alternative Currency, the interest
rate applicable to the subject Loan pursuant hereto. If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any such payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018058.jpg]
52 SECTION 2.05. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type and, in the case of a LIBOR Borrowing
or a CDOR Borrowing, shall have an initial Interest Period as specified in the
applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Borrowing (if such
Borrowing is denominated in US Dollars) to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a LIBOR Borrowing or a CDOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding any other provision of this Section, no Borrower shall be
permitted to change the currency of any Borrowing or elect an Interest Period
for a LIBOR Borrowing or a CDOR Borrowing that does not comply with Section
2.02(d). This Section shall not apply to Swingline Loans, which may not be
converted or continued. (b) To make an election pursuant to this Section, the
applicable Borrower (or the Company on its behalf) shall submit an Interest
Election Request, signed by its Senior Officer, to the Administrative Agent by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type and in the currency
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02: (i) the name of the
applicable Borrower, the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing); (ii) the
effective date of the election made pursuant to such Interest Election Request,
which shall be a Business Day; (iii) the Type of the resulting Borrowing; and
(iv) if the resulting Borrowing is to be a LIBOR Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”. If any such Interest Election Request requests a LIBOR
Borrowing or a CDOR Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. (c) Promptly following receipt of an Interest Election Request
in accordance with this Section, the Administrative Agent shall advise each
Lender of the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018059.jpg]
53 applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing. (d) If the applicable Borrower fails to deliver a timely
Interest Election Request with respect to a LIBOR Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period (i)
in the case of a LIBOR Borrowing denominated in US Dollars, such Borrowing shall
be converted to an ABR Revolving Borrowing and (ii) in the case of any other
LIBOR Borrowing or a CDOR Borrowing, such Borrowing shall be continued as a
Borrowing of the applicable Type for an Interest Period of one month. (e)
Notwithstanding any contrary provision hereof, if an Event of Default under
Section 7.01(i) has occurred and is continuing with respect to any Borrower, or
if any other Event of Default has occurred and is continuing and the
Administrative Agent, at the request of a Majority in Interest of Lenders of any
Class, has notified the Company of the election to give effect to this sentence
on account of such other Event of Default, then, in each such case, so long as
such Event of Default is continuing, (i) no outstanding Borrowing of such Class
denominated in US Dollars may be converted to or continued as a LIBOR Borrowing,
(ii) unless repaid, each LIBOR Borrowing of such Class denominated in US Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each LIBOR Borrowing of such Class
denominated in an Alternative Currency and each CDOR Borrowing of such Class
shall be continued as a LIBOR Borrowing or CDOR Borrowing, as applicable, with
an Interest Period of one month’s duration. SECTION 2.06. Termination and
Reduction of Commitments. (a) Unless previously terminated, (i) the Refinancing
Term Commitment of each Refinancing Term Lender shall automatically terminate at
5:00 p.m., New York City time, on the Effective Date, (ii) the Delayed Draw Term
Commitment of each Delayed Draw Term Lender shall automatically terminate on the
earlier of (A) immediately after the making of the Delayed Draw Term Loan by
such Delayed Draw Term Lender on the Delayed Draw Term Funding Date and (B) the
Delayed Draw Term Commitment Termination Date and (iii) the Revolving
Commitments shall automatically terminate on the Revolving Maturity Date. (b)
The Company may at any time terminate, or from time to time permanently reduce,
the Commitments of any Class; provided that (i) each reduction of the
Commitments of a Class shall be in an amount that is an integral multiple of
US$1,000,000 and not less than US$5,000,000 (or, if less, the remaining
Commitments of such Class) and (ii) the Company shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans or Swingline Loans in accordance with Section 2.08, (A)
the Aggregate Revolving Exposure would exceed the Aggregate Revolving Commitment
or (B) the Revolving Exposure of any Revolving Lender would exceed its Revolving
Commitment. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018060.jpg]
54 (c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Commitments of any Class under paragraph (b) of
this Section may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class. SECTION 2.07.
Repayment of Loans; Amortization of Term Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) on the Revolving Maturity
Date to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan made by such Revolving
Lender to such Borrower, (ii) on the Refinancing Term Maturity Date to the
Administrative Agent for the account of each Refinancing Term Lender the then
unpaid principal amount of each Refinancing Term Loan made by such Refinancing
Term Lender to such Borrower, (iii) on the Delayed Draw Term Maturity Date to
the Administrative Agent for the account of each Delayed Draw Term Lender the
then unpaid principal amount of each Delayed Draw Term Loan made by such Delayed
Draw Term Lender to such Borrower and (iv) on the Revolving Maturity Date to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower. (b) The Company shall repay Refinancing Term Loans on the first
day of each Fiscal Quarter, beginning with the first day of the first Fiscal
Quarter commencing at least three months after the Effective Date and ending
with the last such day to occur prior to the Refinancing Term Maturity Date, in
an aggregate principal amount for each such date equal to 2.50% of the aggregate
principal amount of the Refinancing Term Loans outstanding on the Effective Date
(as such amount may be adjusted pursuant to paragraph (d) of this Section). (c)
The Company shall repay Delayed Draw Term Loans on the first day of each of
Fiscal Quarter, beginning with the first day of the first Fiscal Quarter
commencing at least three months after the Delayed Draw Term Funding Date and
ending with the last such day to occur prior to the Delayed Draw Term Maturity
Date, in an aggregate principal amount for each such date equal to 2.50% of the
aggregate principal amount of the Delayed Draw Term Loans outstanding on the
Delayed Draw Term Funding Date (as such amount may be adjusted pursuant to
paragraph (d) of this Section). (d) Any prepayment of a Term Borrowing of any
Class shall be applied to reduce the subsequent scheduled repayments of the Term
Borrowings of such [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018061.jpg]
55 Class to be made pursuant to this Section in the manner specified by the
Company in the notice of prepayment relating thereto (or, if no such manner is
specified in such notice, in direct order of maturity). Prior to any repayment
of any Term Borrowings of any Class under this Section, the Company shall select
the Borrowing or Borrowings of the applicable Class to be repaid and shall
notify the Administrative Agent by telephone (promptly confirmed in writing) of
such selection not later than 11:00 a.m., Local Time, three Business Days before
the scheduled date of such repayment. Each repayment of a Term Borrowing shall
be applied ratably to the Loans included in the repaid Term Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amounts repaid. (e) The records maintained by the Administrative Agent and the
Lenders shall (in the case of the Lenders, to the extent they are not
inconsistent with the records maintained by the Administrative Agent pursuant to
Section 10.04(b)(iv)) be, in the absence of manifest error, prima facie evidence
of the existence and amounts of the obligations of the Borrowers in respect of
the Loans, LC Disbursements, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrowers to pay any amounts due hereunder in accordance with the terms
of this Agreement. (f) Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, each applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.04) be represented by one or more promissory notes in such form payable to
the payee named therein and its registered assigns. SECTION 2.08. Prepayment of
Loans. (a) The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, without premium or penalty, subject
to the requirements of this Section. (b) If, on any date, the Aggregate
Revolving Exposure shall exceed the Aggregate Revolving Commitment, then (i) on
the last day of any Interest Period for any LIBOR Revolving Borrowing or CDOR
Revolving Borrowing and (ii) if any ABR Revolving Borrowing or Swingline Loan is
outstanding, not later than three Business Days following such date, the
applicable Borrowers shall prepay Revolving Loans or Swingline Loans in an
aggregate amount equal to the lesser of (A) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Revolving Loans and
Swingline Loans on such day) and (B) the amount of the applicable Revolving
Borrowings or Swingline Loan referred to in clause (i) or (ii). If, on any date,
the Aggregate Revolving Exposure shall exceed 103% of the Aggregate Revolving
Commitment, then the applicable Borrowers shall, not later than three Business
Days following such date, prepay one or more Revolving Borrowings or Swingline
Loans (and, if no Revolving Borrowings or Swingline Loans are outstanding,
deposit cash collateral [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018062.jpg]
56 in an account with the Administrative Agent pursuant to Section 2.20(n)) in
an aggregate amount equal to the lesser of (1) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Revolving Loans and
Swingline Loans on such day) and (2) the Aggregate Revolving Exposure. (c) The
applicable Borrowers shall prepay Revolving Loans denominated in an Alternative
Currency under the circumstances set forth in, and in accordance with, the
second sentence of the definition of the term “Alternative Currency”. (d) The
applicable Borrower (or the Company on its behalf) shall notify the
Administrative Agent (and, in the case of a prepayment of a Swingline Loan, the
Swingline Lender) by telephone (promptly confirmed in writing) or in writing of
any optional prepayment hereunder (i) in the case of prepayment of a LIBOR
Borrowing denominated in US Dollars, not later than 11:00 a.m., Local Time,
three Business Days before the date of prepayment, (ii) in the case of a LIBOR
Borrowing denominated in an Alternative Currency or a CDOR Borrowing, not later
than 11:00 a.m., Local Time, four Business Days before the date of such
prepayment, (iii) in the case of prepayment of an ABR Borrowing (other than a
Swingline Loan), not later than 11:00 a.m., Local Time, one Business Day before
the date of prepayment and (iv) in the case of a Swingline Loan, not later than
12:00 p.m., Local Time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the Borrowing or Borrowings
to be prepaid and the principal amount of each such Borrowing or portion thereof
to be prepaid; provided that (A) if a notice of optional prepayment of Revolving
Borrowings or Swingline Loans is given in connection with a conditional notice
of termination or reduction of the Revolving Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
notice of termination or reduction is revoked in accordance with Section 2.06
and (B) a notice of optional prepayment of Term Borrowings may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the applicable Class of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type and currency
as provided in Section 2.02 (or, if less, the outstanding principal amount of
the Loans). Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10. SECTION 2.09. Fees. (a) The
Company agrees to pay to the Administrative Agent, in US Dollars, for the
account of each Revolving Lender a commitment fee (the “Revolving Commitment
Fee”), which shall accrue at the Applicable Rate on the average daily unused
amount of the Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Commitment terminates. Revolving Commitment Fees [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018063.jpg]
57 accrued through and including the last day of March, June, September and
December of each year shall be made payable in arrears on the first Business Day
after such last day, commencing on the first such date to occur after the
Effective Date, and accrued Revolving Commitment Fees shall also be payable in
arrears on the date on which the Revolving Commitments terminate. All Revolving
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing Revolving Commitment Fees,
(i) a Revolving Commitment of a Revolving Lender (other than PNC) shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Revolving Lender (and the Swingline Exposure of such Revolving
Lender shall be disregarded for such purpose) and (ii) the Revolving Commitment
of PNC shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of PNC and the outstanding Swingline Loans (except any
portion of Swingline Loans that are subject to participations purchased by the
Revolving Lenders pursuant to Section 2.22(c)). (b) The Company agrees to pay to
the Administrative Agent, in US Dollars, for the account of each Delayed Draw
Term Lender a ticking fee (the “Delayed Draw Term Ticking Fee”), which shall
accrue at 0.175% per annum on the daily amount of the Delayed Draw Term
Commitment of such Lender during the period (the “Delayed Draw Term Ticking Fee
Accrual Period”) that (i) commences on the date that is 60 days after the
Signing Date and (ii) ends on the earlier of (A) the Delayed Draw Term Funding
Date and (B) the date on which the Delayed Draw Term Commitment of such Lender
terminates. Accrued Delayed Draw Term Ticking Fees shall be payable in arrears
on the last day of the Delayed Draw Term Ticking Fee Accrual Period. All Delayed
Draw Term Ticking Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). (c) The Company agrees to pay (i) to the
Administrative Agent, in US Dollars, for the account of each Revolving Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to LIBOR Revolving Loans on the average daily amount of such
Revolving Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Revolving
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee, in US Dollars, which shall accrue at 0.125% per annum on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
on the first [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018064.jpg]
58 Business Day after such last day following such day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 15 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). (d) The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent. (e) All
fees payable hereunder shall be paid on the dates due, in immediately available
funds, to the Administrative Agent (or to an Issuing Bank, in the case of fees
payable to it) for distribution, in the case of the Revolving Commitment Fee,
the Delayed Draw Term Ticking Fee and the Letter of Credit participation fees,
to the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances. SECTION 2.10. Interest. (a) The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate. (b) The Loans comprising each LIBOR
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate. (c) The Loans comprising
each CDOR Borrowing shall bear interest at the CDO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate. (d) Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of or interest on any Loan, 2.00% per annum plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, (ii) in the case of overdue fees with respect to any
Commitment, 2.00% per annum plus the rate applicable to ABR Loans that are of
the same Class as the Class of such Commitment, as provided in paragraph (a) of
this Section, or (iii) in the case of any other overdue amount, (A) if such
amount is payable in US Dollars, 2.00% per annum plus the rate applicable to ABR
Revolving Loans, as provided in paragraph (a) of this Section, and (B) if such
amount is payable in any other currency, 2.00% per annum plus the Alternative
Currency Overnight Rate plus the Applicable Rate applicable to ABR Revolving
Loans as provided in paragraph (a) of this Section. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018065.jpg]
59 (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan or a
Swingline Loan, upon termination of the Revolving Commitments; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion or continuation of any LIBOR Loan or CDOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion or continuation. All
interest shall be payable in the currency in which the applicable Loan is
denominated. (f) All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest on Borrowings denominated in Sterling or
Canadian Dollars and (ii) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or, in the case of clause (ii)
above, 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or CDO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. (g) For purposes of the Interest Act (Canada),
(i) whenever any interest or fee under this Agreement is calculated on the basis
of a period other than a calendar year, such rate used in such calculation, when
expressed as an annual rate, is equivalent to (A) such rate, multiplied by (B)
the actual number of days in the calendar year in which the period for which
such interest or fee is calculated ends, and divided by (C) the number of days
in such period of time, (ii) the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement, and (iii) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields. SECTION 2.11. Alternate Rate of Interest. (a)
If prior to the commencement of any Interest Period for a LIBOR Borrowing or a
CDOR Borrowing of any Class: (i) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the CDO
Rate, as the case may be, for such Interest Period; or (ii) the Administrative
Agent is advised by a Majority in Interest of the Lenders of such Class that the
Adjusted LIBO Rate or the CDO Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018066.jpg]
60 then the Administrative Agent shall give notice thereof to the Company and
the Lenders of such Class as promptly as practicable, specifying in reasonable
detail the basis for such notice, and, until the Administrative Agent notifies
the Company and the Lenders of such Class that the circumstances giving rise to
such notice no longer exist, (A) in the case of Term Borrowings and Revolving
Borrowings denominated in US Dollars, any Interest Election Request that
requests the conversion of any such Borrowing of such Class to, or continuation
of any such Borrowing of such Class as, an affected LIBOR Borrowing shall be
ineffective, and such Borrowing shall be continued as an ABR Borrowing, (B) any
affected LIBOR Revolving Borrowing (if denominated in an Alternative Currency)
or CDOR Revolving Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto and (C) any Borrowing Request for an affected
LIBOR Revolving Borrowing or CDOR Revolving Borrowing shall (x) in the case of a
Revolving Borrowing denominated in US Dollars, be deemed to be a request for an
ABR Borrowing, or (y) in all other cases, be ineffective (and no Revolving
Lender shall be obligated to make a Revolving Loan on account thereof). (b) If
at any time the Administrative Agent determines or is advised by the Required
Lenders that they shall have determined that (i) the circumstances set forth in
paragraph (a)(i) of this Section have arisen (including because the applicable
Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) of this Section have not arisen but either (w) the
supervisor for the administrator of the applicable Screen Rate has made a public
statement that the administrator of the applicable Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (x) the administrator of the applicable Screen Rate has
made a public statement identifying a specific date after which the applicable
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
applicable Screen Rate), (y) the supervisor for the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published or (z) the supervisor or the administrator of the applicable Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
applicable Screen Rate may no longer be used for determining interest rates for
loans denominated in the applicable currency, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
applicable Screen Rate for such currency that gives due consideration to the
then prevailing market convention in the United States for determining a rate of
interest for syndicated loans denominated in the applicable currency at such
time, and the Administrative Agent and the Company shall enter into an amendment
to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable (it being understood that
such amendment shall not reduce the Applicable Rate); provided that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement. Such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five Business Days of the date a copy of such amendment is provided to the
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018067.jpg]
61 Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) above, only to the extent the applicable
Screen Rate for such Interest Period is not available or published at such time
on a current basis), clauses (A), (B) and (C) of paragraph (a) of this Section
shall be applicable. SECTION 2.12. Increased Costs; Illegality. (a) If any
Change in Law shall: (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate) or any Issuing Bank; (ii) impose on any Lender or any Issuing Bank or
any Relevant Interbank Market any other condition, cost or expense (other than
Taxes) affecting this Agreement or the Loans made by such Lender or any Letter
of Credit or participation therein; or (iii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of the term “Excluded Taxes” and (C) Connection Income
Taxes) on its loans, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; and the
result of any of the foregoing shall be to increase the cost to such Lender or
other Recipient of making, converting to, continuing or maintaining any Loan (or
of maintaining its obligation to make any Loan), to increase the cost to such
Lender, Issuing Bank or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time following request of such Lender, Issuing Bank or other Recipient
(accompanied by a certificate in accordance with paragraph (e) of this Section),
the Company will pay to such Lender, Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient for such additional costs or expenses incurred
or reduction suffered. (b) If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018068.jpg]
62 or Swingline Loans held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then, from time to time
following the request of such Lender or Issuing Bank (accompanied by a
certificate in accordance with paragraph (e) of this Section), the Company will
pay to such Lender or Issuing Bank such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or such Issuing Bank’s
holding company for any such reduction suffered. (c) If the cost to any Lender
of making, converting to, continuing or maintaining any Revolving Loan or
Swingline Loan to (or of maintaining its obligation to make any such Loan) or
the cost to any Lender or any Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or Swingline Loan issued for the account of or
made to any Foreign Borrowing Subsidiary (or of maintaining its obligation to
participate in or issue any such Letter of Credit or Swingline Loan) is
increased (or the amount of any sum received or receivable by any Lender or any
Issuing Bank (or its applicable lending office) is reduced) by reason of the
fact that such Foreign Borrowing Subsidiary is incorporated in, has its
principal place of business in, or borrows from a jurisdiction outside the
United States of America, then, from time to time following request of such
Lender or Issuing Bank (accompanied by a certificate in accordance with
paragraph (e) of this Section), the Company will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Revolving Lender or Issuing Bank or other Recipient for such additional
costs incurred or reduction suffered. (d) Without duplication of any reserve
requirement reflected in the Adjusted LIBO Rate, the Company will pay to each
Revolving Lender (i) as long as such Revolving Lender shall be required by a
central banking or financial regulatory authority with regulatory authority over
such Revolving Lender to maintain reserves with respect to liabilities or assets
consisting of or including funds or deposits obtained in any Relevant Interbank
Market, additional interest on the unpaid principal amount of each LIBOR
Revolving Loan or CDOR Revolving Loan equal to the actual costs of such reserves
allocable to such Loan by such Revolving Lender (as determined by such Revolving
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Revolving Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the LIBOR Revolving Loans or CDOR Revolving
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Revolving Commitment or Revolving Loan by such Revolving
Lender (as determined by such Revolving Lender in good faith, which
determination shall be conclusive absent manifest error), which in each case
shall be due and payable on each date on which interest is payable on such
Revolving Loan; provided that the Company shall have received the certificate
referred to in paragraph (e) of this Section with respect to such additional
interest or costs from such Revolving Lender at least 10 days prior to such date
(and, in [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018069.jpg]
63 the event such certificate shall have been delivered after such time, then
such additional interest or costs shall be due and payable as set forth in
paragraph (e) of this Section). (e) A certificate of a Lender, Issuing Bank, or
other Recipient setting forth the basis for and, in reasonable detail (to the
extent practicable), computation of the amount or amounts necessary to
compensate such Lender, Issuing Bank, or other Recipient or its holding company,
as the case may be, as specified in paragraph (a), (b), (c) or (d) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender, Issuing Bank or other
Recipient, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof. Notwithstanding the foregoing provisions
of this Section, no Lender or Issuing Bank shall demand compensation for any
increased or other cost or reduction pursuant to the foregoing provisions of
this Section if it shall not at the time be the general policy or practice of
such Lender or Issuing Bank to demand (to the extent it is entitled to do so)
such compensation from similarly situated borrowers in similar circumstances
under comparable provisions of other credit agreements. (f) Failure or delay on
the part of any Lender, Issuing Bank or other Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s, Issuing
Bank’s or other Recipient’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender, Issuing Bank or other
Recipient pursuant to this Section for any increased costs or expenses incurred
or reductions suffered more than 180 days prior to the date that such Lender,
Issuing Bank or other Recipient, as the case may be, notifies the Company of the
Change in Law or other circumstance giving rise to such increased costs or
expenses or reductions and of such Lender’s, Issuing Bank’s or other Recipient’s
intention to claim compensation therefor; provided further that if the Change in
Law or other circumstance giving rise to such increased costs, expenses or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. (g) If any Lender
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or the applicable
lending office of such Lender to make, maintain or fund any LIBOR Loan or CDOR
Loan or to charge interest with respect to any Loan, or to determine or charge
interest rates, based upon the LIBO Rate or CDO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, the applicable currency in the
Relevant Interbank Market, then, upon notice thereof by such Lender to the
Company and the Administrative Agent, (i) any obligation of such Lender to make,
maintain or fund any LIBOR Loan (if applicable, in such currency) or CDOR Loan,
or to continue any LIBOR Loan (if applicable, in such currency) or CDOR Loan or
convert any ABR Loan into a LIBOR Loan, or to charge interest with respect to
any Loan, or to determine or charge interest rates, based upon the LIBO Rate or
CDO Rate, as the case may be, shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate, the interest rate on ABR [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018070.jpg]
64 Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (A) the
applicable Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay LIBOR Loans or CDOR Loans, as the case may be, of
such Lender or, if applicable, convert all LIBOR Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans or CDOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans or CDOR Loans and (B) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the LIBO Rate. Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted. (h) If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or the applicable lending office of such Lender to perform any
of its obligations hereunder or under any Loan Document with respect to any
Foreign Borrowing Subsidiary, to make, maintain or fund any Loan to any Foreign
Borrowing Subsidiary or to charge interest with respect to any Loan to any
Foreign Borrowing Subsidiary, or to determine or charge interest rates with
respect to any credit extension to any Foreign Borrowing Subsidiary, then, upon
notice thereof by such Lender to the Company and the Administrative Agent, any
obligation of such Lender to make, maintain or fund any such Loan (if
applicable, in an affected currency), or to continue any such Loan (if
applicable, in an affected currency) or convert any ABR Loan into a LIBOR Loan,
or to charge interest with respect to any Loan, or to determine or charge
interest rates with respect to any credit extensions, as the case may be, in
each case with respect to such Foreign Borrowing Subsidiary, shall be suspended
(and to the extent required by applicable Law, cancelled). Upon receipt of such
notice, the applicable Foreign Borrowing Subsidiary shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay any such Loans of such
Lender to such Foreign Borrowing Subsidiary or, if applicable, convert all such
LIBOR Loans of such Lender to such Foreign Borrowing Subsidiary to ABR Loans
(the interest rate on which ABR Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Company shall also pay accrued interest on the
amount so prepaid or converted. The applicable Borrower shall also take
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018071.jpg]
65 all reasonable actions requested by the Administrative Agent or such Lender
to mitigate or avoid such illegality. SECTION 2.13. Break Funding Payments. In
the event of (a) the payment of any principal of any LIBOR Loan or CDOR Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any LIBOR Loan or
CDOR Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert or continue any LIBOR Loan or CDOR Loan on
the date specified in any notice delivered pursuant hereto (whether or not such
notice may be revoked in accordance with the terms hereof), (d) the failure to
prepay any LIBOR Loan or CDOR Loan on a date specified therefor in any notice of
prepayment given by the Company (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any LIBOR Loan or
CDOR Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Company pursuant to Section 2.16, then, in any
such event, the Company shall compensate each Lender for the loss, cost and
expense (but not lost profits) attributable to such event (including, to the
extent that any of foregoing Loans are denominated in any Alternative Currency,
the loss, cost and expense (but not lost profits) of such Lender attributable to
the premature unwinding of any hedging agreement entered into by such Lender in
respect to the foreign currency exposure attributable to such Loan), within 30
days following request of such Lender (accompanied by a certificate described
below in this Section). Such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest that would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate or CDO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
Relevant Interbank Market. A certificate of any Lender delivered to the Company
and setting forth the basis for and, in reasonable detail (to the extent
practicable), computation of any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall, subject to the proviso in the next
following sentence, be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof. SECTION 2.14. Taxes. (a) Payments Free of Taxes. All payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and,
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018072.jpg]
66 if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.14) the applicable Lender (or,
in the case of any amount received by the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such deduction or withholding been made. (b) Payment of
Other Taxes by the Loan Parties. Subject to and in accordance with Section
2.22(d), the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse the Administrative Agent for the payment
of, any Other Taxes. (c) Evidence of Payment. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.14, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Loan Parties. Subject to and in accordance with
Section 2.22(d), the Loan Parties shall indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.14) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (e) [Reserved].
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company and the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018073.jpg]
67 execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in respect of any
Loan to the Company or any Domestic Borrowing Subsidiary: (A) any Lender that is
a US Person shall deliver to the Company and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from US federal backup withholding Tax; (B) any Foreign
Lender shall, to the extent it is legally eligible to do so, deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), whichever of the
following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party two
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, withholding Taxes pursuant to
such tax treaty; (2) two executed originals of IRS Form W-8ECI; (3) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) two executed originals of a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the applicable Loan Party within the meaning
of Section 881(c)(3)(B) of the Code or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that interest payments on the
Loans are not effectively connected with the Lender’s conduct of a US trade or
business (a “US Tax Compliance Certificate”) and (y) two executed originals of
IRS Form W-8BEN or IRS Form W- 8BEN-E, as applicable; or [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018074.jpg]
68 (4) to the extent a Foreign Lender is not the beneficial owner, two executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially
in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of each such direct and indirect partner; (C)
any Foreign Lender shall, to the extent it is legally eligible to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in US federal withholding Taxes, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) If a payment made to a
Lender under any Loan Document would be subject to withholding Taxes imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (iii) Each Lender
agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal ineligibility to do so. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018075.jpg]
69 (iv) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.14(f). (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (h) VAT. (i) All amounts set out or
expressed in any Loan Document to be payable by any party to any Loan Document
(for the purposes of this paragraph (h), a “party”) to any Recipient that (in
whole or in part) constitute the consideration for any supply for VAT purposes
shall be deemed to be exclusive of any VAT that is chargeable on such supply.
Subject to clause (ii) below, if VAT is or becomes chargeable on any supply made
by any Recipient to any party under any Loan Document and such Recipient is
required to account to the relevant tax authority for such VAT, such party shall
pay to such Recipient (in addition to and at the same time as paying any other
consideration for such supply), an amount equal to the amount of such VAT (and
such Recipient shall promptly provide an appropriate VAT invoice to such party).
(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“VAT Supplier”) to any other Recipient (the “VAT Recipient”) under any Loan
Document, and any party other than the VAT Recipient (the “VAT Subject Party”)
is required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the VAT Supplier (rather than being required to
reimburse or indemnify the VAT Recipient in respect of such consideration):
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018076.jpg]
70 (A) to the extent the VAT Supplier is the Person required to account to the
relevant tax authority for the VAT, the VAT Subject Party shall also pay to the
VAT Supplier (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT, and the VAT Recipient shall, where this
clause (A) applies, promptly pay to the VAT Subject Party an amount equal to any
credit or repayment the VAT Recipient receives from the relevant tax authority
which the VAT Recipient reasonably determines relates to the VAT chargeable on
such supply; and (B) to the extent the VAT Recipient is the Person required to
account to the relevant tax authority for the VAT, the VAT Subject Party shall
promptly, following demand from the VAT Recipient, pay to the VAT Recipient an
amount equal to the VAT chargeable on such supply but only to the extent that
the VAT Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant tax authority in respect of such VAT. (iii) Where a
Loan Document requires any party to reimburse or indemnify any Recipient for any
cost or expense, such party shall reimburse or indemnify (as the case may be)
such Recipient for the full amount of such cost or expense, including such part
thereof as represents VAT, except to the extent that such Recipient reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority. (iv) Any reference in this paragraph (h) to any
party shall, at any time when such party is treated as a member of a group or
unity (or fiscal unity) for VAT purposes, include (where appropriate and unless
the context otherwise requires) a reference to the Person that is treated at
that time as making the supply, or (as appropriate) receiving the supply, under
the grouping rules (provided for in Article 11 of Council Directive 2006/112/EC
(or as implemented by the relevant member state of the European Union) or any
other similar provision in any jurisdiction that is not a member state of the
European Union) so that a reference to a party shall be construed as a reference
to such party or the relevant group or unity (or fiscal unity) of which such
party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of such group or unity (or fiscal unity) at the
relevant time (as the case may be). (v) In relation to any supply made by a
Recipient to any party under any Loan Document, if reasonably requested by such
Recipient, such party must promptly provide such Recipient with details of such
party’s VAT registration and such other information as is reasonably requested
in connection with such Recipient’s VAT reporting requirements in relation to
such supply. (i) For purposes of this Section 2.14, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018077.jpg]
71 SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 1:00 p.m., Local Time), on the date when due, in immediately available
funds, without any defense, setoff, recoupment or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to such account as may be specified by
the Administrative Agent, except payments to be made directly to any Issuing
Bank or the Swingline Lender shall be so made and except that payments pursuant
to Sections 2.12, 2.13, 2.14, 10.03 and 10.18 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of principal or interest in
respect of any Loan or LC Disbursement shall, except as otherwise expressly
provided herein, be made in the currency of such Loan or LC Disbursement; all
other payments hereunder and under each other Loan Document shall be made in US
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment. (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties. (c) If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans or participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018078.jpg]
72 amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement (for the avoidance of doubt, as in effect
from time to time) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any Person that is an Eligible
Assignee (as such term is defined herein from time to time). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation. (d)
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the Issuing Banks hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or Issuing Banks, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the applicable Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent at (i) if such amount is denominated in US Dollars, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) if
such amount is denominated in any other currency, the greater of the applicable
Alternative Currency Overnight Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. (e)
If any Lender shall fail to make any payment required to be made by it hereunder
to or for the account of the Administrative Agent, any Issuing Bank or the
Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Section 2.04(b), 2.14(e),
2.15(d), 2.20(d), 2.20(f), 2.21(c) or 10.03(c), in each case in such order as
shall be determined by the Administrative Agent in its discretion. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018079.jpg]
73 (f) In the event that any financial statements delivered under Section
5.01(a) or 5.01(b), or any Compliance Certificate delivered under Section
5.01(c), shall prove to have been inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Leverage Ratio),
then, if such inaccuracy is discovered prior to the termination of the
Commitments and the repayment in full of the principal of all Loans and the
reduction of the LC Exposure to zero, the Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such misstatement. SECTION 2.16.
Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.12, or if any Loan Party is required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.14 (other than
additional amounts arising from VAT that are recoverable from any Governmental
Authority), then such Lender shall (at the request of the Company) use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.14, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation within 30 days following the written request of such Lender
(accompanied by reasonable back-up documentation relating thereto). (b) If (i)
any Lender requests compensation under Section 2.12, is unable to make LIBOR
Loans or CDOR Loans pursuant to Section 2.12(g) or is unable to make Loans
pursuant to Section 2.12(h), (ii) any Loan Party is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14 (other than
additional amounts arising from VAT that are recoverable from any Governmental
Authority), (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 10.02 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Required Lenders (or, in circumstances where Section 10.02 does not
require the consent of the Required Lenders, a Majority in Interest of the
Lenders of the affected Class) shall have granted their consent, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.12 or 2.14) and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Loan [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018080.jpg]
74 Documents as a Lender of a particular Class) to an Eligible Assignee that
shall assume such obligations (which may be another Lender, if a Lender accepts
such assignment and delegation); provided that (A) the Company shall have
received the prior written consent of the Administrative Agent and, in
circumstances where its consent would be required under Section 10.04, each
Issuing Bank and the Swingline Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and, if applicable,
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the Company (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent and, as
a result of such assignment and delegation and any contemporaneous assignments
and delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto. SECTION 2.17. Defaulting
Lenders. Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender: (a) the Revolving Commitment
Fees and the Delayed Draw Term Ticking Fees shall cease to accrue on the unused
amount of the Revolving Commitment or on the Delayed Draw Term Commitment, as
the case may be, of such Defaulting Lender; (b) the Revolving Commitment, the
Revolving Exposure, the Term Commitment and the Term Loans of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof; (c) if
any Swingline Exposure or LC Exposure exists at the time any Revolving Lender
becomes a Defaulting Lender, then: [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018081.jpg]
75 (i) the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.21(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.20(d) and 2.20(f)) shall be reallocated among the Non-Defaulting
Revolving Lenders in accordance with their respective Applicable Percentages but
only to the extent that the sum of all Non-Defaulting Revolving Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure (excluding
the portion thereof referred to above) and LC Exposure (excluding the portion
thereof referred to above) does not exceed the sum of all Non-Defaulting
Revolving Lenders’ Revolving Commitments; (ii) if the reallocation described in
clause (i) above cannot, or can only partially, be effected, each Borrower shall
within one Business Day following written notice by the Administrative Agent (A)
first, prepay the portion of such Defaulting Lender’s Swingline Exposure
attributable to Swingline Loans made to such Borrower (other than any portion
thereof referred to in the parenthetical in such clause (i)) that has not been
reallocated and (B) second, cash collateralize for the benefit of the Issuing
Banks the portion of such Defaulting Lender’s LC Exposure attributable to
Letters of Credit issued for the account of such Borrower (other than any
portion thereof referred to in the parenthetical in such clause (i)) that has
not been reallocated as set forth in such clause in accordance with the
procedures set forth in Section 2.20(n) for so long as such LC Exposure is
outstanding; (iii) if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay participation fees to such Defaulting Lender
pursuant to Section 2.09(c) with respect to such portion of such Defaulting
Lender’s LC Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized; (iv) if any portion of the LC Exposure of such Defaulting Lender
is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Sections 2.09(a) and 2.09(c) shall be adjusted to give
effect to such reallocation; and (v) if all or any portion of such Defaulting
Lender’s LC Exposure that is subject to reallocation pursuant to clause (i)
above is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all participation fees payable under Section
2.09(c) with respect to such portion of its LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
portion of the LC Exposure of such Defaulting Lender attributable to Letters of
Credit issued by each Issuing Bank) [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018082.jpg]
76 until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and (d) so long as such Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend, renew or extend any Letter of Credit,
unless, in each case, it is satisfied that the related exposure and such
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure will be
fully covered by the Revolving Commitments of the Non-Defaulting Revolving
Lenders and/or cash collateral provided by the Borrowers in accordance with
clause (c) above, and participating interests in any such funded Swingline Loan
or in any such issued, amended, renewed or extended Letter of Credit will be
allocated among the Non-Defaulting Revolving Lenders in a manner consistent with
clause (c)(i) above (and such Defaulting Lender shall not participate therein).
In the event that (x) a Bankruptcy Event with respect to a Lender Parent of a
Revolving Lender shall have occurred following the Effective Date and for so
long as such Bankruptcy Event shall continue or (y) the Swingline Lender or any
Issuing Bank has a good faith belief that any Revolving Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Revolving Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan, and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless, in each case, the
Swingline Lender or such Issuing Bank shall have entered into arrangements with
the Company and any other applicable Borrower or such Revolving Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Revolving Lender hereunder. In the
event that the Administrative Agent, the Company, the Swingline Lender and each
Issuing Bank each agree that a Defaulting Lender that is a Revolving Lender has
adequately remedied all matters that caused such Revolving Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Revolving
Lenders shall be readjusted to reflect the inclusion of such Revolving Lender’s
Revolving Commitment and on such date such Revolving Lender shall purchase at
par such of the Revolving Loans of the other Revolving Lenders as the
Administrative Agent shall determine to be necessary in order for such Revolving
Lender to hold such Revolving Loans in accordance with its Applicable
Percentage, and such Revolving Lender shall thereupon cease to be a Defaulting
Lender (but shall not be entitled to receive any Revolving Commitment Fees
accrued during the period when it was a Defaulting Lender, and all amendments,
waivers or modifications effected without its consent in accordance with the
provisions of Section 10.02 and this Section during such period shall be binding
on it). In the event that the Administrative Agent and the Company each agree
that a Defaulting Lender that is a Term Lender has adequately remedied all
matters that caused such Term Lender to be a Defaulting Lender, then on such
date such Term Lender shall take such actions as the Administrative Agent may
determine to be appropriate in connection with such Term Lender ceasing to be a
Defaulting Lender, and such Term Lender shall [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018083.jpg]
77 thereupon cease to be a Defaulting Lender (but (x) in the case of a Delayed
Draw Term Lender, shall not be entitled to receive any Delayed Draw Term Ticking
Fees accrued during the period when it was a Defaulting Lender, and (y) all
amendments, waivers or modifications effected without its consent in accordance
with the provisions of Section 10.02 and this Section during such period shall
be binding on it). The rights and remedies against, and with respect to, a
Defaulting Lender under this Section are in addition to, and cumulative and not
in limitation of, all other rights and remedies that the Administrative Agent,
any Issuing Bank, the Swingline Lender, any other Lender or any Loan Party may
at any time have against, or with respect to, such Defaulting Lender. SECTION
2.18. Incremental Facilities. (a) The Company may on one or more occasions, by
written notice to the Administrative Agent, request (i) the establishment of
Incremental Revolving Commitments and/or (ii) the establishment of Incremental
Term Commitments; provided that (A) the aggregate amount of all the Incremental
Commitments established hereunder shall not exceed US$600,000,000 and (B) no
Incremental Commitments may be established until after the earlier of (x) the
Delayed Draw Term Funding Date and (y) the Delayed Draw Term Commitment
Termination Date. Each such notice shall specify (1) the date on which the
Company proposes that the Incremental Revolving Commitments or the Incremental
Term Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (2) the amount of the Incremental Revolving Commitments
or Incremental Term Commitments, as applicable, being requested (it being agreed
that (x) any Lender approached to provide any Incremental Revolving Commitment
or Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment or Incremental Term Commitment and
(y) any Person that the Company proposes to become an Incremental Lender, if
such Person is not then a Lender, must be an Eligible Assignee and must be
reasonably acceptable to the Administrative Agent and, in the case of any
proposed Incremental Revolving Lender, each Issuing Bank and the Swingline
Lender, in each case not to be unreasonably withheld, delayed or conditioned and
solely to the extent the consent of the Administrative Agent, the Issuing Banks
or the Swingline Lender, as the case may be, would be required for an assignment
to such Person pursuant to Section 10.04). (b) The terms and conditions of any
Incremental Revolving Commitment and the Loans and other extensions of credit to
be made thereunder shall be identical to those of the Revolving Commitments and
the Revolving Loans and other extensions of credit made thereunder, and shall be
treated as a single Class with such Revolving Commitments and Revolving Loans.
The terms and conditions of any Incremental Term Loans shall be such as the
Company and the applicable Incremental Term Lenders shall agree upon; provided
that (i) the Incremental Term Loans shall be extensions of credit to the Company
that are guaranteed only by the Subsidiary Guarantors, (ii) the Incremental Term
Loans shall rank pari passu in right of payment with the other Loans and the
other Loan Document Obligations and shall not be secured [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018084.jpg]
78 by any Liens on any assets of the Company or its Subsidiaries, unless the
Loan Document Obligations are equally and ratably secured pursuant to security
documentation reasonably satisfactory to the Administrative Agent, (iii) the
Incremental Facility Agreement with respect thereto shall not contain any
affirmative, negative or financial covenant applicable to the Company or the
Subsidiaries or any event of default that benefits the Incremental Term Lenders
(but not the other Lenders), in each case, except if this Agreement is amended
to include such affirmative, negative or financial covenant or event of default
for the benefit of all Lenders and (iv) if any Class of Term Loans shall be
outstanding immediately after giving effect to the incurrence of such
Incremental Term Loans and the application of the proceeds thereof, (A) the
Incremental Term Maturity Date with respect to such Incremental Term Loans shall
be no earlier than the latest Maturity Date of any such Class of Term Loans, (B)
the weighted average life to maturity of such Incremental Term Loans shall be no
shorter than the longest remaining weighted average life to maturity of any such
Class of Term Loans and (C) such Incremental Term Loans shall not be subject to
any mandatory prepayment provisions. Any Incremental Term Commitments
established pursuant to a single Incremental Facility Agreement that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate “Class” of Commitments or Loans for all
purposes of this Agreement; provided that any Incremental Term Loans that have
identical terms as any other Class of “term” Loans then outstanding (in each
case, disregarding any differences in original issue discount or upfront fees if
not affecting the fungibility thereof for US federal income tax purposes) may,
at the election of the Company, be treated as a single Class with such
outstanding “term” Loans. (c) The Incremental Commitments shall be effected
pursuant to one or more Incremental Facility Agreements executed and delivered
by the Company, each Incremental Lender providing such Incremental Commitments
and the Administrative Agent (with the Administrative Agent hereby agreeing that
its consent thereto shall not be unreasonably withheld, conditioned or delayed);
provided that no Incremental Commitments shall become effective unless (i) no
Default or Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of any Loans thereunder to
be made on such date, (ii) on the date of effectiveness thereof, the
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, in each case on and as of such date of effectiveness,
except in the case of any such representation or warranty that expressly relates
to a prior date, in which case such representation or warranty shall be so true
and correct on and as of such prior date, and (iii) the Company shall have
delivered to the Administrative Agent such customary legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall have been reasonably be requested by the Administrative Agent
in connection with any such transaction. Each Incremental Facility Agreement
may, without the consent of any Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent and the Company, to give effect to the provisions of
this Section, including any amendments necessary or appropriate to treat the
Incremental Term Commitments and the Incremental [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018085.jpg]
79 Term Loans as a new Class of Commitments and Loans hereunder (including for
purposes of voting). (d) Upon the effectiveness of an Incremental Commitment of
any Incremental Lender, (i) such Incremental Lender shall be deemed to be a
“Lender” (and a Lender in respect of Commitments and Loans of the applicable
Class) hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders (or Lenders in respect of Commitments and Loans of
the applicable Class) hereunder and under the other Loan Documents and shall be
bound by all agreements, acknowledgements and other obligations of Lenders (or
Lenders in respect of Commitments and Loans of the applicable Class) hereunder
and under the other Loan Documents and (ii) in the case of any Incremental
Revolving Commitment, (A) such Incremental Revolving Commitment shall constitute
(or, in the event such Incremental Lender already has a Revolving Commitment,
shall increase) the Revolving Commitment of such Incremental Lender and (B) the
Aggregate Revolving Commitment shall be increased by the amount of such
Incremental Revolving Commitment, in each case, subject to further increase or
reduction from time to time as provided herein. For the avoidance of doubt, upon
the effectiveness of any Incremental Revolving Commitment, the Applicable
Percentages of all the Revolving Lenders shall automatically be adjusted to give
effect thereto. (e) On the date of effectiveness of any Incremental Revolving
Commitments, (i) the aggregate principal amount of the Revolving Loans
outstanding (the “Existing Revolving Borrowings”) immediately prior to the
effectiveness of such Incremental Revolving Commitments shall be deemed to be
repaid, (ii) each Incremental Revolving Lender that shall have had a Revolving
Commitment prior to the effectiveness of such Incremental Revolving Commitments
shall pay to the Administrative Agent in same day funds and in the applicable
currency an amount equal to the difference between (A) the product of (1) such
Lender’s Applicable Percentage (calculated after giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
amount of each Resulting Revolving Borrowing (as hereinafter defined) and (B)
the product of (1) such Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Incremental Revolving Commitments)
multiplied by (2) the amount of each corresponding Existing Revolving Borrowing,
(iii) each Incremental Revolving Lender that shall not have had a Revolving
Commitment prior to the effectiveness of such Incremental Revolving Commitments
shall pay to Administrative Agent in same day funds and in the applicable
currency an amount equal to the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the amount of each
Resulting Revolving Borrowing, (iv) after the Administrative Agent receives the
funds specified in clauses (ii) and (iii) above, the Administrative Agent shall
pay to each Revolving Lender the portion of such funds that is equal to the
difference between (A) the product of (1) such Lender’s Applicable Percentage
(calculated without giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the amount of each Existing Revolving
Borrowing, and (B) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the amount of each [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018086.jpg]
80 corresponding Resulting Revolving Borrowing, (v) after the effectiveness of
such Incremental Revolving Commitments, the applicable Borrowers shall be deemed
to have made new Revolving Borrowings (the “Resulting Revolving Borrowings”) in
amounts and currencies equal to the amount and currencies of the Existing
Revolving Borrowings and of the Types and for the Interest Periods specified in
a Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Company shall, on behalf of all applicable Borrowers,
deliver such Borrowing Request), (vi) each Revolving Lender shall be deemed to
hold its Applicable Percentage of each Resulting Revolving Borrowing (calculated
after giving effect to the effectiveness of such Incremental Revolving
Commitments) and (vii) the applicable Borrowers shall pay each Revolving Lender
any and all accrued but unpaid interest on its Revolving Loans comprising the
Existing Revolving Borrowings. The deemed payments of the Existing Revolving
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrowers pursuant to the provisions of Section 2.13 if the date of the
effectiveness of such Incremental Revolving Commitments occurs other than on the
last day of the Interest Period relating thereto. (f) Subject to the terms and
conditions set forth herein and in the applicable Incremental Facility
Agreement, each Lender holding an Incremental Term Commitment of any Class shall
make a Loan to the Company in an amount equal to such Incremental Term
Commitment on the date specified in such Incremental Facility Agreement. (g) The
Administrative Agent shall notify the Lenders promptly upon receipt by the
Administrative Agent of any notice from the Company referred to in paragraph (a)
of this Section and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto. SECTION 2.19.
Bridge Facility. (a) The Company may, by written notice to the Administrative
Agent, request the establishment of Bridge Commitments, provided that the
aggregate amount of the Bridge Commitments established hereunder shall not
exceed the Bridge Facility Amount. Each such notice shall specify (i) the date
on which the Company proposes that the Bridge Commitments shall become effective
and (ii) the amount of the Bridge Commitments being established (it being agreed
that (A) except to the extent such Lender shall have separately agreed in
writing to provide any Bridge Commitment, any Lender approached to provide any
Bridge Commitment may elect or decline, in its sole discretion, to provide such
Bridge Commitment and (B) any Person that the Company proposes to become a
Bridge Lender, if such Person is not then a Lender, must be an Eligible
Assignee). (b) The terms and conditions of the Bridge Commitments and the Bridge
Loans to be made thereunder shall be as set forth in the Bridge Facility
Agreement, provided that (i) the Bridge Loans shall be extensions of credit to
the Company that are guaranteed only by the Subsidiary Guarantors, (ii) the
Bridge Loans shall rank pari passu in right of payment with the other Loans and
other Loan Document [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018087.jpg]
81 Obligations and shall not be secured by any Liens on any assets of the
Company or its Subsidiaries, unless the Loan Document Obligations are equally
and ratably secured pursuant to security documentation reasonably satisfactory
to the Administrative Agent, and (iii) the Bridge Facility Agreement shall not
contain any affirmative, negative or financial covenant applicable to the
Company or the Subsidiaries or any event of default that benefits the Bridge
Lenders (but not the other Lenders), in each case, except if this Agreement is
amended to include such affirmative, negative or financial covenant or event of
default for the benefit of all Lenders (it being understood that nothing in this
clause (iii) shall limit the scheduled maturity date, interest rate, benchmark
rate floors, fees, original issue discounts, commitment termination requirements
(including mandatory reductions) and prepayment requirement (including mandatory
prepayments) applicable to the Bridge Commitments or the Bridge Loans). (c) The
Bridge Commitments shall be effected pursuant to a Bridge Facility Agreement
executed and delivered by the Company, each Bridge Lender providing such Bridge
Commitments and the Bridge Facility Agent, subject to the satisfaction of such
conditions precedent thereto as may be set forth in the Bridge Facility
Agreement. The Bridge Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Bridge Facility Agent and the
Company, to give effect to the provisions of this Section, including any
amendments necessary or appropriate to treat the Bridge Commitments and the
Bridge Loans as a new Class of Commitments and Loans hereunder (including for
purposes of voting) or to provide to the Bridge Facility Agent such rights
(including indemnity and exculpation provisions) and obligations as are
appropriate for its role and comparable to those of the Administrative Agent in
respect of the Delayed Draw Term Facility. Goldman Sachs, in its capacity as the
Bridge Facility Agent, is an express third party beneficiary of the provisions
of this Section. (d) Upon the effectiveness of the Bridge Commitment of any
Bridge Lender, such Bridge Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and under the other Loan Documents and shall be bound by all
agreements, acknowledgements and other obligations of Lenders (or Lenders in
respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents. (e) The Administrative Agent shall notify the Lenders
promptly upon receipt by the Administrative Agent of any notice from the Company
referred to in paragraph (a) of this Section and of the effectiveness of the
Bridge Commitments, in each case advising the Lenders of the details thereof.
SECTION 2.20. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in any LC Currency, for its own account or, so long as the Company
is a joint and several [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018088.jpg]
82 co-applicant with respect thereto, for the account of any Subsidiary, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period (but in any event not after the latest expiration date
specified in Section 2.20(c)). In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.09(c) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving, to the extent permitted by applicable law, any defenses
that might otherwise be available to it as a guarantor of the obligations of any
Subsidiary that shall be an account party in respect of any such Letter of
Credit). Each Existing Letter of Credit shall be deemed, for all purposes of
this Agreement (including paragraphs (d) and (f) of this Section), to be a
Letter of Credit issued hereunder on the Effective Date for the account of the
applicable Borrower. This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue any Letter of Credit if (i) any order, judgment
or decree of any Governmental Authority shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or, in the case of any Borrowing Subsidiary, shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital or liquidity requirement, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense, in each case for which such Issuing Bank is
not otherwise compensated hereunder, (ii) the issuance of such Letter of Credit
would violate one or more policies of general applicability of such Issuing Bank
or (iii) such Letter of Credit is not in the currency approved for issuance by
such Issuing Bank. The issuance of Letters of Credit by any Issuing Bank shall
be subject to customary procedures of such Issuing Bank. No Issuing Bank shall
be required to issue (but if requested as set forth above, may issue) trade
Letters of Credit or Letters of Credit in the form of bank guaranties. It is
understood and agreed that the provisions of this Section (and any other
provision of this Agreement or any other Loan Document) in respect of Letters of
Credit will apply to bank guaranties, mutatis mutandis, with the intention of
having the same effect for both letters of credit and bank guaranties. (b)
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic annual
renewal of such Letter of Credit in accordance with its terms), the applicable
Borrower shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the recipient) to the applicable
Issuing Bank and the Administrative Agent, reasonably in advance of the
requested date of issuance, [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018089.jpg]
83 amendment, renewal or extension, a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency of such Letter of Credit (which
shall be an LC Currency), the name and address of the beneficiary thereof and
such other information as shall be necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit. If requested by
the applicable Issuing Bank, the applicable Borrower also shall submit a letter
of credit or bank guaranty application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon each issuance, amendment, renewal or
extension of any Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure attributable to Letters of Credit
issued by any Issuing Bank will not exceed the LC Commitment of such Issuing
Bank, (ii) the LC Exposure will not exceed US$500,000,000 and (iii) the
Revolving Exposure of each Revolving Lender will not exceed its Revolving
Commitment. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (k) of this Section. (c) Expiration Date. Each Letter of Credit shall
by its terms expire at or prior to the close of business on the date that is 20
Business Days prior to the Revolving Maturity Date. (d) Participations. By the
issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) and without any further action on the part of the applicable
Issuing Bank or the Revolving Lenders, the Issuing Bank that is the issuer
thereof hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (f) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Such payment by the Revolving Lenders shall be made (i) if the currency
of the applicable LC Disbursement or reimbursement payment shall be US Dollars,
in US Dollars and (ii) subject to paragraph (l) of this Section, if the currency
of the applicable LC Disbursement or reimbursement payment shall be a currency
other than US Dollars, in US Dollars in an amount equal to the US Dollar
Equivalent of such LC Disbursement or reimbursement payment, calculated by the
Administrative Agent using the LC Exchange Rate on the applicable LC
Participation Calculation Date. Each Revolving Lender acknowledges and agrees
that (i) its obligation to acquire participations pursuant to this paragraph in
respect of [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018090.jpg]
84 Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit, any fluctuation in currency values, the occurrence and
continuance of any Default, any reduction or termination of the Revolving
Commitments or any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the Revolving Commitments, and (ii) each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrowers deemed made
pursuant to Section 4.03, unless, at least two Business Days prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic annual renewal of such Letter of Credit in accordance with its
terms, at least two Business Days prior to the time by which the election not to
extend must be made by the applicable Issuing Bank), a Majority in Interest of
the Revolving Lenders shall have notified the applicable Issuing Bank (with a
copy to the Administrative Agent) in writing that, as a result of one or more
events or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.03(a) or 4.03(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
any such notice, no Issuing Bank shall have any obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist). (e) Disbursements. Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by it and
shall promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by hand delivery or facsimile) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve any Borrower of its obligation to reimburse such LC
Disbursement. (f) Reimbursement. If an Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
in the currency of such LC Disbursement equal to such LC Disbursement not later
than 12:00 p.m., Local Time, on the Business Day immediately following the day
that such Borrower receives notice of such LC Disbursement; provided that, if
such LC Disbursement is denominated in US Dollars and is not less than
US$1,000,000, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing or a Swingline Loan in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the applicable Borrower fails to make
any such [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018091.jpg]
85 reimbursement payment when due, (i) if such payment relates to a Letter of
Credit denominated in any currency other than US Dollars, automatically and with
no further action required, the obligation of such Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the LC Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (ii)
in the case of each LC Disbursement, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the amount of the payment
then due from such Borrower in respect thereof and such Revolving Lender’s
Applicable Percentage thereof, and each Revolving Lender shall pay in US Dollars
to the Administrative Agent on the date such notice is received its Applicable
Percentage of the payment then due from such Borrower, in the same manner as
provided in Section 2.04 with respect to Revolving Loans made by such Lender
(and Section 2.04 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from a Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of an ABR Revolving Loan or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement. If
the applicable Borrower’s reimbursement of, or obligation to reimburse, any
amounts in any currency other than US Dollars would subject the Administrative
Agent, the applicable Issuing Bank or any Revolving Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in US Dollars, such Borrower shall pay the
amount of any such tax requested by the Administrative Agent, such Issuing Bank
or such Revolving Lender. (g) Obligations Absolute. Each Borrower’s obligation
to reimburse LC Disbursements as provided in paragraph (f) of this Section is
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement or any other Loan Document, or any term or
provision thereof or hereof, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the Revolving Commitments or (v) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this paragraph, constitute a legal or
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018092.jpg]
86 equitable discharge of, or provide a right of setoff against, the applicable
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure to act
or other event or circumstance; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by the Borrowers that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that unless a court of
competent jurisdiction shall have determined in a final and nonappealable
judgment that in making any such determination the applicable Issuing Bank acted
with gross negligence, bad faith or willful misconduct, such Issuing Bank shall
be deemed to have exercised care in such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit. (h) Interim Interest. If an Issuing Bank
shall make any LC Disbursement, then, unless the applicable Borrower shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof (determined in accordance with the definition thereof)
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, (i) in the case of any LC Disbursement
denominated in US Dollars, and at all times following the conversion to US
Dollars of any LC Disbursement made in any other LC Currency pursuant to
paragraph (f) or (l) of this Section, at the rate per annum then applicable to
ABR Revolving Loans and (ii) if such LC Disbursement is made in an LC Currency
other than US Dollars, at all times prior to its conversion to US Dollars
pursuant to paragraph (f) or (l) of this Section, at a rate equal to the rate
reasonably determined by the applicable Issuing Bank to be the cost to such
Issuing Bank of funding such LC Disbursement (which determination shall be
conclusive absent manifest error, it being understood that such Issuing Bank may
deem the applicable Alternative Currency Overnight Rate to represent such cost
of funding) plus the Applicable Rate applicable to LIBOR Revolving Loans at such
time; provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section, then Section
2.10(d) shall apply. Interest accrued pursuant to this paragraph shall be paid
to the Administrative Agent, for the account of the applicable Issuing Bank,
except that interest [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018093.jpg]
87 accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be paid to
the Administrative Agent for the account of such Revolving Lender to the extent
of such payment, and shall be payable on demand or, if no demand has been made,
on the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full. (i) Designation of Additional Issuing Banks. The Company
may, at any time and from time to time, with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, delayed or
conditioned), designate as additional Issuing Banks one or more Revolving
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Revolving Lender of an appointment as an Issuing Bank hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, executed by the Company, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder. (j) Termination of an Issuing Bank. The Company may
terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder by
providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank acknowledging receipt of such notice and (ii)
the 10th Business Day following the date of the delivery thereof; provided that
no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero. At the time any such termination
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.09(c).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit. (k) Issuing Bank Reports to the Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
(i) report in writing to the Administrative Agent periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) reasonably prior to
the time that such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
currency and stated amount of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed), (iii)
on any Business Day on which any Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018094.jpg]
88 Issuing Bank on such day, the date of such failure and the currency and
amount of such LC Disbursement and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank. (l) Conversion. In the event that
the Loans become immediately due and payable on any date pursuant to Section
7.01, all amounts (i) that the Borrowers are at the time or become thereafter
required to reimburse or otherwise pay to the Administrative Agent in respect of
LC Disbursements made under any Letter of Credit denominated in an LC Currency
other than US Dollars (other than amounts in respect of which any Borrower has
deposited cash collateral, if such cash collateral was deposited in the
applicable currency), (ii) that the Revolving Lenders are at the time or become
thereafter required to pay to the Administrative Agent (and the Administrative
Agent is at the time or becomes thereafter required to distribute to the
applicable Issuing Bank) pursuant to paragraph (f) of this Section in respect of
unreimbursed LC Disbursements made under any Letter of Credit denominated in an
LC Currency other than US Dollars and (iii) of each Revolving Lender’s
participation in any Letter of Credit denominated in an LC Currency other than
US Dollars under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the US Dollar Equivalent,
calculated using the LC Exchange Rate on the date that the Loans become
immediately due and payable pursuant to Section 7.01 (or in the case of any LC
Disbursement made after such date, on the date such LC Disbursement is made), of
such amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, any Issuing Bank or any Revolving Lender in respect of the
obligations described in this paragraph shall accrue and be payable in US
Dollars at the rates otherwise applicable hereunder. (m) Exposure Determination.
For all purposes of this Agreement, the amount of a Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases (other than any such increase consisting of the reinstatement of an
amount previously drawn thereunder and reimbursed), whether or not such maximum
stated amount is in effect at the time of determination. (n) Cash
Collateralization. If any Event of Default shall occur and be continuing, on the
Business Day that the Company receives notice from the Administrative Agent or a
Majority in Interest of the Revolving Lenders demanding the deposit of cash
collateral pursuant to this paragraph, each Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders and the Issuing Banks, an amount in US
Dollars equal to the LC Exposure attributable to Letters of Credit issued for
the account of such Borrower as of such date plus any accrued and unpaid
interest thereon; provided that (i) amounts required to be deposited in respect
of any Letter of Credit or LC Disbursement shall be deposited in the currency of
such Letter of Credit or LC Disbursement, except that amounts required to be
deposited in respect of LC Disbursements in an LC Currency other than US Dollars
in respect of which the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018095.jpg]
89 applicable Borrower’s reimbursement obligations have been converted to
obligations in US Dollars as provided in paragraph (f) or (l) of this Section
and interest accrued thereon shall be deposited in US Dollars, and (ii) the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower under Section 7.01(i). The Borrowers shall also deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.08(b) or 2.17(c). Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be in Cash Equivalent
Investments if any such investments are made (it being understood that any such
investments shall be at the option and sole discretion of the Administrative
Agent and at the applicable Borrower’s risk and expense), such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the applicable
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of (A) a Majority in Interest of
the Revolving Lenders and (B) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the total LC Exposure
of all the Defaulting Lenders), the consent of each Issuing Bank), be applied to
satisfy other obligations of such Borrower under this Agreement. If a Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrowers are required
to provide an amount of cash collateral hereunder pursuant to Section 2.08(b),
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers to the extent that the applicable excess referred to in such Section
shall have been eliminated and no Default shall have occurred and be continuing.
If the Borrowers provide an amount of cash collateral hereunder pursuant to
Section 2.17(c), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers, upon request of the Borrowers, to the extent that,
after giving effect to such return, no Issuing Bank shall have any exposure in
respect of any outstanding Letter of Credit that is not fully covered by the
Revolving Commitments of the Non-Defaulting Revolving Lenders and/or the
remaining cash collateral and no Event of Default shall have occurred and be
continuing. SECTION 2.21. Swingline Loans. (a)Subject to the terms and
conditions set forth herein, the Swingline Lender may, in its sole discretion,
make Swingline Loans denominated in US Dollars to any Borrower from time to time
during the Revolving Availability Period, provided that, after giving effect
thereto, (i) the aggregate principal amount of the outstanding Swingline Loans
shall not exceed US$75,000,000, (ii) no Lender’s Revolving Exposure shall exceed
such Lender’s [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018096.jpg]
90 Revolving Commitment and (iii) the Aggregate Revolving Exposure shall not
exceed the Aggregate Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans. For the avoidance of doubt, any reference
in this Agreement to the obligation of the Swingline Lender to make a Swingline
Loan being subject to the satisfaction of certain conditions or to the Swingline
Lender not being required to fund any Swingline Loan absent the occurrence of
certain events (or words of similar import) shall not be deemed to create any
obligation of the Swingline Lender to make or fund any Swingline Loan other than
in its sole discretion. (b) To request a Swingline Loan, the applicable Borrower
(or the Company on its behalf) shall submit to the Swingline Lender (with a copy
to the Administrative Agent) a Swingline Borrowing Request, signed by its Senior
Officer, not later than 1:00 p.m., Local Time, on the day of the proposed
Swingline Loan. Each such Swingline Borrowing Request shall be irrevocable and
shall specify the name of the applicable Borrower, the requested date (which
shall be a Business Day) and the amount of the requested Swingline Loan and the
location and number of the account of the applicable Borrower to which funds are
to be disbursed or, in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.20(f), the identity
of the Issuing Bank that has made such LC Disbursement. If the Swingline Lender
shall have determined, in its sole discretion, to make the requested Swingline
Loan, then the Swingline Lender shall make such Swingline Loan available to the
applicable Borrower by means of a wire transfer to the account specified in the
applicable Swingline Borrowing Request or to the applicable Issuing Bank, as the
case may be, by 4:00 p.m., Local Time, on the requested date of such Swingline
Loan. (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of the Swingline Loans in which the Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to Section
4.03, unless, at least two Business Days prior to the time such Swingline Loan
was made, the Majority in Interest of the Revolving Lenders shall have notified
the Swingline Lender (with a copy to the Administrative Agent) in writing that,
as a result of one or more events or circumstances described in such notice, one
or more of the conditions precedent set forth in Section 4.03(a) or 4.03(b)
would not be satisfied if such Swingline Loan were then made (it being
understood and agreed that, in the event the Swingline Lender shall have
received any such notice, it shall have no obligation to make any Swingline Loan
until [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018097.jpg]
91 and unless it shall be satisfied that the events and circumstances described
in such notice shall have been cured or otherwise shall have ceased to exist).
Each Revolving Lender further acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.04 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the Swingline Lender the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Borrowers of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from any Borrower (or other Person on behalf of any
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the applicable Borrower of its
obligation to repay such Swingline Loan. (d) The Swingline Lender may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the successor Swingline Lender and, except in the case of a resignation
by the replaced Swingline Lender pursuant to Section 2.21(e), the replaced
Swingline Lender. The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.10(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not make additional
Swingline Loans. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018098.jpg]
92 (e) Subject to the appointment and acceptance of a successor Swingline Lender
in accordance with Section 2.21(d), the Swingline Lender may resign as Swingline
Lender at any time upon 30 days’ prior written notice to the Administrative
Agent, the Borrower and the Revolving Lenders, in which case, the Swingline
Lender shall be replaced in accordance with Section 2.21(d). SECTION 2.22.
Borrowing Subsidiaries. (a) The Company may at any time and from time to time
request the designation of any wholly owned Subsidiary as a Borrowing Subsidiary
by delivery to the Administrative Agent of a written request therefor. The
effectiveness of any such designation shall be subject to (i) the prior written
consent thereto by the Administrative Agent and, other than in the case of such
designation of an Approved Netherlands Borrower or any Domestic Borrowing
Subsidiary, by each Revolving Lender (in each case, not to be unreasonably
withheld, conditioned or delayed), it being understood that a Revolving Lender
shall be deemed to have acted reasonably in withholding its consent if (A) it is
unlawful (or such Revolving Lender cannot or has not been able to determine that
it is lawful) for such Revolving Lender to make Revolving Loans and other
extensions of credit under this Agreement to such Subsidiary, (B) the making of
Revolving Loans or other extensions of credit under this Agreement to such
Subsidiary might subject such Revolving Lender to adverse tax consequences for
which it is not reimbursed hereunder, (C) such Revolving Lender would be
required to, or has determined that it would be prudent to, register or file in
the jurisdiction of formation, organization or location of such Subsidiary in
order to make Revolving Loans or other extensions of credit under this Agreement
to such Subsidiary, and such Revolving Lender does not wish to do so or (D) such
Revolving Lender is restricted by operational or administrative procedures or
other applicable internal policies from making Revolving Loans or other
extensions of credit under this Agreement to Persons formed, organized or
located in the jurisdiction in which such Subsidiary is formed, organized or
located, (ii) (A) each Lender having received all documentation and other
information with respect to such Subsidiary required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, that shall have been
requested by such Lender prior to a deadline notified by the Administrative
Agent to the Lenders (which deadline shall be set by the Administrative Agent in
its reasonable discretion and in consultation with the Company) and (B) to the
extent such Subsidiary qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Administrative Agent having received a
Beneficial Ownership Certification in relation to such Subsidiary prior to a
deadline notified by the Administrative Agent (which deadline shall be set by
the Administrative Agent in its reasonable discretion and in consultation with
the Company) and (iii) satisfaction of the conditions set forth in Section 4.04.
Upon the execution and delivery of a Borrowing Subsidiary Accession Agreement by
the Company and such Subsidiary, and the acceptance thereof by the
Administrative Agent, such Subsidiary shall for all purposes of this Agreement
be a Borrowing Subsidiary and a party to this Agreement. (b) Upon the execution
by the Company and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to any Borrowing Subsidiary, such Subsidiary
shall cease to be a Borrowing Subsidiary and a [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018099.jpg]
93 party to this Agreement; provided that no Borrowing Subsidiary Termination
will become effective as to any Borrowing Subsidiary (other than to terminate
such Borrowing Subsidiary’s right to make further Revolving Borrowings or
Swingline Loans or obtain Letters of Credit under this Agreement) at a time when
any principal of or interest on any Revolving Loan or Swingline Loan to such
Borrowing Subsidiary, or any Letter of Credit issued for the account of such
Borrowing Subsidiary, shall be outstanding hereunder or any fees or other
amounts remain unpaid with respect thereto. As soon as practicable upon receipt
of a Borrowing Subsidiary Termination, the Administrative Agent shall make a
copy thereof available to each Revolving Lender. (c) Each Borrowing Subsidiary
hereby irrevocably appoints the Company as its agent for all purposes of this
Agreement and the other Loan Documents, including (i) the giving and receipt of
notices (including any Borrowing Request and any Interest Election Request) and
(ii) the execution and delivery of all documents, instruments and certificates
contemplated herein. Each Borrowing Subsidiary hereby acknowledges that any
amendment or other modification to this Agreement or any other Loan Document may
be effected as set forth in Section 10.02, that no consent of such Borrowing
Subsidiary shall be required to effect any such amendment or other modification
and that such Borrowing Subsidiary shall be bound by this Agreement or any other
Loan Document (if it is theretofore a party thereto) as so amended or modified.
(d) Notwithstanding anything in this Agreement or any of the Loan Documents to
the contrary, it is agreed, and the Loan Documents shall in all circumstances be
interpreted to provide, that each Foreign Borrowing Subsidiary is liable only
for Loans made to such Foreign Borrowing Subsidiary, interest on such Loans,
such Foreign Borrowing Subsidiary’s reimbursement obligations with respect to
any Letter of Credit issued for its account and for the account of its
subsidiaries and interest thereon and its other Obligations, including, without
limitation, general fees, reimbursements, indemnities and charges for which it
is severally liable hereunder or under any other Loan Document. Nothing in this
Agreement or in any other Loan Document (including, but not limited to,
provisions which purport to impose joint and several liability on a Foreign
Borrowing Subsidiary and the other Loan Parties) shall be deemed or operate to
cause any Foreign Borrowing Subsidiary to Guarantee or assume liability with
respect to any Loan made to the Company or any other Loan Party, any Letters of
Credit issued for the account of the Company or any other Subsidiary (other than
a subsidiary of such Foreign Borrowing Subsidiary) or other Obligation for which
any other Loan Party is the primary obligor. Nothing in this paragraph is
intended to limit, nor shall it be deemed to limit, any liability of the Company
or any other Loan Party (other than a Foreign Borrowing Subsidiary) for any of
the Obligations, whether in its primary capacity as a Borrower, as a guarantor,
at law or otherwise. SECTION 2.23. Non-Public Lender. Any Loan extended to or
for the account of a Borrower incorporated under the laws of the Netherlands
shall at all times be provided by a Lender that is a Non-Public Lender.
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018100.jpg]
94 ARTICLE III Representations and Warranties The Company represents and
warrants to the Administrative Agent, the Lenders and the Issuing Banks, on the
Effective Date, the Delayed Draw Term Funding Date and on each other date on
which representations and warranties are required to be, or are deemed to be,
made under the Loan Documents, that: SECTION 3.01. Organization. Each of the
Company and its Subsidiaries is duly organized, validly existing and, to the
extent such concept is applicable in the relevant jurisdiction, in good standing
under the laws of its jurisdiction of organization, in each case (other than in
the case of any Borrower), except where the failure to be so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each of the Company and its Subsidiaries is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. SECTION 3.02. Authorization; No
Conflict; Compliance with Law. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party and, in the case of any
Borrower, the borrowing of Loans and the issuance of Letters of Credit, are
within such Loan Party’s corporate or other organizational powers, and each Loan
Party is duly authorized to execute and deliver each Loan Document to which it
is a party, each Borrower is duly authorized to borrow Loans and obtain Letters
of Credit hereunder and each Loan Party is duly authorized to perform its
obligations under each Loan Document to which it is a party. The Transactions do
not and will not (a) require any consent or approval of, or registration or
filing with, any Governmental Authority (other than any consent, approval,
registration or filing that has been obtained or made and is in full force and
effect or, in the case of the GET Acquisition, will be obtained or made and be
in full force and effect on the Delayed Draw Term Funding Date), (b) conflict
with (i) any provision of law, (ii) the charter, by- laws or other
organizational documents of the Company or any of its Subsidiaries or (iii) the
2013 Note Indenture or any other agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon the Company or
any of its Subsidiaries or any of their respective properties or (c) require, or
result in, the creation or imposition of any Lien on any material asset of the
Company or any of its Subsidiaries (other than Liens in favor of the
Administrative Agent created pursuant to any of the Loan Documents), in the case
of clauses (a), (b)(i) and (b)(iii), except to the extent that failure to obtain
or make such consent, approval, registration or filing or, other than with
respect to the 2013 Note Indenture, to the extent such conflict would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company and its Subsidiaries are in compliance with all
applicable laws (other than Environmental Laws which are specifically addressed
herein), except where the failure to so comply would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018101.jpg]
95 SECTION 3.03. Validity and Binding Nature. Each of the Loan Documents to
which any Loan Party is a party has been duly executed and delivered by such
Loan Party and is the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity. SECTION 3.04.
Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries for and as at the end of the Fiscal Year ended
December 31, 2017, and the unaudited consolidated interim financial statements
of the Company and its Subsidiaries for and as at the end of the Fiscal Quarter
ended March 31, 2018, copies of each of which have been made available to each
Lender, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as at such dates and the
results of their operations and cash flows for the periods then ended. SECTION
3.05. No Material Adverse Change. Since December 31, 2017, there has been no
event or condition that has had, or would reasonably be expected to have,
material adverse change in the financial condition, operations, assets, business
or properties of the Company and its Subsidiaries, taken as a whole. SECTION
3.06. Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened in writing against the
Company or any of its Subsidiaries (a) involving the Loan Documents or (b) that,
if determined adversely, would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. Other than any liability incident
to such litigation or proceedings, neither the Company nor any Subsidiary has
any material contingent liabilities that would be required to be disclosed by
GAAP, which are not reflected in the financial statements of the Company
referred to in Section 3.04 or prepared and delivered pursuant to Section 5.01
for the fiscal period during which such material contingent liability was
incurred or permitted by Section 6.01. SECTION 3.07. Ownership of Properties.
Each of the Company and its Subsidiaries owns good title to all of its owned
material properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights), free and clear of all Liens except as permitted by Section 6.02
and except for defects in title that, individually or in the aggregate, do not
materially interfere with the ordinary conduct of business of the Company or any
Subsidiary. SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth the percentage
of Capital Securities in each Subsidiary owned directly or indirectly by the
Company as of the Effective Date, together with their respective legal names and
places of organization, [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018102.jpg]
96 and identifying whether such Subsidiary is a Designated Subsidiary as of the
Effective Date. SECTION 3.09. Pension Plans. (a) Except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, each Pension Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws. Each Pension Plan that is
intended to qualify under Section 401(a) of the Code has received from the IRS a
favorable determination or opinion letter, which has not by its terms expired,
that such Pension Plan is so qualified, or such Pension Plan is entitled to rely
on an IRS advisory or opinion letter with respect to an IRS-approved master and
prototype or volume submitter plan, or a timely application for such a
determination or opinion letter is currently being processed by the IRS with
respect thereto; and, to the knowledge of Company, nothing has occurred which
would prevent, or cause the loss of, such qualification. The Company and each
member of the ERISA Group have made all required contributions to each Pension
Plan subject to Sections 412 or 430 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to Sections
412 or 430 of the Code has been made with respect to any Pension Plan. (b)
Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Foreign Pension Plan is in
compliance with all requirements of law applicable thereto and the respective
requirements of the governing documents for such plan, (ii) with respect to each
Foreign Pension Plan, none of the Subsidiaries or other Affiliates of the
Company or any of their respective directors, officers, employees or agents has
engaged in a transaction that could subject the Company or any of its
Subsidiaries, directly or indirectly, to a tax or civil penalty, (iii) with
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with all requirements of law and prudent business practice or,
where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained, and (iv) no
Foreign Pension Plan has any unfunded pension liability. (c) Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) no ERISA Event has occurred during the current calendar year
or the six full calendar years ending prior to the Effective Date or is
reasonably expected to occur, (ii) no Pension Plan has any unfunded pension
liability (i.e., excess of benefit liabilities over the current value of that
Pension Plan’s assets, determined pursuant to the assumptions used for funding
the Pension Plan for the applicable plan year in accordance with Section 430 of
the Code), (iii) neither the Company nor any member of the ERISA Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than required minimum contributions
under ERISA or premiums due and not delinquent under Section 4007 of ERISA),
(iv) neither the Company nor any member of the ERISA Group has incurred during
the current calendar year or the six calendar years ending prior to the
Effective Date, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018103.jpg]
97 liability) under Section 4201 of ERISA, with respect to a Multiemployer Plan
and (v) neither the Company nor any member of the ERISA Group has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA. SECTION
3.10. Investment Company Act. No Loan Party is an “investment company” within
the meaning of, or subject to regulation under, the Investment Company Act of
1940. SECTION 3.11. Regulation U. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of any
Loan has been or will be used, immediately, incidentally, or ultimately, for any
purpose which entails a violation (including on the part of any Lender) of the
provisions of the regulations of the Board of Governors, including Regulation U.
Not more than 25% of the value of the assets subject to any restrictions on the
sale, pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement between the Company or any Subsidiary and any
Lender or Affiliate of a Lender will at any time be represented by Margin Stock.
SECTION 3.12. Solvency. On the Effective Date and on the Delayed Draw Term
Funding Date, in each case, after giving effect to the making of the Loans and
the application of the proceeds thereof and the consummation of the other
Transactions to occur on such date, (a) the fair value of the assets of the
Company and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Company
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Company
and its Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Company and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For purposes
of this Section, the amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual or
matured liability. SECTION 3.13. Environmental Matters. The on-going operations
of each of the Company and its Subsidiaries comply in all respects with all
Environmental Laws, except where failure to comply would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Each of the Company and its Subsidiaries has obtained, and maintains in good
standing, all licenses, permits, authorizations, registrations and other
approvals required under any Environmental Law and required for their respective
operations, and each of the Company and its Subsidiaries is in compliance with
all terms and conditions thereof, except where the failure to so obtain,
maintain or comply would not reasonably be expected to have, individually or in
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018104.jpg]
98 the aggregate, a Material Adverse Effect. None of the Company, its
Subsidiaries or any of their respective properties or operations is subject to
any written order from or agreement with any Governmental Authority, nor any
pending or, to the knowledge of the Company, threatened judicial or docketed
administrative or other proceeding or investigation, relating to or arising out
of any Environmental Law which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has treated, stored, transported or Released any
Hazardous Substances on, at, under or from any currently or formerly owned,
leased or operated real property that has had, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. SECTION
3.14. Insurance. The properties of the Company and each of its Subsidiaries are
insured pursuant to policies and other bonds (including self- insurance) which
are valid and in full force and effect and which provide adequate coverage from
reputable and financially sound insurers in amounts sufficient to insure the
assets and risks of the Company and each such Subsidiary in accordance with
prudent business practice in the industry of the Company or such Subsidiary.
SECTION 3.15. Information. (a) The Confidential Information Memorandum and all
other written information heretofore or contemporaneously herewith furnished by
or on behalf of the Company or any of its Subsidiaries to the Administrative
Agent, any Arranger or any Lender for purposes of or in connection with this
Agreement and the other Loan Documents and the other transactions contemplated
hereby and thereby, and all written information hereafter furnished by or on
behalf of the Company or any Subsidiary to the Administrative Agent, any
Arranger or any Lender pursuant to or in connection with this Agreement or any
other Loan Document (in each case, other than financial projections and other
forward-looking information and information of a general economic or
industry-specific nature) is and will be, when furnished and taken as a whole,
complete and correct in all material respects and does not and will not, when
furnished and taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (in each case after giving effect to all supplements and
updates theretofore provided). The financial projections and other
forward-looking information that have been or will be made available by or on
behalf of the Company or any of its Subsidiaries to the Administrative Agent,
any Arranger or any Lender for purposes of or in connection with this Agreement
and the other Loan Documents and the other transactions contemplated hereby and
thereby have been and will be prepared in good faith based upon assumptions that
are believed by the preparer thereof to be reasonable at the time such financial
projections or forward-looking information are furnished to the Administrative
Agent, any Arranger or any Lender (it being understood and agreed that financial
projections and other forward-looking information are as to future events and
are not to be viewed as facts, are subject to significant uncertainties and
contingencies, many of which are out of the Company’s control, that no assurance
can be given that any particular projections will be realized, that the
financial projections or other forward- looking information are not a guarantee
of financial performance and that actual results during the period or periods
covered by such financial projections or other forward- [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018105.jpg]
99 looking information may differ significantly from the projected results and
such differences may be material). (b) If a Beneficial Ownership Certification
is required to be delivered pursuant to Section 4.01(g), then, as of the
Effective Date, the information set forth in such Beneficial Ownership
Certification is true and correct in all respects. If a Beneficial Ownership
Certification is required to be delivered pursuant to Section 2.22(a) or Section
5.11, then, as of the date of the delivery thereof, the information set forth in
such Beneficial Ownership Certification is true and correct in all respects.
SECTION 3.16. Intellectual Property. Each of the Company and its Subsidiaries
owns and possesses or has a license or other right to use all patents, patent
rights, trademarks, trademark rights, trade names, trade name rights, service
marks, service mark rights and copyrights as are necessary for the conduct of
the businesses of the Company and its Subsidiaries, without any infringement
upon rights of others, in each case, except where the failure to do so or such
infringement would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. SECTION 3.17. Labor Matters. There are no
existing or, to the knowledge of the Company, threatened strikes, lockouts or
other labor disputes involving the Company or any of its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. SECTION 3.18. No Default. No Default or Event of Default exists
or would result from the incurrence by any Loan Party of any Indebtedness
hereunder or under any other Loan Document. SECTION 3.19. Anti-Corruption Laws
and Sanctions; Use of Proceeds. The Company has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective directors and officers and, to the knowledge of the
Company, their respective employees or agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any of its Subsidiaries or any of their respective directors or
officers, or (b) to the knowledge of the Company, any employee or agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from any of the credit facilities established hereby, is a Sanctioned
Person. The Borrowers will use the proceeds of the Loans and the Letters of
Credit solely for the purposes permitted by Section 5.07. No Loan or Letter of
Credit or use of proceeds thereof will violate Sanctions applicable to any party
hereto or any Anti-Corruption Laws. SECTION 3.20. EEA Financial Institutions. No
Loan Party is an EEA Financial Institution. SECTION 3.21. Ranking of
Obligations. The obligations of each Foreign Borrowing Subsidiary under the Loan
Documents to which it is a party rank at [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018106.jpg]
100 least equally with all of the unsubordinated Indebtedness of such Foreign
Borrowing Subsidiary, and ahead of all subordinated Indebtedness, if any, of
such Foreign Borrowing Subsidiary. SECTION 3.22. Immunity. Each Foreign
Subsidiary Borrower is subject to civil and commercial laws with respect to its
obligations under the Loan Documents to which it is a party, and the execution,
delivery and performance by such Foreign Subsidiary Borrower of any Loan
Document constitute and will constitute private and commercial acts and not
public or governmental acts. Neither any Foreign Subsidiary Borrower nor any of
its properties has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized in respect
of its obligations under any Loan Document to which it is a party. SECTION 3.23.
Proper Form; No Recordation. Each Loan Document to which any Foreign Subsidiary
Borrower is a party is in proper legal form under the laws of its jurisdiction
of organization for the enforcement thereof against such Foreign Subsidiary
Borrower under such laws and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of such Loan Document. It is not
necessary, in order to ensure the legality, validity, enforceability, priority
or admissibility in evidence of any Loan Document to which any Foreign
Subsidiary Borrower is a party that such Loan Document be filed, registered or
recorded with, or executed or notarized before, any court or other Governmental
Authority in its jurisdiction of organization or that any registration charge or
stamp or similar tax be paid on or in respect of such Loan Document, except for
(a) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the applicable Loan Document is
sought to be enforced and (b) any charge or tax as has been timely paid by such
Foreign Subsidiary Borrower. SECTION 3.24. Centre of Main Interests. No Loan
Party incorporated in the European Union will, without the prior written consent
of the Administrative Agent, deliberately cause or allow its centre of main
interests (as such term is used in Article 3(l) of the Regulation (EU) No.
2015/848/ of 20 May 2015 of the European Parliament and of the Council on
Insolvency Proceedings (recast)) to change in a manner that would materially
adversely affect the Credit Parties. SECTION 3.25. Tax Residency of Netherland
Borrowing Subsidiary. Neither WABTEC UA nor any other Borrowing Subsidiary
organized under the laws of the Netherlands is considered to be a resident of
any jurisdiction other than the Netherlands for the purposes of any double
taxation convention concluded by the Netherlands, for the purposes of the Tax
Arrangement for the Kingdom (Belastingregeling voor het Koninkrijk) or for
purposes of the Tax Arrangement for the country of the Netherlands
(Belastingregeling voor het land Nederland), or otherwise. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018107.jpg]
101 ARTICLE IV Conditions SECTION 4.01. Conditions to Effective Date. The
effectiveness of this Agreement and the obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 10.02): (a) The Administrative
Agent shall have received from each party hereto (i) a counterpart of this
Agreement executed by each party hereto or (ii) written evidence satisfactory to
the Administrative Agent (which may include facsimile transmission or other
electronic imaging) that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received from the Company and each
Designated Subsidiary (i) a counterpart of the Guarantee Agreement executed by
such Person or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission or other electronic imaging) that such
Person has signed a counterpart of the Guarantee Agreement. (c) The
Administrative Agent and the Arrangers shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks and dated the Effective Date) of Jones Day, and, to the extent not covered
by the foregoing, counsel reasonably acceptable to the Arrangers in each other
jurisdiction where any Subsidiary Guarantor is organized, in each case in form
and substance reasonably satisfactory to the Administrative Agent and the
Arrangers. (d) The Administrative Agent and the Arrangers shall have received
such customary documents and certificates as the Administrative Agent and the
Arrangers may reasonably request relating to the organization, existence and
good standing of the Loan Parties, the authorization of the Loan Documents, the
incumbency of the Persons executing any Loan Document on behalf of each Loan
Party and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and the Arrangers. (e) The Administrative Agent and
the Arrangers shall have received a certificate, dated the Effective Date and
signed by the chief executive officer or the chief financial officer of the
Company, certifying that, as of the Effective Date and after giving effect to
the Transactions that are to occur on such date, (i) the representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects and
(ii) no Default has occurred and is continuing. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018108.jpg]
102 (f) The Administrative Agent and the Arrangers shall have received a
solvency certificate from the chief financial officer of the Company in the form
of Exhibit I demonstrating solvency (on a consolidated basis) of the Company and
the Subsidiaries as of the Effective Date after giving effect to the
Transactions that are to occur on such date. (g) The Administrative Agent and
the Arrangers shall have received, at least two Business Days prior to the
Effective Date, (i) all documentation and other information regarding each Loan
Party required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, to the extent reasonably requested at least 10 Business
Days prior to the Effective Date, and (ii) to the extent any Loan Party
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Loan Party.
(h) All costs, expenses (including reasonable and documented legal fees and
expenses) and fees contemplated by the Loan Documents (or separately agreed by
the Company with any of the Arrangers or the Administrative Agent) to be
reimbursable or payable to the Arrangers (or Affiliates thereof), the
Administrative Agent or the Lenders shall have been paid on or prior to the
Effective Date, in each case, to the extent required to be paid on or prior to
the Effective Date and, in the case of costs and expenses, invoiced at least two
Business Days prior to the Effective Date. (i) The Existing Credit Agreement
Refinancing shall have been consummated (or substantially concurrently with the
funding under the Refinancing Term Facility on the Effective Date shall be
consummated), and the Administrative Agent and the Arrangers shall have received
customary payoff documentation in respect thereof. (j) The conditions set forth
in Section 4.04 in respect of WABTEC UA shall have been satisfied (or waived in
accordance with Section 10.02). (k) Each Guarantee of any Indebtedness
outstanding under the 2013 Note Indenture by any Subsidiary that shall not be a
Subsidiary Guarantor on the Effective Date shall have been (or substantially
concurrently with the funding under the Refinancing Term Facility on the
Effective Date shall be) released and discharged, and the Administrative Agent
and the Arrangers shall have received customary evidence thereof. The
Administrative Agent shall notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. SECTION 4.02. Conditions
to Delayed Draw Term Funding Date. The obligations of the Delayed Draw Term
Lenders to make Delayed Draw Term Loans hereunder are subject to the occurrence
of the Effective Date, receipt by the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018109.jpg]
103 Administrative Agent of a Borrowing Request (modified to reflect the limited
conditions set forth in Section 4.02(f) below) therefor in accordance with
Section 2.03 and the satisfaction (or waiver in accordance with Section 10.02)
of the following conditions: (a) The GET Internal Reorganization and the GET
SpinCo Transfer shall have been consummated prior to or substantially
concurrently with the funding of the Delayed Draw Term Loans on the Delayed Draw
Term Funding Date, and the GET Direct Sale, the GET Distribution and the GET
Acquisition (including the GET Merger) shall be consummated substantially
concurrently with the funding of the Delayed Draw Term Loans on the Delayed Draw
Term Funding Date, in each case, pursuant to and in all material respects on the
terms of set forth in the GET Separation Agreement and the GET Merger Agreement
(in each case, without any waiver, amendment, modification or supplement thereof
by the Company or any of its Affiliates or any consent or election thereunder by
the Company or any of its Affiliates that, in any such case, is material and
adverse to the interests of the Lenders or the Arrangers (in either case, in
their capacities as such) without the prior written consent of the Arrangers
(not to be unreasonably withheld, conditioned or delayed), it being understood
and agreed that (i) any reduction, when taken together with all prior
reductions, of less than 10% in the aggregate amount of the consideration for
the GET Acquisition from the amount set forth in the GET Separation Agreement
and the GET Merger Agreement (in each case, as in effect on the Signing Date)
will be deemed not to be (and any such reduction of 10% or more will be deemed
to be) material and adverse to interests of the Lenders or the Arrangers,
provided, in the case of any such reduction of less than 10%, that the aggregate
principal amount of the Bridge Facility shall have been reduced on a
dollar-for-dollar basis by the amount of any such reduction in the consideration
for the GET Direct Sale, and (ii) any increase, when taken together with all
prior increases, of less than 10% in the aggregate amount of the consideration
for the GET Acquisition from the amount set forth in the GET Separation
Agreement and the GET Merger Agreement (in each case, as in effect on the
Signing Date) will be deemed not to be (and any such increase of 10% or more
will be deemed to be) material and adverse to interests of the Lenders and the
Arrangers. (b) Since the Signing Date, there shall not have occurred any event,
change, effect, development or occurrence that has had or would reasonably be
expected to have, individually or in the aggregate, a GET Acquired Business
Material Adverse Effect. (c) All costs, expenses (including reasonable and
documented legal fees and expenses) and fees contemplated by the Loan Documents
(or separately agreed by the Company with any of the Arrangers or the
Administrative Agent) to be reimbursable or payable to the Arrangers (or
Affiliates thereof), the Administrative Agent or the Delayed Draw Term Lenders
shall have been paid on or prior to the Delayed Draw Term Funding Date, in each
case, to the extent required to be paid on or prior to the Delayed Draw Term
Funding Date and, in [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018110.jpg]
104 the case of costs and expenses, invoiced at least two Business Days prior to
the Delayed Draw Term Funding Date. (d) The Administrative Agent and the
Arrangers shall have received a certificate, dated the Delayed Draw Term Funding
Date and signed by the chief executive officer or the chief financial officer of
the Company, certifying that the conditions set forth in paragraphs (a), (b) and
(f) of this Section shall have been satisfied. (e) The Administrative Agent and
the Arrangers shall have received a solvency certificate from the chief
financial officer of the Company in the form of Exhibit I demonstrating solvency
(on a consolidated basis) of the Company and the Subsidiaries as of the Delayed
Draw Term Funding Date after giving effect to the Transactions that are to occur
on such date. (f) At the time of and upon giving effect to the borrowing and
application of the Delayed Draw Term Loans on the Delayed Draw Term Funding Date
(and after giving effect to the other Transactions), (i) the GET Merger
Agreement Representations shall be true and correct, (ii) the Specified
Representations shall be true and correct (A) in the case of any Specified
Representations qualified as to materiality, in all respects and (B) otherwise,
in all material respects and (iii) there shall not exist any Event of Default
under Section 7.01(a) (with respect to amounts due under the Delayed Draw Term
Facility only), Section 7.01(i) (with respect to the Company only) or Section
7.01(c)(i) (with respect to the failure to perform any covenant contained in
Section 6.04(a) or 6.04(b) only). The Administrative Agent shall notify the
Company and the Lenders of the Delayed Draw Term Funding Date, and such notice
shall be conclusive and binding. SECTION 4.03. Conditions to Each Revolving
Credit Event. The obligation of each Revolving Lender to make a Revolving Loan
on the occasion of each Revolving Borrowing (other than any conversion or
continuation of any Revolving Loan), of the Swingline Lender to make a Swingline
Loan and of each Issuing Bank to issue, amend to increase the amount thereof,
renew (other than an automatic annual renewal of any Letter of Credit in
accordance with the terms thereof) or extend any Letter of Credit is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
of the following conditions: (a) The representations and warranties of each Loan
Party set forth in the Loan Documents (other than, after the Effective Date, the
representations and warranties set forth in Sections 3.05 and 3.06) shall be
true and correct (i) in the case of the representations and warranties qualified
as to materiality, in all respects and (ii) otherwise, in all material respects,
in each case on and as of the date of such Borrowing or the date of such
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018111.jpg]
105 such representation and warranty shall be so true and correct on and as of
such prior date. (b) At the time of and immediately after giving effect to such
Borrowing or such issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing. On the
date of any Revolving Borrowing (other than any conversion or continuation of
any Revolving Loan) or any Swingline Loan or the issuance, amendment to increase
the amount thereof, renewal (other than an automatic annual renewal of any
Letter of Credit in accordance with the terms thereof) or extension of any
Letter of Credit, the Company and the applicable Borrower shall be deemed to
have represented and warranted that the conditions specified in paragraphs (a)
and (b) of this Section have been satisfied. SECTION 4.04. Conditions to Initial
Revolving Credit Event to each Borrowing Subsidiary. The obligations of the
Revolving Lenders to make Revolving Loans, of the Swingline Lender to make any
Swingline Loan and of the Issuing Banks to issue Letters of Credit hereunder to
or for the account of any Borrowing Subsidiary shall not become effective until
the date on which each of the following additional conditions shall be satisfied
(unless waived in accordance with Section 10.02): (a) The Administrative Agent
shall have received a favorable written opinion (addressed to the Administrative
Agent, the Lenders and the Issuing Banks and dated the date such Subsidiary is
to become a Borrowing Subsidiary) of counsel to such Borrowing Subsidiary
reasonably satisfactory to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent. (b) The Administrative
Agent shall have received such documents and certificates as the Administrative
Agent may reasonably request relating to the organization, existence and, if
applicable, good standing of such Borrowing Subsidiary, the authorization of the
Loan Documents by such Borrowing Subsidiary, the incumbency of the Persons
executing any Loan Document on behalf of such Borrowing Subsidiary and any other
legal matters reasonably relating to such Borrowing Subsidiary, this Agreement
or (other than in the case of WABTEC UA) its Borrowing Subsidiary Accession
Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent. ARTICLE V Affirmative Covenants Until the Commitments
shall have expired or been terminated, the principal of and interest on each
Loan and all fees payable hereunder shall have been paid in full, all Letters of
Credit shall have expired or been terminated and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees that: [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018112.jpg]
106 SECTION 5.01. Financial Reporting. The Company shall furnish to the
Administrative Agent (for further delivery to each Lender): (a) Quarterly
Reports. As soon as practicable and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each of its Fiscal Years (commencing
with the Fiscal Quarter ending June 30, 2018), an unaudited condensed
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such Fiscal Quarter and related unaudited condensed consolidated statements of
income, comprehensive income and cash flows for such Fiscal Quarter and the
period from the beginning of such Fiscal Year to the end of such Fiscal Quarter
(and, in the case of the consolidated statements of income and cash flows, on a
comparative basis with the statements for such period in the prior Fiscal Year
of the Company), which shall present fairly, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and their results of operations and cash flows for the periods
indicated in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of certain footnotes. (b) Annual Reports. As soon as
practicable, and in any event within 90 days after the end of each of its Fiscal
Years, commencing with the Fiscal Year ending December 31, 2018, an audited
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such Fiscal Year and related audited consolidated statements of income,
comprehensive income, shareholders’ equity and cash flows for such Fiscal Year,
accompanied by an audit report thereon of a nationally recognized independent
registered public accounting firm, which audit report shall not contain any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of audit and shall state that such financial
statements present fairly, in all material respects, the consolidated financial
position of the Company and its Subsidiaries as at the dates indicated and their
results of operations and cash flows for the periods indicated in conformity
with GAAP and that the examination by such accounting firm in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards in the United States. (c) Compliance
Certificate. Together with each delivery of any financial statements pursuant to
paragraphs (a) and (b) of this Section, a Compliance Certificate, signed by a
Senior Officer of the Company, (i) setting forth calculations for the period
then ended which demonstrate compliance with Section 6.08, calculating the
Leverage Ratio for purposes of determining the then Applicable Rate and stating
that as of the date of such Compliance Certificate no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof and (ii) if, as a result of any change in GAAP or in the
application thereof after the date hereof, the Company, the Administrative Agent
or the Required Lenders shall have requested pursuant to Section 1.04(a) an
amendment to any provision hereof to eliminate the effect of such change, until
such request shall have been withdrawn or such provision shall have been
amended, attaching one or more statements of reconciliation specifying in
reasonable detail the effect of such change on such financial statements,
including those for the prior period. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018113.jpg]
107 Documents required to be delivered to (i) the Administrative Agent pursuant
to paragraph (a) or (b) of this Section or pursuant to Section 5.02(c) (to the
extent any such documents are included in materials otherwise filed with the
SEC) or (ii) any Lender pursuant to this Section or pursuant to Section 5.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (A) the Company posts such documents, or provides
a link thereto, on the Company’s website on the Internet at the website address
www.wabtec.com, (B) such documents are posted on the SEC’s website at
www.sec.gov or (C) such documents are posted on the Company’s behalf on an
Internet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent, including the Platform). SECTION 5.02. Notices; Other
Information. (a) Notice of Default. Promptly after any Senior Officer of the
Company obtains knowledge of the occurrence or existence of a Default or Event
of Default, the Company shall furnish to the Administrative Agent (for further
delivery to each Lender) a certificate signed by a Senior Officer of the Company
setting forth the details of such Default or Event of Default and the action
which the Company proposes to take with respect thereto. (b) Notice of
Litigation, ERISA and Environmental Matters. Promptly after any officer of the
Company obtains knowledge of any of the following, the Company shall furnish to
the Administrative Agent (for further delivery to each Lender) written notice
describing the same and the actions being taken by the Company or the Subsidiary
affected thereby with respect thereto: (i) any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the Company
to the Lenders which has been instituted or, is threatened in writing against
the Company or any of its Subsidiaries or to which any of the properties of the
Company or any of its Subsidiaries is subject or any change or adverse
development in any such litigation, arbitration or governmental investigation or
proceeding, whether or not such litigation, arbitration or governmental
investigation or proceeding was previously disclosed by the Company to the
Lenders (including any change in insurance coverage or rights of indemnification
or contribution with respect thereto), that, in any such case, if determined
adversely, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; (ii) the occurrence of any ERISA Events
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or (iii) any violations of any Environmental Law or the
assertion of any Environmental Claims that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018114.jpg]
108 (c) Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, the Company shall furnish copies to the Administrative Agent
(for further delivery to each Lender) of all regular, periodic or special
reports of the Company or any Subsidiary filed with the SEC, copies of all
registration statements of the Company or any Subsidiary filed with the SEC
(other than on Form S-8) and copies of all proxy statements or other
communications made to security holders of the Company generally. (d) Other
Information. The Company shall, promptly following a request by any Lender,
prepare and deliver to such Lender all documentation and other information with
respect to the Company and its Subsidiaries such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and the Beneficial Ownership Regulation. The Company shall (i)
prepare and deliver to the Administrative Agent (for further delivery to each
Lender) notice of any change in the information provided in any Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in such Beneficial Ownership Certification and (ii) promptly
upon receiving a request therefor from the Administrative Agent, prepare and
deliver to the Administrative Agent (for further delivery to each applicable
Lender, as the case may be) such other information with respect to the Company
or any of its Subsidiaries as from time to time may be reasonably requested by
the Administrative Agent (or by any Lender through the Administrative Agent).
SECTION 5.03. Books, Records and Inspections. The Company shall, and shall cause
each of its Subsidiaries to, (a) keep its books and records in accordance with
sound business practices sufficient to allow the preparation of financial
statements in accordance with GAAP, (b) permit any Lender or the Administrative
Agent or any representative thereof to inspect the properties and operations of
the Company and its Subsidiaries and (c) permit at any reasonable time and with
reasonable notice (or at any time without notice if an Event of Default exists),
any Lender or the Administrative Agent or any representative thereof to visit
any or all of its offices, to discuss its financial matters with its officers
and to examine (and, at the expense of the Company, photocopy extracts from) any
of its books or other records; provided that, notwithstanding anything to the
contrary in Section 10.03, the Company shall not be required to reimburse any
Lender or the Administrative Agent for any costs or expenses incurred by it in
connection with any such inspection, visit or audit, other than, in the case of
the Administrative Agent only, any such inspection, visit or audit commenced
when a Default or Event of Default shall have occurred and is continuing.
SECTION 5.04. Maintenance of Property; Insurance. The Company shall, and shall
cause each of its Subsidiaries to: (a) keep all property necessary in the
business of the Company or such Subsidiary in working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018115.jpg]
109 (b) insure the properties and assets of the Company and its Subsidiaries
against loss or damage by fire and such other insurable hazards as such assets
are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability, and business interruption insurance)
and against other risks (including errors and omissions) in such amounts as
similar properties and assets are insured, in each case, by prudent companies in
similar circumstances carrying on similar businesses, and with insurers believed
by the Company to be reputable and financially sound, including self-insurance
to the extent customary. SECTION 5.05. Compliance with Laws. The Company shall,
and shall cause each of its Subsidiaries to, comply with all applicable laws,
except where failure to comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. SECTION 5.06.
Maintenance of Existence, Etc. Subject to Section 6.04, the Company shall, and
shall cause each of its Subsidiaries to, maintain and preserve its existence and
good standing in the jurisdiction of its organization and its qualification to
do business and good standing in each jurisdiction where the nature of its
business makes such qualification necessary, in each case, except where the
failure to maintain such existence (other than in the case of the Company or any
Borrowing Subsidiary) or the failure to be in good standing or qualified would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. SECTION 5.07. Use of Proceeds. The proceeds of the Refinancing
Term Loans will be used solely to finance, in part, the Existing Credit
Agreement Refinancing and the payment of fees and expenses related to the
Transactions. The proceeds of the Delayed Draw Term Loans will be used solely to
finance, in part, the GET Direct Sale and the payment of fees and expenses
related to the Transactions. The proceeds of the Revolving Loans and Swingline
Loans will be used solely for working capital needs and other general corporate
purposes of the Company and its Subsidiaries. Letters of Credit will be issued
only to support obligations of Company and its Subsidiaries incurred in
connection with working capital needs and other general corporate purposes of
the Company and its Subsidiaries. No Borrower will request any Loan or Letter of
Credit, and no Borrower shall use, and each Borrower shall procure that its
subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti- Corruption Laws, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. SECTION
5.08. Employee Benefit Plans. The Company shall, and shall cause each of its
Subsidiaries to: (a) maintain, and, if applicable, cause each other member of
the ERISA Group to maintain, each Pension Plan and each Foreign Pension Plan in
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018116.jpg]
110 compliance with all applicable requirements of law, except where the failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (b) make, and cause each other member of
the ERISA Group to make, on a timely basis, all required contributions to any
Multiemployer Plan, except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (c) not, and not permit any other member of the ERISA Group to, (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Plan or (iii) take any other action with
respect to any Pension Plan that would reasonably be expected to entitle the
PBGC to terminate, impose liability (other than timely payment of PBGC premiums)
in respect of, or cause a trustee to be appointed to administer, any Pension
Plan, unless the actions or events described in clauses (i), (ii) and (iii)
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. SECTION 5.09. Environmental Matters. The Company shall,
and shall cause each of its Subsidiaries to, comply with all applicable
Environmental Laws, except where the failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 5.10. Payment of Taxes. The Company shall, and shall cause each of its
Subsidiaries to, pay its Taxes before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) the Company or such Subsidiary
has set aside on its books reserves with respect thereto to the extent required
by GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to make payment would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. SECTION 5.11. Anti-Corruption
Laws. The Company shall maintain in effect policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti- Corruption Laws and
applicable Sanctions. SECTION 5.12. Guarantee Requirement. If any Subsidiary is
formed or acquired after the Effective Date and such Subsidiary is a Designated
Subsidiary, or any Subsidiary otherwise becomes a Designated Subsidiary
(including as a result of becoming a Material Subsidiary), the Company shall, as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may agree to in writing), notify the Administrative
Agent thereof and cause the Guarantee Requirement to be satisfied with respect
to such Subsidiary. In connection with the foregoing, the Company shall promptly
deliver to the Administrative Agent (a) all documentation and other information
regarding such Subsidiary required by bank regulatory authorities under
applicable “know-your-customer” and anti-money [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018117.jpg]
111 laundering rules and regulations, including the USA PATRIOT Act, to the
extent reasonably requested by the Administrative Agent or any Lender, and (b)
if such Subsidiary qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification to the extent
requested by the Administrative Agent or any Lender. SECTION 5.13. Further
Assurances. The Company shall, and shall cause each other Loan Party to, execute
any and all further documents, agreements and instruments, and take all such
further actions, that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Guarantee Requirement
to be and remain satisfied at all times or otherwise to effectuate the
provisions of the Loan Documents, all at the expense of the Loan Parties.
ARTICLE VI Negative Covenants Until the Commitments shall have expired or been
terminated, the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, all Letters of Credit shall have expired
or been terminated and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees that: SECTION 6.01. Indebtedness. The Company shall
not permit any Subsidiary (other than a Subsidiary Guarantor) to, at any time
create, incur, assume or suffer to exist any Indebtedness, except: (a)
Indebtedness of any Subsidiary (i) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including any
Capital Lease, provided that such Indebtedness is incurred prior to or within
270 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets, or
(ii) assumed in connection with the acquisition of any fixed or capital assets,
and, in each case, any extensions, renewals or refinancings thereof, provided
that the amount of such Indebtedness is not increased at the time of such
extension, renewal or refinancing thereof except by an amount equal to any
premium or other amount paid, and fees and expenses incurred, in connection with
such extension, renewal or refinancing; (b) Indebtedness of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Effective Date, or Indebtedness of any Person that is
assumed by any Subsidiary in connection with an acquisition of assets by such
Subsidiary in an Acquisition, provided that such Indebtedness exists at the time
such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, and any extensions, renewals and refinancings thereof,
provided that the amount of such [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018118.jpg]
112 Indebtedness is not increased at the time of such extension, renewal or
refinancing thereof except by an amount equal to any premium or other amount
paid, and fees and expenses incurred, in connection with such extension, renewal
or refinancing; (c) Indebtedness of any Subsidiary owed to the Company or any
other Subsidiary, provided that such Indebtedness shall not have been
transferred to any other Person other than the Company or a Subsidiary; (d)
Hedging Liabilities arising under Hedging Agreements entered into to hedge or
mitigate risks to which such Subsidiary has actual exposure (and not for
speculative purposes); (e) Indebtedness arising in connection with Cash
Management Services entered into in the ordinary course of business; (f)
Indebtedness described on Schedule 6.01 and any extension, renewal or
refinancing thereof, provided that the amount of such Indebtedness is not
increased at the time of such extension, renewal or refinancing thereof except
by an amount equal to any premium or other amount paid, and fees and expenses
incurred, in connection with such extension, renewal or refinancing; (g)
Guarantees by any Subsidiary of Indebtedness of any other Subsidiary that is not
a Loan Party; provided, that a Subsidiary shall not Guarantee Indebtedness of
any other Subsidiary that it would not have been permitted to incur under this
Section if it were a primary obligor thereon; (h) to the extent constituting
Indebtedness, (i) obligations of any Subsidiary in respect of surety bonds,
performance bonds, bid bonds, performance guarantees, letters of credit, bank
guaranties or similar obligations, in each case, arising in the ordinary course
of business and supporting obligations that do not constitute Indebtedness and
(ii) guaranties of performance, completion, quality and the like provided by any
Subsidiary with respect to performance or similar obligations owing to any
Person by the Company or any of its Subsidiaries; (i) Indebtedness of Foreign
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed US$200,000,000; (j) any Indebtedness arising under Guarantees entered
into pursuant to Section 2:403 of the Dutch Civil Code in respect of a
Subsidiary incorporated in the Netherlands and any residual liability with
respect to such Guarantees arising under Section 2:404 of the Dutch Civil Code;
(k) any joint and several liability arising as a result of (the establishment)
of a fiscal unity (fiscale eenheid) between the Loan Parties incorporated in the
Netherlands or its equivalent in any other relevant jurisdiction; and (l) other
Indebtedness (in addition to any Indebtedness permitted pursuant to clauses (a)
through (k) above), provided that at the time of and after giving [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018119.jpg]
113 pro forma effect to the incurrence of any such Indebtedness, the sum,
without duplication, of (i) the aggregate principal amount of the outstanding
Indebtedness of Subsidiaries permitted by this clause (l) and (ii) the aggregate
principal amount of the outstanding Indebtedness or other obligations secured by
Liens permitted by Section 6.02(v) does not exceed the greater of (A) 15% of the
Consolidated Net Tangible Assets and (B) US$200,000,000. SECTION 6.02. Liens.
The Company shall not, and shall not permit any of its Subsidiaries to, at any
time create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, except: (a)
Liens for Taxes or other governmental charges (i) not at the time delinquent,
(ii) thereafter payable without penalty or (iii) being contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves; (b) Liens arising in the ordinary course of business, including (i)
Liens of carriers, warehousemen, mechanics and materialmen and other similar
Liens imposed by law and (ii) Liens in the form of deposits or pledges incurred
in connection with worker’s compensation, unemployment compensation and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, performance bonds, bid bonds, performance guarantees and
similar obligations permitted hereunder for sums not overdue or being contested
in good faith by appropriate proceedings and not involving any advances or
borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves; (c) banker’s liens, rights
of setoff or similar rights and remedies as to deposit accounts or other funds
maintained with depository institutions and securities accounts and other
financial assets maintained with securities intermediaries; provided that such
deposit accounts or funds and securities accounts or other financial assets are
not established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Company or any
Subsidiary in excess of those required by applicable banking regulations; (d)
Liens arising by virtue of Uniform Commercial Code financing statement filings
(or similar filings under applicable law) regarding operating leases entered
into by the Company and the Subsidiaries in the ordinary course of business; (e)
Liens representing any interest or title of a licensor, lessor or sublicensor or
sublessor, or a licensee, lessee or sublicensee or sublessee, in the property
subject to any lease (other than Capital Leases), license or sublicense
permitted by this Agreement; (f) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018120.jpg]
114 (g) deposits of cash with the owner or lessor of premises leased and
operated by the Company or any Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business; (h) Liens on cash and Cash Equivalent Investments deposited
with a trustee or a similar Person to defease or to satisfy and discharge any
Indebtedness, provided that such defeasance or satisfaction and discharge is
permitted hereunder; (i) Liens that are contractual rights of set-off; (j)
attachments, appeal bonds, judgments and other similar Liens, provided that (i)
no Event of Default under Section 7.01(f) has occurred and is continuing at the
time of incurrence thereof and (ii) the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith and by appropriate proceedings; (k) Liens on contracts
entered into with its customers by the Company or any of its Subsidiaries and
the assets related thereto to secure the obligations of the Company or such
Subsidiary in respect of such contracts, in each case to assure performance of
such contracts; (l) easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of the Company or any of its
Subsidiaries; (m) Liens arising under the Loan Documents from time to time; (n)
in connection with the sale, transfer or other disposition of any Capital
Securities or assets in a transaction permitted under Section 6.04, customary
rights and restrictions contained in agreements relating to such sale, transfer
or other disposition pending the completion thereof; (o) in the case of (i) any
Subsidiary that is not a wholly owned Subsidiary or (ii) the Capital Securities
in any Person that is not a Subsidiary, any encumbrance or restriction,
including any put and call arrangements, related to Capital Securities in such
Subsidiary or such other Person set forth in the organizational documents of
such Subsidiary or such other Person or any related joint venture, shareholders’
or similar agreement; (p) Liens solely on any cash earnest money deposits,
escrow arrangements or similar arrangements made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement for an
Acquisition or other transaction permitted hereunder; (q) Liens on fixed or
capital assets acquired, constructed or improved by the Company or any
Subsidiary securing Indebtedness, including Capital Leases, or other obligations
incurred to finance such acquisition, construction or improvement and
extensions, renewals and refinancings thereof that do not increase the
outstanding [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018121.jpg]
115 principal amount thereof except by an amount equal to any premium or other
amount paid, and fees and expenses incurred, in connection with such extension,
renewal or refinancing, provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 270 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such Liens shall not apply to any other
assets of the Company or any Subsidiary (other than improvements or accessions
thereto and the proceeds thereof), provided further that individual financings
of equipment or other fixed or capital assets otherwise permitted to be secured
hereunder provided by any Person (or its Affiliates) may be cross-
collateralized to other such financings provided by such Person (or its
Affiliates); (r) any Lien on any asset acquired by the Company or any Subsidiary
after the Effective Date existing at the time of the acquisition thereof or
existing on any asset of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into the
Company or a Subsidiary in a transaction permitted hereunder) after the
Effective Date and prior to the time such Person becomes a Subsidiary (or is so
merged or consolidated), provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien shall not apply to any other assets of the Company or any Subsidiary (other
than improvements or accessions thereto and the proceeds thereof) and (iii) such
Lien shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or is so merged or
consolidated), as the case may be, and extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to any premium or other amount paid, and fees and expenses
incurred, in connection with such extension, renewal or refinancing; (s) Liens
on the net cash proceeds of any Acquisition Indebtedness held in escrow by a
third party escrow agent prior to the release thereof from escrow; (t) any Lien
on any asset of the Company or any Subsidiary existing on the Effective Date and
set forth on Schedule 6.02; provided that (i) such Lien shall not apply to any
other asset of the Company or any Subsidiary (other than improvements or
accessions thereto and the proceeds thereof) and (ii) such Lien shall secure
only those obligations that it secures on the Effective Date and extensions,
renewals and refinancings thereof that do not increase the outstanding principal
amount thereof except by an amount equal to any premium or other amount paid,
and fees and expenses incurred, in connection with such extension, renewal or
refinancing; (u) Liens in connection with Indebtedness permitted under Section
6.01(h); and (v) other Liens (in addition to any Liens permitted pursuant to
clauses (a) through (u) above) securing or deemed to exist in connection with
Indebtedness or other obligations; provided that at the time of and after giving
pro forma [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018122.jpg]
116 effect to the incurrence of any such Lien (or any Indebtedness or other
obligations secured thereby), the sum, without duplication, of (i) the aggregate
principal amount of the outstanding Indebtedness or other obligations secured by
Liens permitted by this clause (v) and (ii) the aggregate principal amount of
the outstanding Indebtedness permitted by Section 6.01(l) does not exceed the
greater of (A) 15% of Consolidated Net Tangible Assets and (B) US$200,000,000.
SECTION 6.03. Restricted Payments. The Company shall not, and shall not permit
any of its Subsidiaries to, make any Restricted Payment; provided that (a) the
Company and its Subsidiaries may convert preferred stock into common stock and
permit the holders of preferred stock of the Company to convert such stock into
common stock of the Company, (b) the Company and any Subsidiary may make
Restricted Payments with respect to its Capital Securities payable solely in
additional Capital Securities in such Person permitted hereunder, (c) any
Subsidiary may make Restricted Payments in respect of its Capital Securities, in
each case ratably to the holders of such Capital Securities (or, if not ratably,
on a basis more favorable to the Company and the Subsidiaries) and (d) the
Company and any Subsidiary may make other Restricted Payments so long as at the
time of declaration thereof, and after giving pro forma effect thereto as of
such date of declaration, (i) no Default or Event of Default shall have occurred
and be continuing and (ii) the Company shall be in compliance with Section 6.08.
SECTION 6.04. Fundamental Changes; Business Activities. (a) The Company shall
not, and shall not permit any of its Subsidiaries to, merge, consolidate or
amalgamate with any other Person, or liquidate, wind-up or dissolve, except
that: (i) any Subsidiary of the Company may merge, consolidate or amalgamate
with or into the Company or any Subsidiary, provided that (A) in the case of any
such transaction involving the Company, the Company shall be the surviving or
continuing Person, (B) in the case of any such transaction involving a Borrowing
Subsidiary, such Borrowing Subsidiary (or, in the case of a merger,
consolidation or amalgamation of such Borrowing Subsidiary with or into the
Company or another Borrowing Subsidiary, the Company or such other Borrowing
Subsidiary) shall be the surviving or continuing Person and (C) in the case of
any such transaction involving a Subsidiary Guarantor, the surviving or
continuing Person shall be a Subsidiary Guarantor (or, in the case of a merger,
consolidation or amalgamation of such Subsidiary Guarantor with or into the
Company, the Company); (ii) any Person (other than the Company or a Subsidiary)
may merge, consolidate or amalgamate with or into (A) the Company in a
transaction in which the Company is the surviving or continuing Person or (B)
any Subsidiary in a transaction in which such Subsidiary or a Person that
becomes a Subsidiary is the surviving or continuing Person, provided that in the
case of any such transaction involving a Borrowing Subsidiary or a Subsidiary
Guarantor, such Borrowing [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018123.jpg]
117 Subsidiary or Subsidiary Guarantor, as the case may be, or a Person that
becomes a Borrowing Subsidiary or a Subsidiary Guarantor, as applicable in
accordance with the provisions of this Agreement (and assumes the obligations of
such Borrowing Subsidiary or Subsidiary Guarantor, as applicable, pursuant to an
assumption agreement reasonably acceptable to the Administrative Agent and
provides such other certificates and opinions as shall be reasonably requested
by the Administrative Agent), shall be the surviving or continuing Person; (iii)
any Subsidiary (other than a Borrowing Subsidiary) may merge, consolidate or
amalgamate with or into any Person (other than the Company) in a transaction not
prohibited hereunder in which, after giving effect to such transaction, the
surviving or continuing Person is not a Subsidiary; (iv) the GET Acquisition may
be consummated; and (v) any Subsidiary (other than a Borrowing Subsidiary) may
liquidate, wind-up or dissolve if the Company determines in good faith that such
liquidation, winding-up or dissolution is not material to the Company and its
Subsidiaries taken as a whole and is not materially disadvantageous to the
Lenders. (b) The Company shall not, and shall not permit any of its Subsidiaries
to, sell, transfer, lease or otherwise dispose of, directly or through any
merger, consolidation or amalgamation and whether in one transaction or in a
series of transactions, assets (including Capital Securities of Subsidiaries)
representing all or substantially all of the assets of the Company and its
Subsidiaries (whether now owned or hereafter acquired), taken as a whole. (c)
The Company shall not, and shall not permit any of its Subsidiaries to, engage
to any material extent in any line of business other than the businesses engaged
in on the Effective Date and businesses and other activities complementary,
reasonably related or incidental thereto, including the business of the Persons
to be acquired in the GET Acquisition engaged in by the GET Seller and its
subsidiaries on the Effective Date. (d) The Company shall not permit any
Borrowing Subsidiary to cease to be a wholly owned Subsidiary of the Company.
SECTION 6.05. Transactions with Affiliates. The Company shall not, and shall not
permit any of its Subsidiaries to, enter into or cause, suffer or permit to
exist any transaction, arrangement or contract with any Affiliate (other than
the Company or any Subsidiary) that is on terms materially less favorable to the
Company or such Subsidiary than those that would prevail in an arm’s-length
transaction with unrelated third parties, provided that the foregoing shall not
apply to (a) any Restricted Payment permitted by Section 6.03, (b) any
investment in, or other transaction with, any joint venture to which the Company
or any Subsidiary is a party, (c) transactions pursuant to the GET Merger
Agreement and the GET Separation Agreement, including the ancillary [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018124.jpg]
118 agreements referred to therein, (d) payments made and other transactions
entered into in the ordinary course of business with officers and directors of
the Company or any Subsidiary, and consulting fees and expenses incurred in the
ordinary course of business payable to former officers or directors of the
Company or any Subsidiary and (e) any other transaction (if part of a series of
related transactions, together with such related transactions) involving
consideration or value of less than US$5,000,000. SECTION 6.06. Restrictive
Agreements. The Company shall not, and shall not permit any of its Subsidiaries
to, enter into any agreement that restricts or imposes any condition upon (a)
the ability of the Company or any Subsidiary to create, incur or permit to exist
any Lien upon any of its assets to secure the Obligations or (b) the ability of
any Subsidiary that is not a Subsidiary Guarantor to pay dividends or make other
distributions to the Company or any Subsidiary Guarantor, other than (i)
restrictions and conditions contained in any Loan Document, (ii) restrictions
and conditions contained in the 2013 Note Indenture, as in effect on the
Effective Date, or in definitive documents evidencing or governing any other
Indebtedness of the Company or any Subsidiary, provided that such restrictions
and conditions contained in definitive documents evidencing or governing any
such other Indebtedness are not materially less favorable to the interests of
the Lenders than the restrictions and conditions contained in the 2013 Note
Indenture, as in effect on the Effective Date, (iii) (A) restrictions and
conditions contained in any agreement evidencing or governing any GET
Acquisition Indebtedness, provided that, in the good faith judgment of the
Company, such restrictions and conditions are on customary market terms for
Indebtedness of such type and such restrictions and conditions would not
reasonably be expected to impair in any material respect the ability of the
Company and the other Loan Parties to comply with their obligations under the
Loan Documents, and amendments, extensions and renewals thereof (including any
such extension or renewal arising as a result of an extension, renewal or
refinancing of any Indebtedness containing such restriction or condition),
provided, in each case, that the scope of any such restriction or condition
shall not have been expanded as a result thereof, and (B) restrictions and
conditions contained in any agreement evidencing or governing any other
Indebtedness, provided that such restrictions and conditions are not materially
less favorable than the restrictions and conditions contained in any agreement
referred to in clause (A) above, (iv) restrictions and conditions contained in
the GET Merger Agreement and the GET Separation Agreement, including the
ancillary agreements referred to therein, (v) restrictions and conditions
existing on the Effective Date and identified on Schedule 6.06 and amendments,
extensions and renewals thereof (including any such extension or renewal arising
as a result of an extension, renewal or refinancing of any Indebtedness
containing such restriction or condition), provided, in each case, that the
scope of any such restriction or condition shall not have been expanded as a
result thereof, (vi) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary, or a line of business or a
division, that are applicable solely pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary, or the line of
business or a division, that is to be sold and such sale is permitted hereunder,
(vii) restrictions and conditions contained in agreements evidencing or
governing Indebtedness of Foreign Subsidiaries permitted by Section 6.01,
provided that such prohibitions or restrictions apply only to Foreign
Subsidiaries issuing or incurring such Indebtedness and their [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018125.jpg]
119 subsidiaries or any guarantor thereof that is a Foreign Subsidiary, (viii)
restrictions and conditions imposed on a Subsidiary (and any of its
subsidiaries) and existing at the time it became a Subsidiary, if such
restrictions and conditions were not created in connection with or in
anticipation of the transaction or series or transactions pursuant to which such
it became a Subsidiary and only to the extent applying to such Subsidiary and
its subsidiaries, and amendments, extensions and renewals thereof (including any
such extension or renewal arising as a result of an extension, renewal or
refinancing of any Indebtedness containing such prohibition or restriction),
provided, in each case, that the scope of any such prohibition or restriction
shall not have been expanded as a result thereof, (ix) in the case of any
Subsidiary that is not a wholly owned Subsidiary or the Capital Securities in
any Person that is not a Subsidiary, restrictions and conditions imposed by the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement, provided, in each case, that
such restrictions and conditions apply only to such Subsidiary and to any
Capital Securities in such Subsidiary or to the Capital Securities in such other
Person, as applicable, (x) restrictions and conditions under arrangements with
any Governmental Authority imposed on any Foreign Subsidiary in connection with
government grants, financial aid, subsidies, tax holidays or other similar
benefits or economic incentives, provided that such restrictions and conditions
apply only to such Foreign Subsidiary and its subsidiaries, (xi) restrictions
and conditions existing under or by reason of any applicable law or any
applicable rule, regulation, order, license, permit, grant or similar
restriction, (xii) in the case of clause (a) above, restrictions and conditions
contained in agreements evidencing or governing Indebtedness or other
obligations secured by Liens permitted by Sections 6.02(b)(ii), 6.02(g),
6.02(h), 6.02(p), 6.02(q), 6.02(r), 6.02(s) and 6.02(u), in each case, if such
restrictions or conditions apply only to the assets subject to such Liens,
(xiii) in the case of clause (a) above, customary provisions in leases and other
contracts restricting the assignment thereof and customary restrictions in
respect of intellectual property contained in licenses or sublicenses of, or
other grants of rights to use or exploit, such intellectual property, (xiv)
restrictions on cash or deposits or net worth imposed by customers, suppliers or
landlords under agreements entered into in the ordinary course of business and
(xv) restrictions and conditions in any agreement or instrument evidencing or
governing any other Indebtedness of the Company or any Subsidiary, provided that
(A) in the good faith judgment the Company, such restrictions and conditions are
on customary market terms for Indebtedness of such type and such restrictions
and conditions would not reasonably be expected to impair in any material
respect the ability of the Company and the other Loan Parties to comply with
their obligations under the Loan Documents and (B) if such restrictions and
conditions restrict Liens on all or substantially all of the assets of the
Company and Designated Subsidiaries, the applicable agreements shall not
restrict the Company and the Designated Subsidiaries from creating, incurring or
permitting to exist Liens upon any of their assets to secure any Obligations so
long as the aggregate principal amount of any Indebtedness so secured does not,
at any time, exceed the amount equal to the sum of the aggregate amount of the
Commitments in effect at such time (or, if the Revolving Commitments shall have
terminated, the aggregate amount thereof most recently in effect) and the
aggregate principal amount of the Term Loans outstanding at such time.
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018126.jpg]
120 SECTION 6.07. Fiscal Year. Neither the Company nor any of its Subsidiaries
shall change its Fiscal Year to end on a date other than December 31. SECTION
6.08. Financial Covenants. (a) Interest Coverage Ratio. The Company shall not
permit the Interest Coverage Ratio for any Computation Period to be less than
3.00 to 1.00. (b) Leverage Ratio. The Company shall not permit the Leverage
Ratio as of the last day of any Computation Period to exceed 3.25 to 1.00;
provided that in the event that the GET Acquisition Closing Date shall occur or
the Company or any Subsidiary shall complete any other Material Acquisition
(other than the GET Acquisition) in which the cash consideration (including any
repayment of existing Indebtedness of the Persons so acquired) paid by it
exceeds US$500,000,000, the Company may, by a notice delivered to the
Administrative Agent (which shall furnish a copy thereof to each Lender)
(provided that no such notice from the Company shall be required in respect of
the GET Acquisition), increase the maximum Leverage Ratio permitted under this
Section to (i) 3.75 to 1.00 at the end of the Fiscal Quarter during which the
GET Acquisition Closing Date shall have occurred or such other Material
Acquisition is consummated and at the end of each of the three Fiscal Quarters
immediately following such Fiscal Quarter and (ii) 3.50 to 1.00 at the end of
each of the fourth and fifth full Fiscal Quarters after the GET Acquisition
Closing Date or the date such other Material Acquisition is consummated. SECTION
6.09. Anti-Corruption Laws. No Borrower will request any Loan or Letter of
Credit, and no Borrower will use, and each Borrower shall procure that its
subsidiaries shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti- Corruption Laws, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. ARTICLE
VII Events of Default SECTION 7.01. Defaults. If any of the following events
(“Events of Default”) shall occur: (a) Non-Payment of the Loans, Etc. Default in
the payment when due of the principal of any Loan, whether at the due date
thereof or at a date fixed for prepayment or otherwise, or any reimbursement
obligation in respect of any LC Disbursement; or default, and continuance
thereof for five Business Days, in the payment when due of any interest, fee or
other amount (other than principal or any reimbursement [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018127.jpg]
121 obligation in respect of an LC Disbursement) payable by the Company or any
Borrowing Subsidiary hereunder or by any Loan Party under any other Loan
Document; (b) Non-Payment or Default as to Other Indebtedness. Any default or
failure to perform any term, provision or condition shall occur, or any other
event shall occur or condition exist, under the terms applicable to any Material
Indebtedness and such default, failure, event or condition shall (i) consist of
the failure to make any payment (whether of principal or interest and regardless
of amount) in respect of such Material Indebtedness when due, whether by
acceleration or otherwise (but after giving effect to any grace period
applicable thereto), or (ii) accelerate the maturity of such Material
Indebtedness or permit (with or without the giving of notice, but after giving
effect to any grace period applicable thereto) the holder or holders thereof, or
any trustee or agent for such holder or holders (or, in the case of any Hedging
Agreement, the applicable counterparty), to cause such Material Indebtedness to
become due and payable (or require the Company or any Subsidiary to prepay,
purchase, redeem or defease such Material Indebtedness or, in the case of any
Hedging Agreement, to cause the termination thereof) prior to its expressed
maturity; provided that that this paragraph (b) shall not apply to (i) any
redemption, repurchase, conversion or settlement in respect of Convertible
Indebtedness pursuant to its terms (other than any right to convert such
Indebtedness into cash that is triggered by an event of default, a change of
control or a similar event, however denominated), (ii) any secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of, or any
casualty or condemnation with respect to, assets securing such Indebtedness,
(iii) any prepayment, repurchase, redemption or defeasance of any Acquisition
Indebtedness if the related Acquisition is not consummated, (iv) any
Indebtedness that becomes due as a result of a voluntary prepayment, repurchase,
redemption or defeasance thereof, or any refinancing thereof, permitted under
this Agreement or (v) in the case of any Hedging Agreement, termination events
or equivalent events pursuant to the terms of such Hedging Agreement not arising
as a result of a default by the Company or any Subsidiary thereunder; (c)
Non-Compliance with Loan Documents. (i) Failure by any Loan Party to comply with
or to perform any covenant set forth in Section 5.02(a), 5.06 (as to the
existence of any Borrower) or Article VI or (ii) failure by any Loan Party to
comply with or to perform any other provision of this Agreement or any other
Loan Document (and not constituting an Event of Default under any other
provision of this Section 7.01) and continuance of such failure described in
this clause (ii) for 45 days after the earlier of the receipt by the Company of
notice from the Administrative Agent and actual knowledge thereof by a Senior
Officer of the Company; (d) Representations or Warranties. Any representation or
warranty made or deemed made by or on behalf of any Loan Party herein or in any
other Loan Document, or in any certificate, financial statement, report, notice
or other writing furnished by or on behalf of any Loan Party to the
Administrative Agent, any Lender or any Issuing Bank in connection with any of
the Loan Documents shall prove to be untrue in any material respect; [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018128.jpg]
122 (e) Pension Plans. An ERISA Event occurs which has resulted or would
reasonably be expected to result in liability of the Company or any member of
the ERISA Group under Title IV of ERISA to a Pension Plan or the PBGC in an
aggregate amount in excess of US$100,000,000, or the Company or any member of
the ERISA Group fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan, where the aggregate
amount of unamortized withdrawal liability is in excess of US$100,000,000; (f)
Judgments. Final judgments which exceed an aggregate of US$100,000,000 (other
than any such judgment covered by insurance (other than under a self-insurance
program) provided by a financially sound insurer to the extent a claim therefor
has been made in writing and liability therefor has not been denied by the
insurer) shall be rendered against the Company or any of its Subsidiaries and
shall not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 60 days after entry or filing of such judgments; (g)
Invalidity of Loan Documents, Etc. Any Loan Document shall cease to be in full
force and effect (other than in accordance with its terms); or any Loan Party
(or any Person by, through or on behalf of any Loan Party) shall contest in any
manner the validity, binding nature or enforceability of any Loan Document; or
the Parent Guarantee or any other Guarantee purported to be created under any
Loan Document shall cease to be in full force or effect (other than in
accordance with its terms or, in the case of any Guarantee provided by any
Subsidiary Guarantor, as a result of the release thereof as provided in Section
10.14) or any action shall be taken to discontinue or to assert the invalidity,
nonbinding nature or unenforceability thereof, or any Loan Party shall deny that
it has any further liability thereunder, or shall give notice to such effect;
(h) Change of Control. A Change of Control shall occur; or (i) Bankruptcy,
Insolvency, Etc. Any Borrower or any Material Subsidiary becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Borrower or any Material Subsidiary applies
for, consents to, or acquiesces in the appointment of a trustee, receiver or
other custodian for such Borrower or such Material Subsidiary or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for any Borrower or any Material Subsidiary or for
a substantial part of the property of any thereof and is not discharged within
60 days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding (other than, in the case of any Material Subsidiary that
is not a Borrower, a dissolution or liquidation permitted by Section
6.04(a)(v)), is commenced in respect of any Borrower or any Material Subsidiary,
and if such case or proceeding is not commenced by such Borrower or such
Material Subsidiary, it is consented to or acquiesced in by such Borrower or
such Material Subsidiary, or remains [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018129.jpg]
123 for 60 days undismissed; or any Borrower or any Material Subsidiary takes
any action to authorize, or in furtherance of, any of the foregoing; then, and
in every such event (other than an event with respect to the Company described
in paragraph (i) of this Section), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
(i) prior to the end of the Delayed Draw Certain Funds Period, (x) in the case
of any Event of Default under Section 7.01(a) (with respect to the Delayed Draw
Term Facility only) or 7.01(i) (with respect to the Company only) or any Event
of Default under Section 7.01(c)(i) arising from any failure by the Company or
any Subsidiary to observe or perform the covenants set forth in Section 6.04(a)
or 6.04(b), the Required Lenders or (y) in the case of any other Event of
Default, the Majority in Interest of the Revolving Lenders and the Refinancing
Term Lenders (taken together as one Class for purposes of this clause (y)) or
(ii) after the end of the Delayed Draw Certain Funds Period, the Required
Lenders shall, by notice to the Company, take any or all of the following
actions, at the same or different times: (A) terminate the Revolving Commitments
and, subject to Section 7.02, the Delayed Draw Term Commitments, and thereupon
the Revolving Commitments and/or the Delayed Draw Term Commitments shall
terminate immediately, (B) declare the Loans then outstanding to be due and
payable in whole (or in part (but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding), in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Company and each Borrowing Subsidiary hereunder, shall become
due and payable immediately, and (C) require the deposit of cash collateral in
respect of LC Exposure as provided in Section 2.20(n), in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and each Borrowing Subsidiary to the extent
permitted by applicable law; and in the case of any event with respect to the
Company described in paragraph (i) of this Section, the Revolving Commitments
and the Delayed Draw Term Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company and each Borrowing Subsidiary
hereunder, shall immediately and automatically become due and payable and the
deposit of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company and each
Borrowing Subsidiary to the extent permitted by applicable law. SECTION 7.02.
Delayed Draw Certain Funds Period. During the Delayed Draw Certain Funds Period,
and notwithstanding (a) any failure by the Company or any Subsidiary to observe
or perform the covenants set forth in Article V or VI hereof (other than the
covenants set forth in Section 6.04(a) or 6.04(b)), (b) the occurrence of any
Default or Event of Default (other than any Event of Default that has occurred
and is continuing under Section 7.01(a) (with respect to the Delayed Draw Term
Facility only) or 7.01(i) (with respect to the Company only) or any Event of
Default that has occurred and is continuing under Section 7.01(c)(i) arising
from any failure by the Company or any Subsidiary to observe or perform the
covenants set forth in Section 6.04(a) or [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018130.jpg]
124 6.04(b)) or (c) subject to the parenthetical provisions in clauses (a) and
(b) above, any provision to the contrary in this Agreement or any other Loan
Document, neither the Administrative Agent nor any Delayed Draw Term Lender
shall be entitled to (i) rescind, terminate or cancel the Delayed Draw Term
Facility or any of the Delayed Draw Term Commitments hereunder, or exercise any
right or remedy under this Agreement or any other Loan Document in respect of
the Delayed Draw Term Facility, to the extent that to do so would prevent, limit
or delay the making by any Delayed Draw Term Lender of its Delayed Draw Term
Loan on the Delayed Draw Term Funding Date, (ii) in the case of any Delayed Draw
Term Lender, refuse to make its Delayed Draw Term Loan on the Delayed Draw Term
Funding Date or (iii) in the case of any Delayed Draw Term Lender, exercise any
right of set-off or counterclaim in respect of its Delayed Draw Term Loan to the
extent that to do so would prevent, limit or delay the making of its Delayed
Draw Term Loan on the Delayed Draw Term Funding Date; provided that, for the
avoidance of doubt, the borrowing of the Delayed Draw Term Loans on the Delayed
Draw Term Funding Date shall be subject to the satisfaction (or waiver in
accordance with Section 10.02) of the conditions precedent set forth in Section
4.02. For the avoidance of doubt, (x) the rights, remedies and entitlements of
the Administrative Agent, the Arrangers and the Delayed Draw Term Lenders with
respect to any condition precedent set forth in Section 4.02 shall not be
limited in the event that any such condition precedent is not satisfied on the
Delayed Draw Term Funding Date, (y) immediately after the end of the Delayed
Draw Certain Funds Period, all of the rights, remedies and entitlements of the
Administrative Agent and the Delayed Draw Term Lenders under this Agreement and
the other Loan Documents in respect of the Delayed Draw Term Facility shall be
available and may be exercised by them notwithstanding that such rights,
remedies or entitlements were not available prior to such time as a result of
the provisions of this Section and (z) nothing in this Section shall affect the
rights, remedies or entitlements (or the ability to exercise the same) of (i)
the Revolving Lenders or the Refinancing Term Lenders or, insofar as such
rights, remedies or entitlements relate to the Revolving Facility or the
Refinancing Term Facility, the Administrative Agent, including any such rights,
remedies or entitlements set forth in Section 7.01, or (ii) the Administrative
Agent, the Arrangers or the Delayed Draw Term Lenders with respect to any Event
of Default under Section 7.01(a) (with respect to the Delayed Draw Term Facility
only) or 7.01(i) (with respect to the Company only) or any Event of Default
under Section 7.01(c)(i) arising from any failure by the Company or any
Subsidiary to observe or perform the covenants set forth in Section 6.04(a) or
6.04(b), including any such rights, remedies or entitlements set forth in
Section 7.01. ARTICLE VIII The Administrative Agent Each of the Lenders and the
Issuing Banks hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors to serve as
Administrative Agent under this Agreement and the other Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018131.jpg]
125 The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents
with respect to the Administrative Agent, and the Administrative Agent’s duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and the Administrative Agent shall not be liable for the failure to
disclose, any information relating to the Company, any Subsidiary or any other
Affiliate thereof that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Company, any Lender or any Issuing
Bank, and the Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, including with respect to the existence and the aggregate amount of
any Designated Cash Management Obligations or [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018132.jpg]
126 Designated Hedge Obligations at any time, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent. The Administrative Agent neither warrants nor accepts
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of the term “Adjusted LIBO Rate” (or any component thereof) or with
respect to any comparable or successor rate thereto, or replacement rate
therefor (except such as shall result from the gross negligence or willful
misconduct of the Administrative Agent as determined by a court of competent
jurisdiction in a final and nonappealable judgment). The Administrative Agent
shall be entitled to rely, and shall not incur any liability for relying, upon
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof. In determining compliance with any condition
hereunder to the making of a Loan or the issuance, amendment, renewal or
extension of any Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank,
as applicable, unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Bank, as applicable, prior to the
making of such Loan or such event as to such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it with
reasonable care, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018133.jpg]
127 herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any of its
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with bad faith, gross negligence or willful misconduct in the selection of
such sub-agents. Subject to the terms of this paragraph, the Administrative
Agent may resign at any time from its capacity as such. In connection with such
resignation, the Administrative Agent shall give notice of its intent to resign
to the Lenders, the Issuing Banks and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
consent of the Company (not to be unreasonably withheld, conditioned or delayed)
so long as no Event of Default under Section 7.01(a) or 7.01(i) shall have
occurred and be continuing, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. If the Person serving as the Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as the Administrative Agent and,
subject to the consent of the Company (not to be unreasonably withheld,
conditioned or delayed) so long as no Event of Default under Section 7.01(a) or
7.01(i) shall have occurred and be continuing, appoint a successor. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed by the Company
and such successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the retiring Administrative Agent for the account of any Person other than the
retiring Administrative Agent shall be made directly to such Person, (ii) all
notices and other communications required or contemplated to be given or made to
the retiring Administrative Agent shall also directly be given or made to each
Lender and each Issuing Bank and (iii) the retiring Administrative Agent may
continue to hold, on behalf of the Revolving Lenders and the Issuing Banks, any
cash collateral received by it pursuant to Section 2.20(n). Following the
effectiveness of the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018134.jpg]
128 Administrative Agent’s resignation or removal from its capacity as such, the
provisions of this Article and Section 10.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent or while holding cash collateral as
contemplated by the immediately preceding sentence. Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Arrangers or any other Lender or Issuing Bank, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers or any other Lender or Issuing Bank, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender, by delivering its signature page to this
Agreement, or delivering its signature page to an Assignment and Assumption or
any other document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the Delayed Draw Term Funding Date. In case of the pendency of
any proceeding with respect to any Loan Party under any United States (Federal
or state) or foreign bankruptcy, insolvency, receivership, winding-up or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company or any Borrowing
Subsidiary) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise: (a) to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letters of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under
Sections 2.12, 2.13, 2.14, 10.03 and 10.18) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018135.jpg]
129 and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender (and shall be deemed, by its acceptance of the benefits of the Guarantees
of the Obligations provided under the Loan Documents, to have been authorized by
each other holder of any Obligations) to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or other holders
of any Obligations, to pay to the Administrative Agent any amount due to it, in
its capacity as the Administrative Agent, under the Loan Documents (including
under Section 10.03). Except with respect to the exercise of setoff rights of
any Lender in accordance with Section 10.08 (or any similar provision in any
other Loan Document) or with respect to a Lender’s right to file a proof of
claim in an insolvency proceeding, no holder of any Obligations (other than the
Administrative Agent) shall have any right individually to enforce any Guarantee
of the Obligations provided under the Loan Documents, it being understood and
agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the holders of the
Obligations in accordance with the terms thereof. In furtherance of the
foregoing and not in limitation thereof, no agreement relating to any Designated
Cash Management Obligations or Designated Hedge Obligations will create (or be
deemed to create) in favor of any holder of Obligations that is a party thereto
any rights in connection with the management or release of the obligations of
any Loan Party under any Loan Document. Each Lender acknowledges and agrees that
neither such Lender, nor any of its Affiliates, participants or assignees, may
rely on the Administrative Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA PATRIOT Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Corruption Laws, including any programs involving any of the following
items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (a) any identity verification procedures, (b) any
recordkeeping, (c) comparisons with government lists, (d) customer notices or
(e) other procedures required under the CIP Regulations or such other laws. Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Loan Party, that at least one of the following is and will be true: (i) such
Lender is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Employee Benefit Plans in
connection with the Loans or the Commitments, (ii) the transaction exemption set
forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018136.jpg]
130 managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent and such Lender. In addition, at any time when
regulation 29 C.F.R. Section 2510.3-21 or its successor is applicable, unless
clause (i) of the immediately preceding paragraph is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in clause (iv) of the immediately preceding paragraph, such
Lender further (a) represents and warrants, as of the date such Person became a
Lender party hereto, to and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Loan Party, that: (i) none of the Administrative Agent or the
Arrangers or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto), (ii) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement is independent (within the meaning of 29 CFR
§ 2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least US$50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018137.jpg]
131 transactions hereunder and (v) no fee or other compensation is being paid
directly to the Administrative Agent or any Arranger or any of their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Commitments or this Agreement. The Administrative Agent and
the Arrangers hereby inform the Lenders that each such Person is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the Transactions in that such Person or an
Affiliate thereof (a) may receive interest or other payments with respect to the
Loans, the Commitments and this Agreement, (b) may recognize a gain if it
extended the Loans or the Commitments for an amount less than the amount being
paid for an interest in the Loans or the Commitments by such Lender or (c) may
receive fees or other payments in connection with the Transactions, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent fees, utilization fees, minimum usage fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing. Notwithstanding anything herein to the
contrary, none of the Arrangers, the Syndication Agents or the Documentation
Agents shall have any duties or obligations under this Agreement or any other
Loan Document (except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank), but all such Persons shall have the benefit
of the indemnities and exculpatory provisions provided for hereunder or
thereunder. To the extent required by any applicable law, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.14, each Lender shall indemnify and hold harmless the Administrative
Agent against, within 10 days after written demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph.
For the avoidance of doubt, a “Lender” shall, for purposes of this paragraph,
include any Issuing Bank. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018138.jpg]
132 replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. The provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders and, except solely to the extent of the Company’s express rights to
consent pursuant to and subject to the conditions set forth in this Article,
none of the Loan Parties shall have any rights as a third party beneficiary of
any such provisions. ARTICLE IX Parent Guarantee SECTION 9.01. Parent Guarantee.
For valuable consideration, the receipt of which is hereby acknowledged, and to
induce the Revolving Lenders and the Swingline Lender to make Revolving Loans or
Swingline Loans, as the case may be, to each Borrowing Subsidiary and the
Issuing Banks to issue, amend, renew or extend any Letters of Credit for the
account of any Borrowing Subsidiary (and the Revolving Lenders to participate in
such Letters of Credit as set forth herein), the Company hereby absolutely and
unconditionally guarantees prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Loan Document Obligations of each Borrowing Subsidiary,
whether for principal, interest (including interest accruing after the
commencement of any bankruptcy, insolvency or similar proceeding, whether or not
allowed as a claim in such proceeding), fees, expenses or otherwise
(collectively, the “Guaranteed Borrowing Subsidiary Obligations”, and each such
Borrowing Subsidiary being an “Obligor” and collectively, the “Obligors”).
SECTION 9.02. Waivers. The Company waives, to the extent permitted by applicable
law, notice of the acceptance of this Parent Guarantee and of the extension or
continuation of the Guaranteed Borrowing Subsidiary Obligations or any part
thereof. The Company further waives, to the extent permitted by applicable law,
presentment, protest, notice of notices delivered or demand made on any Obligor
or action or delinquency in respect of the Guaranteed Borrowing Subsidiary
Obligations or any part thereof, including any right to require the
Administrative Agent, the Lenders, the Issuing Banks or any other holder of any
Guaranteed Borrowing Subsidiary Obligations to sue any Obligor, any other
guarantor or any other Person obligated with respect to the Guaranteed Borrowing
Subsidiary Obligations or any part thereof. The Administrative Agent, the
Lenders, the Issuing Banks and the other holders of any Guaranteed Borrowing
Subsidiary Obligations shall have no obligation to disclose or discuss with the
Company their assessments of the financial condition of the Obligors. SECTION
9.03. Guarantee Absolute. This Parent Guarantee is a guarantee of payment and
not of collection, is intended to have the same effect as if the Company were a
primary obligor of the Guaranteed Borrowing Subsidiary Obligations and not
merely a surety, and the validity and enforceability of this Parent Guarantee
shall be absolute and unconditional irrespective of, and shall not be impaired
or affected by [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018139.jpg]
133 any of the following: (a) any extension, modification or renewal of, or
indulgence with respect to, or substitutions for, the Guaranteed Borrowing
Subsidiary Obligations or any part thereof or any agreement relating thereto at
any time, (b) any failure or omission to enforce any right, power or remedy with
respect to the Guaranteed Borrowing Subsidiary Obligations or any part thereof
or any agreement relating thereto, (c) any waiver of any right, power or remedy
with respect to the Guaranteed Borrowing Subsidiary Obligations or any part
thereof or any agreement relating thereto, (d) any release, surrender,
compromise, settlement, waiver, subordination or modification, with or without
consideration, of any other guarantees with respect to the Guaranteed Borrowing
Subsidiary Obligations or any part thereof, or any other obligation of any
Person with respect to the Guaranteed Borrowing Subsidiary Obligations or any
part thereof, (e) the enforceability or validity of the Guaranteed Borrowing
Subsidiary Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto, (f) the application of payments
received from any source to the payment of obligations other than the Guaranteed
Borrowing Subsidiary Obligations, any part thereof or amounts which are not
covered by this Parent Guarantee even though the Administrative Agent, the
Lenders and the Issuing Banks might lawfully have elected to apply such payments
to any part or all of the Guaranteed Borrowing Subsidiary Obligations or to
amounts which are not covered by this Parent Guarantee, (g) any change in the
ownership of any Obligor or the insolvency, bankruptcy or any other change in
the legal status of any Obligor, (h) the change in or the imposition of any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Guaranteed Borrowing Subsidiary Obligations, (i) the failure of the Company or
any Obligor to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Borrowing Subsidiary Obligations or
this Parent Guarantee, or to take any other action required in connection with
the performance of all obligations pursuant to the Guaranteed Borrowing
Subsidiary Obligations or this Parent Guarantee, (j) the existence of any claim,
setoff or other rights which the Company may have at any time against any
Obligor, or any other Person in connection herewith or an unrelated transaction,
(k) the Administrative Agent’s, any Lender’s or any Issuing Bank’s election, in
any case or proceeding instituted under chapter 11 of the United States
Bankruptcy Code, of the application of section 1111(b)(2) of the United States
Bankruptcy Code, (l) any borrowing, use of cash collateral, or grant of a
security interest by the Company, as debtor in possession, under section 363 or
364 of the United States Bankruptcy Code, (m) the disallowance of all or any
portion any Person’s claims for repayment of the Guaranteed Borrowing Subsidiary
Obligations under section 502 or 506 of the United States Bankruptcy Code, or
(n) any other circumstances, whether or not similar to any of the foregoing,
which could constitute a defense to a guarantor, in each case, whether or not
the Company shall have had notice or knowledge of any act or omission referred
to in the foregoing clauses (a) through (n) of this Section. It is agreed that
the Company’s liability hereunder is several and independent of any other
guarantees or other obligations at any time in effect with respect to the
Guaranteed Borrowing Subsidiary Obligations or any part thereof and that the
Company’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guarantees or other
obligations or any provision of any applicable law or [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018140.jpg]
134 regulation purporting to prohibit payment by any Obligor of the Guaranteed
Borrowing Subsidiary Obligations in the manner agreed upon between the Obligor
and the Administrative Agent, the Lenders, the Issuing Banks and other holders
of any Guaranteed Borrowing Subsidiary Obligations. SECTION 9.04. Acceleration.
The Company agrees that, as between the Company on the one hand and the Lenders,
the Issuing Banks, the Administrative Agent and the other holders of Guaranteed
Borrowing Subsidiary Obligations, on the other hand, the obligations of each
Obligor guaranteed under this Article IX may be declared to be forthwith due and
payable, or may be deemed automatically to have been accelerated, as provided in
Section 7.01 for purposes of this Article IX, notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
such Obligor or otherwise) preventing such declaration as against such Obligor
and that, in the event of such declaration or automatic acceleration, such
obligations (whether or not due and payable by such Obligor) shall forthwith
become due and payable by the Company for purposes of this Article IX. SECTION
9.05. Marshaling; Reinstatement. None of the Lenders, the Issuing Banks, the
Administrative Agent or any other holder of Guaranteed Borrowing Subsidiary
Obligations, or any Person acting for or on behalf of any of the foregoing,
shall have any obligation to marshal any assets in favor of the Company or
against or in payment of any or all of the Guaranteed Borrowing Subsidiary
Obligations. If the Company or any Obligor makes a payment or payments to any
Lender, any Issuing Bank, the Administrative Agent or any other holder of any
Guaranteed Borrowing Subsidiary Obligation, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to such Borrower, the
Company or any other Person, or their respective estates, trustees, receivers or
any other party, including, without limitation, the Company, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the part of the Guaranteed Borrowing
Subsidiary Obligations which has been paid, reduced or satisfied by such amount
shall be reinstated and continued in full force and effect as of the time
immediately preceding such initial payment, reduction or satisfaction. SECTION
9.06. Subrogation. Until the irrevocable payment in full in cash of the Loan
Document Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross-up or yield protection as to which no claim has
been made), the termination of all commitments which could give rise to any
Guaranteed Borrowing Subsidiary Obligation and no Letter of Credit shall be
outstanding, the Company shall not exercise any right of subrogation with
respect to the Guaranteed Borrowing Subsidiary Obligations, and hereby waives,
to the extent permitted by applicable law, any right to enforce any remedy which
the Administrative Agent, the Lenders, the Issuing Banks or any other holder of
any Guaranteed Borrowing Subsidiary Obligations now has or may hereafter have
against the Company, any endorser or any other guarantor of all or any part of
the Guaranteed Borrowing Subsidiary Obligations, and the Company hereby waives,
to the extent permitted by applicable law, any other liability of any Obligor to
the Administrative Agent, the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018141.jpg]
135 Lenders, the Issuing Banks and/or any other holder of any Guaranteed
Borrowing Subsidiary Obligations. SECTION 9.07. Termination Date. Subject to
Section 9.05, this Parent Guarantee shall continue in effect until the later of
(a) the Revolving Maturity Date and (b) the date on which this Agreement has
otherwise expired or been terminated in accordance with its terms and all of the
Guaranteed Borrowing Subsidiary Obligations have been paid in full in cash
(other than (x) Designated Cash Management Obligations and Designated Hedge
Obligations and (y) contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made, it being understood, however, that this Parent Guarantee shall remain in
effect as to such obligations if an Event of Default shall have occurred and the
other Guaranteed Borrowing Subsidiary Obligations shall have been discharged
through an exercise of remedies). ARTICLE X Miscellaneous SECTION 10.01.
Notices. (a) Except in the case of notices and other communications expressly
permitted to be given by telephone and subject to paragraph (b) of this Section,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows: (i) if to the Company or any
Borrowing Subsidiary, to (or to it in care of) Westinghouse Air Brake
Technologies Corporation, 1001 Air Brake Avenue, Wilmerding, PA 15148, Attention
of Patrick Dugan (Fax No. (###) ###-####, Email: ######@wabtec.com), with a copy
to the attention of David DeNinno (Email: ########@wabtec.com); (ii) if to the
Administrative Agent, to PNC Bank, National Association, The PNC Financial
Services Group, First Side Center, 500 First Avenue, Pittsburgh, PA 15219,
Attention of Cheryl Thon (Fax No. (###) ###- ####, Email:
###########@pncbank.com); (iii) if to the Swingline Lender, to PNC Bank,
National Association, The PNC Financial Services Group, First Side Center, 500
First Avenue, Pittsburgh, PA 15219, Attention of Cheryl Thon (Fax No. (###)
###-####, Email: ###########@pncbank.com); (iv) if to any Issuing Bank, to it at
its address (or fax number) most recently specified by it in a notice delivered
to the Administrative Agent and the Company (or, in the absence of any such
notice, to the address (or fax number) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); and [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018142.jpg]
136 (v) if to any Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by fax shall be deemed to have been given when sent
(but if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient); and notices delivered through electronic communications to
the extent provided in paragraph (b) of this Section shall be effective as
provided in such paragraph. (b) Notices and other communications to the
Administrative Agent, the Lenders and Issuing Banks hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent, the Company or any Borrowing
Subsidiary may be delivered or furnished by electronic communications pursuant
to procedures approved in advance by the recipient thereof; provided that
approval of such procedures may be limited or rescinded by such Person by notice
to each other such Person. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient; and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c) Any
party hereto may change its address, fax number or email address for notices and
other communications hereunder by notice to the other parties hereto. (d) The
Administrative Agent may, but shall not be obligated to, make any Communication
by posting such Communication on Debt Domain, IntraLinks, SyndTrak or a similar
electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available”. Neither the Administrative Agent nor any of its Related
Parties warrants, or shall be deemed to warrant, the adequacy of the Platform,
and the Administrative Agent expressly disclaims liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third- party rights or freedom from viruses or
other code defects, is made, or shall be deemed to [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018143.jpg]
137 be made, by the Administrative Agent or any of its Related Parties in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to any
Loan Party, any Lender, any Issuing Bank or any other Person for damages of any
kind (whether in tort, contract or otherwise), arising out of any Loan Party’s
or the Administrative Agent’s transmission of Communications through the
Platform except, in the case of direct damages of any Loan Party (but not any
indirect, special, incidental or consequential damages), to the extent arising
from the Administrative Agent’s or such Related Party’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final and nonappealable judgment. The Administrative Agent is not responsible
for approving or vetting the representatives or contacts of any Lender that are
added to the Platform. SECTION 10.02. Waivers; Amendments. (a) No failure or
delay by the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) or (c) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. Without limiting the generality of the
foregoing, the execution and delivery of this Agreement and the making of the
Loans or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender, any
Issuing Bank or any Affiliate of any of the foregoing may have had notice or
knowledge of such Default at the time. (b) Except as provided in paragraph (c)
of this Section, none of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Company, the Administrative Agent and the Required Lenders
and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Parties that are parties thereto (or, in the case of any Borrowing Subsidiary,
by the Company on its behalf), in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) (A) waive any condition set
forth in Section 4.02 without the written consent of the Majority in Interest of
the Delayed Draw Term Lenders, (B) waive any condition set forth in Section 4.03
without the written consent of the Majority in Interest of the Revolving Lenders
or (C) waive any condition set forth in Section 4.04 without the written consent
of the Majority in Interest of the Revolving Lenders (it being understood and
agreed, in each case, that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.02, 4.03 or 4.04, as the case may be) or any other Loan
Document, including any amendment of any affirmative or negative covenant set
forth herein or in any other Loan [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018144.jpg]
138 Document or any waiver of a Default or an Event of Default, shall not be
deemed to be a waiver of a condition set forth in Section 4.02, 4.03 or 4.04),
(ii) increase the Commitment of any Lender without the written consent of such
Lender, (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon or reduce any fees payable hereunder (other
than as a result of any change in the definition, or in any components thereof,
of the term “Leverage Ratio”), without the written consent of each Lender
directly and adversely affected thereby (other than any waiver of any default
interest applicable pursuant to Section 2.10(d)), (iv) postpone the scheduled
maturity date of any Loan, or the date of any scheduled payment of the principal
amount of any Term Loan under Section 2.07, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
principal, interest or fees payable under any Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (v) change Section 2.15(b) or 2.15(c)
in a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender, (vi) change any of the provisions of
this paragraph or the percentage set forth in the definition of the term
“Required Lenders” or “Majority in Interest” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), provided that,
with the consent of the Required Lenders or pursuant to Section 2.18 or 2.19,
the provisions of this paragraph and the definition of the term “Required
Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans), (vii) change the
currency of any Loan of any Lender without the written consent of such Lender,
or add any new currency as an Alternative Currency without the written consent
of each Revolving Lender, (viii) release (including by limiting liability in
respect thereof) the Company from its obligations under the Parent Guarantee
without the written consent of each Revolving Lender, (ix) release (including by
limiting liability in respect thereof) all or substantially all of the value of
the Guarantees created under the Guarantee Agreement without the written consent
of each Lender (except as expressly provided in Section 10.14), it being
understood that an amendment or other modification of the type of obligations
guaranteed under the Guarantee Agreement shall not be deemed to be a release of
any Guarantee thereunder, or (x) change any provisions of this Agreement in a
manner that by its express terms adversely affects the rights in respect of
payments of, or the conditions precedent to extensions of credit by, Lenders of
any Class differently than those of any other Class, without the written consent
of Lenders representing a Majority in Interest of each differently affected
Class; provided further that no such agreement shall amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be. (c) Notwithstanding anything to the contrary in paragraph (a) or (b) of this
Section: [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018145.jpg]
139 (i) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment; (ii) no consent with respect to any amendment, waiver
or other modification of this Agreement or any other Loan Document shall be
required of any Defaulting Lender, except with respect to any amendment, waiver
or other modification referred to in clause (ii), (iii) or (iv) of the first
proviso of paragraph (b) of this Section and then only in the event such
Defaulting Lender shall be directly and adversely affected by such amendment,
waiver or other modification; (iii) in the case of any amendment, waiver or
other modification referred to in the first proviso of paragraph (b) of this
Section, no consent with respect to any amendment, waiver or other modification
of this Agreement or any other Loan Document shall be required of any Lender
that receives payment in full of the principal of and interest accrued on each
Loan made by such Lender, and all other amounts owing to or accrued for the
account of such Lender under this Agreement and the other Loan Documents, at the
time such amendment, waiver or other modification becomes effective and whose
Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification; (iv) any amendment, waiver or other modification
of this Agreement or any other Loan Document that by its express terms affects
the rights or duties hereunder or thereunder of the Lenders of one or more
Classes (but not the Lenders of any other Class) may be effected by an agreement
or agreements in writing entered into by the Company, the Administrative Agent
and the requisite number or percentage in interest of each affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time; (v) this
Agreement and the other Loan Documents may be amended in the manner provided in
Sections 2.11(b), 2.18 and 2.19; (vi) this Agreement and the other Loan
Documents may be amended in the manner provided in Section 2.22 and, in
connection with any Borrowing Subsidiary becoming a party hereto, this Agreement
(including the Exhibits hereto) may be amended by an agreement in writing
entered into by the Company and the Administrative Agent to provide for such
technical modifications as they determine to be necessary or advisable in
connection therewith; [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018146.jpg]
140 (vii) in connection with the incurrence of any GET Acquisition Indebtedness,
this Agreement and the other Loan Documents may be amended by an agreement in
writing entered into by the Company and the Administrative Agent to add any
restrictive or financial covenant, event of default or guarantee requirement in
the manner provided in Section 1.07; (viii) in connection with the addition of
any new currency as an Alternative Currency in accordance with the definition of
such term (and clause (vii) of paragraph (b) of this Section), this Agreement
(including the Exhibits hereto) may be amended by an agreement in writing
entered into by the Company and the Administrative Agent to provide for such
technical modifications as they determine to be necessary or advisable in
connection therewith; (ix) an amendment to this Agreement contemplated by the
last sentence of the penultimate paragraph of the definition of the term
“Applicable Rate” may be made pursuant to an agreement or agreements in writing
entered into by the Company, the Administrative Agent and the Required Lenders;
and (x) the Administrative Agent may, without the consent of any Lender, Issuing
Bank or other holder of any Obligations, (A) consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement or any
other Loan Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Guarantee Requirement” or (B) amend, waive or otherwise modify any provision in
the Guarantee Agreement, or consent to a departure by any Loan Party therefrom,
to the extent the Administrative Agent determines that such amendment, waiver,
other modification or consent is necessary in order to eliminate any conflict
between such provision and the terms of this Agreement. (d) The Administrative
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, waivers or other modifications on behalf of such Lender. Any
amendment, waiver or other modification effected in accordance with this Section
shall be binding upon each Person that is at the time thereof a Lender and each
Person that subsequently becomes a Lender. SECTION 10.03. Expenses; Indemnity;
Damage Waiver. (a) The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel for any of the foregoing (but limited to a single
primary counsel and, if reasonably necessary, a single local counsel in each
relevant jurisdiction (including the jurisdiction of organization of any
Borrowing Subsidiary), in each case, for the Administrative Agent, the Arrangers
and their Affiliates taken as a whole (which may be a single local counsel
acting in multiple jurisdictions)), in connection with the structuring,
arrangement and syndication of the credit facilities provided for herein,
including the preparation, execution and delivery of the Bridge Commitment
Letter and the Fee Letters, as well as the preparation, execution, delivery
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018147.jpg]
141 and administration of this Agreement, the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Arranger, any Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for any of the foregoing, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), the
Arrangers, the Syndication Agents, the Documentation Agents, each Lender and
each Issuing Bank, and each Related Party of any of the foregoing (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee (but limited to a single primary
counsel and, if reasonably necessary, a single local counsel in each relevant
jurisdiction (including the jurisdiction of organization of any Borrowing
Subsidiary), in each case, for the Indemnitees, taken as a whole (which may be a
single local counsel acting in multiple jurisdictions) and, in the case of an
actual or perceived conflict of interest, where the party affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel, of another firm of primary counsel and, if reasonably necessary,
another firm of local counsel in each relevant jurisdiction (which may include a
single local counsel acting in multiple jurisdictions)), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the structuring, arrangement and syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Bridge Commitment Letter, the Fee Letters, this Agreement, the other Loan
Documents or any other agreement or instrument contemplated hereby or thereby,
the performance by the parties to the Bridge Commitment Letter, the Fee Letters,
this Agreement or the other Loan Documents of their obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Substances at, under, on or from any
property currently or formerly owned or operated by the Company or any
Subsidiary (or Person that was formerly a Subsidiary of any of them), or any
other liability under Environmental Laws related in any way to the Company, any
Subsidiary (or Person that was formerly a Subsidiary of any of them), or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to the Bridge Commitment
Letter, the Fee Letters, this Agreement [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018148.jpg]
142 or any other Loan Document, any Affiliate of any of the foregoing or any
third party (and regardless of whether any Indemnitee is a party thereto);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses (A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee or (2) a breach in bad faith of the
funding obligations of such Indemnitee under this Agreement or (B) arise from
any dispute among the Indemnitees, other than any claim, litigation,
investigation or proceeding against the Administrative Agent, any Arranger, any
Syndication Agent, any Documentation Agent or any other titled person in its
capacity or in fulfilling its role as such and other than any claim, litigation,
investigation or proceeding arising out of any act or omission on the part of
the Borrowers or any of their Affiliates. Each Indemnitee shall be obligated to
refund and return promptly any and all amounts actually paid by the Company to
such Indemnitee under this paragraph for any losses, claims, damages, penalties,
liabilities or expenses to the extent such Indemnitee is subsequently
determined, by a court of competent jurisdiction by final and nonappealable
judgment, to not be entitled to payment of such amounts in accordance with the
terms of this paragraph (b). This paragraph (b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim. (c) To the extent that the Company fails indefeasibly to pay
any amount required under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, the Swingline
Lender or any Related Party of any of the foregoing (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Bank, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub- agent), such Issuing Bank or the
Swingline Lender. For purposes of this Section, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the aggregate amount of
the Revolving Loans, unused Revolving Commitments and Term Loans (and, prior to
the funding of the Delayed Draw Term Loans on the Delayed Draw Term Funding
Date, Delayed Draw Term Commitments) at the time outstanding or in effect (or
most recently outstanding or in effect, if none of the foregoing shall be
outstanding or in effect at such time). (d) To the fullest extent permitted by
applicable law, no Borrower shall assert, or permit any of its Affiliates or
Related Parties to assert, and each Borrower hereby waives, any claim against
any Indemnitee (i) for any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
arising from the bad faith, gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction in a final and
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018149.jpg]
143 nonappealable judgment, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. (e) To the fullest extent permitted by applicable law, the
Administrative Agent, the Arrangers, the Issuing Banks, the Lenders, the
Syndication Agents and the Documentation Agents shall not assert, or permit any
of their respective Affiliates or Related Parties to assert, and each of them
hereby waives, any claim against the Loan Parties, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided, that nothing in this paragraph (e) shall limit
the Loan Parties’ indemnity and reimbursement obligations set forth in this
Section or separately agreed, including such indemnity and reimbursement
obligations with respect to any special, indirect, consequential or punitive
damages arising out of, in connection with or as a result of any claim,
litigation, investigation or proceeding brought against any Indemnitee by any
third party. (f) All amounts due under this Section shall be payable promptly
after written demand therefor. SECTION 10.04. Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that (i) other than as expressly permitted by Section 6.04 with respect
to any Borrowing Subsidiary, neither the Company nor any Borrowing Subsidiary
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), sub- agents of the Administrative Agent, Participants (to the
extent provided in paragraph (c) of this Section), the Arrangers, the
Syndication Agents, the Documentation Agents and, to the extent expressly
contemplated hereby, the Related Parties of the foregoing) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
Notwithstanding anything herein to the contrary, no sale, assignment, novation,
transfer or delegation by any Lender of any of its rights or obligations under
this Agreement or any other Loan Document shall, or shall be deemed, to
extinguish any of the rights, benefits or privileges afforded by any Guarantee
created under the Loan Documents for the benefit of such Lender in relation to
such of its rights or obligations, and all such rights, benefits and privileges
shall continue to accrue, to the full extent thereof, for the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018150.jpg]
144 benefit of the assignee, transferee or delegee of such Lender in connection
with each such sale, assignment, novation, transfer and delegation. (b) (i)
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments,
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of: (A) the
Company; provided that no consent of the Company shall be required (1) in the
case of any Term Loans, (x) for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (y) if an Event of Default shall have occurred and
be continuing, (2) in the case of Revolving Commitments and Revolving Loans, if
an Event of Default shall have occurred and be continuing and (3) for any
assignment between Goldman Sachs Bank USA and Goldman Sachs Lending Partners
LLC; provided further, in each case, that the Company shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof; (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required with respect to assignments to a Lender,
an Affiliate of a Lender or an Approved Fund; (C) each Issuing Bank; provided
that no consent of any Issuing Bank shall be required with respect to
assignments of Term Commitments and Term Loans; and (D) the Swingline Lender;
provided that no consent of the Swingline Lender shall be required with respect
to assignments of Term Commitments and Term Loans. (ii) Assignments shall be
subject to the following additional conditions: (A) except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than US$5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that (1) no
such consent of the Company shall be required if an Event of Default has
occurred and is continuing and (2) the Company shall be deemed to have consented
to any assignment unless it shall object thereto [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018151.jpg]
145 by written notice to the Administrative Agent within five Business Days
after having received notice thereof; (B) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans; (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of US$3,500, provided that (x)
only one such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender and (y) such processing and recordation fee
may be waived by the Administrative Agent in its sole discretion; (D) the
assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.14(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including US (Federal or
State) and foreign securities laws; and (E) assignment to any Person of Loans
extended to or for the account of a Borrower incorporated in the Netherlands
shall only be permitted if the Person to whom the Loans are assigned is a
Non-Public Lender at all times. (iii) Subject to acceptance and recording
thereof pursuant to paragraph (b)(v) of this Section, from and after the
effective date specified in each Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Platform) the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14, 10.03 and 10.18); provided, that except to the extent otherwise
expressly agreed by the affected parties, no [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018152.jpg]
146 assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.04(c). (iv) The
Administrative Agent, acting solely for this purpose as a non- fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and records of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers and, as to entries pertaining
to it, any Issuing Bank or Lender, at any reasonable time and from time to time
upon reasonable prior notice. (v) Upon receipt by the Administrative Agent of an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform) executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
and any tax forms required by Section 2.14(f) (unless the assignee shall already
be a Lender hereunder) and the processing and recordation fee referred to in
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018153.jpg]
147 the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee and the assignment is not prohibited pursuant
to Section 10.04(b)(ii)(E). The Administrative Agent shall have no
responsibility or liability for an assignment to a Person that is not an
Eligible Assignee or for an assignment that is prohibited by Section
10.04(b)(ii)(E). (c) (i) Any Lender may, without the consent of any Borrower,
the Administrative Agent, the Swingline Lender or any Issuing Bank, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and/or
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant or requires the approval of all the Lenders (or all the
Lenders of the applicable Class). The Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to
the requirements and limitations therein, including the requirements under
Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 with respect to any
participation than its participating Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 2.16(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15(c) as though it were a Lender.
(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018154.jpg]
148 or any other Loan Document (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or other rights and/or obligations under this Agreement or any
other Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that any such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as such)
shall have no responsibility for maintaining a Participant Register. (d) Any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank or
other central bank, and this Section shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that any of the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents, the Issuing Banks, the Lenders or any Related Party of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document was executed and
delivered or any credit was extended hereunder, and shall continue in full force
and effect as long as the principal of or any interest accrued on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid (other than contingent obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) or any LC Exposure is outstanding and so long as any of the Commitments
have not expired or terminated. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement or any other Loan Document, in the
event that, in connection with the refinancing or repayment in full of the
Revolving Facility, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrowers (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018155.jpg]
149 being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents (including for purposes
of determining whether the Company is required to comply with Articles V and VI
hereof, but excluding Sections 2.12, 2.13, 2.14, 10.03 and 10.18 and any expense
reimbursement or indemnity provisions set forth in any other Loan Document), and
the Revolving Lenders shall be deemed to have no participations in such Letter
of Credit, and no obligations with respect thereto, under Section 2.20(d) or
2.20(f). The provisions of Sections 2.12, 2.13, 2.14, 2.15(d), 9.05, 10.03,
10.18 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. SECTION 10.06. Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the commitments of the Lenders and, if
applicable, their Affiliates under any commitment advices with respect to the
credit facilities established hereby submitted by any Lender (but do not
supersede (a) except as may be set forth in the Bridge Facility Agreement, the
commitments under the Bridge Commitment Letter or any other provision of the
Bridge Commitment Letter and (b) any provisions of the Fee Letters, all of which
provisions shall remain in full force and effect). Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement. (b) The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement (including any
Assignment and Assumptions, amendments and other notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on the Platform, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is not under any [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018156.jpg]
150 obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it. SECTION 10.07. Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. SECTION 10.08. Right of Setoff. If an Event
of Default shall have occurred and be continuing, each Lender and Issuing Bank
and each Affiliate of any of the foregoing is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) or other amounts at any time held and other
obligations (in whatever currency) at any time owing by such Lender or Issuing
Bank or by such an Affiliate to or for the credit or the account of the Company
or any Borrowing Subsidiary against any of and all the obligations then due of
the Company or any Borrowing Subsidiary now or hereafter existing under this
Agreement held by such Lender or Issuing Bank, irrespective of whether or not
such Lender or Issuing Bank shall have made any demand under this Agreement and
although such obligations of the Company or such Borrowing Subsidiary are owed
to a branch, office or Affiliate of such Lender or Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and Issuing Bank, and each Affiliate of
any of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have. Each Lender and Issuing Bank agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give notice shall not affect the validity of such
setoff and application. Notwithstanding anything to the contrary in this
Agreement, in no event will any deposits or other amounts at any time held or
other obligations at any time owing by any Lender or Issuing Bank or any of
their respective Affiliates to or for the account of any Foreign Borrowing
Subsidiary be set off and applied against any obligations under this Agreement
of the Company or any Domestic Borrowing Subsidiary. SECTION 10.09. Governing
Law; Jurisdiction; Consent to Service of Process. (a) This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York;
provided that (i) the interpretation of the definition of the term “GET Acquired
Business Material Adverse Effect” and whether or not a GET Acquired Business
Material Adverse Effect has occurred, (ii) the determination of the accuracy of
any GET Merger Agreement Representations and whether as a result of any failure
of such GET Merger Agreement Representations to be true and correct the Company
or any of its Affiliates (A) has the right to not consummate GET Direct Sale or
the GET Merger or to terminate its obligations or (B) otherwise does not have an
obligation to close, in each case, under the GET Separation Agreement or the GET
Merger Agreement, as applicable, and (iii) the determination of whether each of
the GET Internal Reorganization, the GET SpinCo Transfer, the GET Direct Sale,
the GET [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018157.jpg]
151 Distribution and the GET Acquisition (including the GET Merger) has been
consummated pursuant to and on the terms set forth in the GET Separation
Agreement and the GET Merger Agreement, in each case, shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such state. (b) Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of the United States District Court of the Southern District of New
York and of the Supreme Court of the State of New York sitting in New York
County, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and, subject to the
final sentence of this Section, each party hereto hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such United
States District Court or, if that court does not have subject matter
jurisdiction, such Supreme Court. Each party hereto agrees that a final judgment
in any such suit, action or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any suit,
action or proceeding relating to this Agreement or any other Loan Document
against any Foreign Borrowing Subsidiary or any of its properties in the court
of the jurisdiction of organization of such Foreign Borrowing Subsidiary. (c)
Each party to this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. (e) Each Borrowing
Subsidiary hereby irrevocably designates, appoints and empowers the Company, and
the Company hereby accepts such appointment, as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summons, notices and
documents that may be served in any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document. Such service may be made
by mailing or delivering a copy of such process to any Borrowing Subsidiary in
care of the Company at the Company’s address used for purposes of giving
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018158.jpg]
152 notices under Section 10.01, and each Borrowing Subsidiary hereby
irrevocably authorizes and directs the Company to accept such service on its
behalf. (f) In the event any Borrowing Subsidiary or any of its assets has or
hereafter acquires, in any jurisdiction in which judicial proceedings may at any
time be commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Borrowing Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity. SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 10.12. Confidentiality.
Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, it being understood that the
Persons to whom such disclosure is made either are informed of the confidential
nature of such Information and instructed to keep such Information confidential
or are subject to customary confidentiality obligations of employment or
professional practice, (b) to the extent required or requested by any
Governmental Authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case such Person agrees to
inform the Company promptly thereof prior to such disclosure to the extent
practicable and not prohibited by applicable law (except with respect to any
audit or examination conducted by bank accountants or any Governmental Authority
exercising examination or regulatory authority)), (c) to the extent required by
applicable law or by any subpoena or similar legal process (in which case such
Person agrees to inform the Company promptly thereof prior to such disclosure to
the extent practicable [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018159.jpg]
153 and not prohibited by applicable law), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document, the enforcement of rights
hereunder or thereunder or any Transactions, (f) subject to an agreement
containing confidentiality undertakings substantially the same as those of this
Section (which shall be deemed to include those required to be made in order to
obtain access to information posted on IntraLinks, SyndTrak or any other
Platform), to (i) any assignee of or Participant in (or its Related Parties), or
any prospective assignee of or Participant in (or its Related Parties), any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Company or any Subsidiary and their respective obligations, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided for herein or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the credit facilities provided
for herein, (h) with the consent of the Company, (i) to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement or any other Loan Document, provided that such
information is limited to the information about this Agreement and the other
Loan Documents, or (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than the Company or any Subsidiary that is not known by the Administrative
Agent, such Lender, such Issuing Bank or such Affiliate to be prohibited from
disclosing such Information to such Persons by a legal, contractual, or
fiduciary obligation to the Company or any Subsidiary. For purposes of this
Section, “Information” means all information received from the Company or any
Subsidiary relating to the Company or any Subsidiary or its businesses, other
than any such information that is available to the Administrative Agent, any
Issuing Bank, any Lender or any Affiliate of any of the foregoing on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on the Administrative Agent or any Arranger, such Persons may disclose
Information as provided in this Section. SECTION 10.13. Interest Rate
Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts that are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018160.jpg]
154 in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender. SECTION 10.14. Release of Guarantees under Guarantee Agreement.
(a) Subject to Section 2.04 of the Guarantee Agreement, the Guarantees made
under the Guarantee Agreement shall automatically terminate and be released when
all the Loan Document Obligations (other than contingent obligations for
indemnification, expense reimbursement, tax gross-up or yield protection as to
which no claim has been made) have been paid in full in cash, the Lenders have
no further commitment to lend under this Agreement and no Letter of Credit shall
be outstanding. (b) A Subsidiary Guarantor shall automatically be released from
its obligations under the Loan Documents upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. (c) In connection with
any termination or release pursuant to this Section, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents (in form and substance reasonably satisfactory to the Administrative
Agent) that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.
Each holder of any Obligations irrevocably authorizes the Administrative Agent,
at its option and in its discretion, to effect the releases set forth in this
Section. SECTION 10.15. USA PATRIOT Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the USA PATRIOT
Act. SECTION 10.16. No Fiduciary Relationship. Each Borrower, on behalf of
itself and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018161.jpg]
155 Administrative Agent, the Lenders, the Issuing Banks or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks and their Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and none of the Administrative Agent, the Arrangers, the Lenders, the Issuing
Banks or their Affiliates has any obligation to disclose any of such interests
to the Borrowers or any of their Affiliates. To the fullest extent permitted by
law, each Borrower hereby waives and releases any claims that it or any of its
Affiliates may have against the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. SECTION 10.17. Non-Public Information. (a) Each
Lender acknowledges that all information, including requests for waivers and
amendments, furnished by the Borrowers or the Administrative Agent pursuant to
or in connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI. Each Lender represents to
the Borrowers and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including United States
(Federal or state) and foreign securities laws. (b) The Borrowers and each
Lender acknowledge that, if information furnished by or on behalf of any
Borrower or any other Loan Party pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the Administrative Agent may post any information that the Company has
indicated as containing MNPI solely on that portion of the Platform designated
for Private Side Lender Representatives and (ii) if the Company has not
indicated whether any information furnished by it pursuant to or in connection
with this Agreement contains MNPI, the Administrative Agent reserves the right
to post such information solely on that portion of the Platform designated for
Private Side Lender Representatives. The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of any Borrower
or any other Loan Party that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Company without liability or responsibility for
the independent verification thereof. (c) If the Company does not file this
Agreement with the SEC, then the Company hereby authorizes the Administrative
Agent to distribute the execution version of this Agreement and the Loan
Documents to all Lenders, including their Public Side Lender Representatives.
The Company acknowledges its understanding that Lenders, including their Public
Side Lender Representatives, may be trading in securities of the Company and its
Affiliates while in possession of the Loan Documents. [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018162.jpg]
156 SECTION 10.18. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto (including
each Borrowing Subsidiary) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given. (b) The obligations of each Borrower
in respect of any sum due to any other party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such deficiency. SECTION 10.19.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any Lender or Issuing Bank that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender or Issuing Bank party hereto that is an
EEA Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
[[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018163.jpg]
157 exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. SECTION 10.20. Dutch Loan Party Representation. If any Loan Party
incorporated under the laws of the Netherlands is represented by an attorney in
connection with the signing and/or execution of this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney's authority and effects
of the attorney's exercise or purported exercise of his or her authority shall
be governed by the laws of the Netherlands. SECTION 10.21. Existing Credit
Agreement. Each Lender that was, immediately prior to the occurrence of the
Effective Date, a lender under the Existing Credit Agreement hereby waives any
right to receive any payment under Section 5.10 of the Existing Credit Agreement
arising from the consummation of the Existing Credit Agreement Refinancing.
[Signature pages follow] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018164.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION by /s/ Patrick D.
Dugan______________ Name: Patrick D. Dugan Title: Executive Vice President and
Chief Financial Officer WABTEC COÖPERATIEF U.A. by /s/ Patrick D.
Dugan______________ Name: Patrick D. Dugan Title: Executive Vice President and
Chief Financial Officer [Signature Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018165.jpg]
PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent, the Swingline
Lender, a Lender and an Issuing Bank, by /s/ David B. Keith_______________ Name:
David B. Keith Title: Senior Vice President [Signature Page to WABTEC Credit
Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018166.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: GOLDMAN SACHS BANK USA by /s/ Robert
Ehudin_______________ Name: Robert Ehudin Title: Authorized Signatory [Signature
Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018167.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: JPMORGAN CHASE BANK, N.A. by /s/ Deborah R.
Winkler___________ Name: Deborah R. Winkler Title: Executive Director [Signature
Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018168.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: BANK OF AMERICA, N.A. by /s/ Katherine
Osele______________ Name: Katherine Osele Title: Senior Vice President
[Signature Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018169.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: HSBC BANK USA, N.A. by /s/ Nick
Lotz___________________ Name: Nick Lotz Title: Head of Mid-Atlantic Corporate
Banking [Signature Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018170.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: HSBC FRANCE by /s/ Ludovic Lepic_______________
Name: Ludovic Lepic Title: Head of North East Corp. For any Lender requiring a
second signature block: by /s/ Sébastien Binnie______________ Name: Sébastien
Binnie Title: Deputy Head of North East Corp. [Signature Page to WABTEC Credit
Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018171.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: TD BANK, N.A. by /s/ Mark
Hogan_________________ Name: Mark Hogan Title: Senior Vice President [Signature
Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018172.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: BRANCH BANKING AND TRUST COMPANY by /s/ David
Miller_________________ Name: David Miller Title: Vice President [Signature Page
to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018173.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: SG AMERICAS SECURITIES, LLC by /s/ Jonathan
Logan______________ Name: Jonathan Logan Title: Director Name of Institution:
SOCIETÉ GENERALE by /s/ Jonathan Logan______________ Name: Jonathan Logan Title:
Director [Signature Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018174.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: CITIBANK, N.A. by /s/ Shawna
Elkus________________ Name: Shawna Elkus Title: Director [Signature Page to
WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018175.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
by /s/ Gordon Yip__________________ Name: Gordon Yip Title: Director For any
Lender requiring a second signature block: by /s/ Mark Koneval________________
Name: Mark Koneval Title: Managing Director [Signature Page to WABTEC Credit
Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018176.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: MUFG BANK, LTD. by /s/ George
Stoecklein___________ Name: George Stoecklein Title: Managing Director
[Signature Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018177.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: CITIZENS BANK, N.A. by /s/ Victor
Notaro________________ Name: Victor Notaro Title: Senior Vice President
[Signature Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018178.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: WELLS FARGO BANK, N.A. by /s/ Tom
Molitor_________________ Name: Tom Molitor Title: Managing Director [Signature
Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018179.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: BANK OF THE WEST by /s/ Harry
Yergey________________ Name: Harry Yergey Title: Managing Director For any
Lender requiring a second signature block: by /s/ Michael Weinert______________
Name: Michael Weinert Title: Director [Signature Page to WABTEC Credit
Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018180.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: THE BANK OF NOVA SCOTIA by /s/ Sangeeta
Shah_______________ Name: Sangeeta Shah Title: Director [Signature Page to
WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018181.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: U.S. BANK NATIONAL ASSOCIATION by /s/ Paul F.
Johnson______________ Name: Paul F. Johnson Title: Vice President [Signature
Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018182.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: THE HUNTINGTON NATIONAL BANK by /s/ Michael
Kiss_________________ Name: Michael Kiss Title: Vice President [Signature Page
to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018183.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: FIRST NATIONAL BANK OF PA by /s/ Brad
Johnston________________ Name: Brad Johnston Title: Vice President [Signature
Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018184.jpg]
SIGNATURE PAGE TO CREDIT AGREEMENT OF WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION Name of Institution: DOLLAR BANK, FEDERAL SAVINGS BANK by /s/ Brian
E. Waychoff____________ Name: Brian E. Waychoff Title: Vice President [Signature
Page to WABTEC Credit Agreement] [[3851767]]



--------------------------------------------------------------------------------



 
[wabex1019q22018185.jpg]
SCHEDULE 1.01 EXCLUDED SUBSIDIARIES None.



--------------------------------------------------------------------------------



 
[wabex1019q22018186.jpg]
SCHEDULE 2.01 COMMITMENTS Delayed Draw Revolving Refinancing Term Lender Term
Commitment Commitment Commitment Goldman Sachs Bank USA US$78,000,000.00
US$22,750,000.00 US$26,000,000.00 JPMorgan Chase Bank, N.A. US$78,000,000.00
US$22,750,000.00 US$26,000,000.00 Bank of America, N.A. US$78,000,000.00
US$22,750,000.00 US$26,000,000.00 PNC Bank, National Association
US$78,000,000.00 US$22,750,000.00 US$26,000,000.00 HSBC Bank USA, N.A.
US$39,000,000.00 US$11,375,000.00 US$13,000,000.00 HSBC France US$39,000,000.00
US$11,375,000.00 US$13,000,000.00 TD Bank, N.A. US$78,000,000.00
US$22,750,000.00 US$26,000,000.00 Branch Banking and Trust US$66,000,000.00
US$19,250,000.00 US$22,000,000.00 Company Societé Generale US$66,000,000.00
US$19,250,000.00 US$22,000,000.00 Citibank, N.A. US$66,000,000.00
US$19,250,000.00 US$22,000,000.00 Credit Agricole Corporate and US$66,000,000.00
US$19,250,000.00 US$22,000,000.00 Investment Bank MUFG Bank, Ltd.
US$54,000,000.00 US$15,750,000.00 US$18,000,000.00 Citizens Bank, N.A.
US$54,000,000.00 US$15,750,000.00 US$18,000,000.00 Wells Fargo Bank, N.A.
US$54,000,000.00 US$15,750,000.00 US$18,000,000.00 Bank of the West
US$54,000,000.00 US$15,750,000.00 US$18,000,000.00 The Bank of Nova Scotia
US$54,000,000.00 US$15,750,000.00 US$18,000,000.00 U.S. Bank National
Association US$54,000,000.00 US$15,750,000.00 US$18,000,000.00 The Huntington
National Bank US$48,000,000.00 US$14,000,000.00 US$16,000,000.00 First National
Bank of PA US$48,000,000.00 US$14,000,000.00 US$16,000,000.00 Dollar Bank,
Federal Savings Bank US$48,000,000.00 US$14,000,000.00 US$16,000,000.00 Total
Commitments US$1,200,000,000.00 US$350,000,000.00 US$400,000,000.00



--------------------------------------------------------------------------------



 
[wabex1019q22018187.jpg]
SCHEDULE 2.20(a) LC COMMITMENTS Lender LC Commitment Goldman Sachs Bank USA
US$75,000,000.00 JPMorgan Chase Bank, N.A. US$75,000,000.00 Bank of America,
N.A. US$75,000,000.00 PNC Bank, National Association US$75,000,000.00 HSBC Bank
USA, N.A. US$75,000,000.00 TD Bank, N.A. US$75,000,000.00 Total LC Commitments
US$450,000,000.00



--------------------------------------------------------------------------------



 
[wabex1019q22018188.jpg]
SCHEDULE 2.20(b) LETTERS OF CREDIT Instrument Expiry Currency Account Party
Number Beneficiary Issue Date Date Amount (Issuer) Wabtec OCBC Al-Amin Bank
16137598-00 1/9/2018 6/11/2018 $42,712.69 USD Corporation Berhad Wabtec
16138105-00 Banco Consorcio 5/30/2018 8/31/2018 $46,741.47 USD Corporation
Westinghouse 18111403 CHEVY CHASE Air Brake $100,000.00 (PNC, National BUSINESS
PARK 05/29/09 07/31/19 Technologies USD Association) LIMITED Corporation
Westinghouse 18113607 THE TRAVELERS Air Brake $2,000,000.00 (PNC, National
INDEMNITY 08/19/10 08/01/19 Technologies USD Association) COMPANY Corporation
18115999 €2,001,360.00 Vapor Europe (PNC, National CITIBANK KOREA INC. 01/20/12
01/31/19 EUR Association) Westinghouse 18118195 OLD REPUBLIC Air Brake
$1,014,687.00 (PNC, National INSURANCE 09/11/12 08/31/18 Technologies USD
Association) COMPANY Corporation Westinghouse 18118583 Air Brake KAWASAKI HEAVY
$495,460.48 (PNC, National 04/19/13 07/01/19 Technologies INDUSTRIES LTD. USD
Association) Corporation Westinghouse 18119701 PACKAGE Air Brake $695,000.00
(PNC, National PROPERTIES, LLC 05/15/13 05/15/19 Technologies USD Association)
AND Corporation Mors Smitt, SAS, 18121271 a division of (PNC, National LA CAIXA
04/02/14 01/31/19 €16,387.50 EUR Westinghouse Association) Air 18121433
€166,020.00 Vapor Europe (PNC, National LA CAIXA 03/26/14 10/02/22 EUR
Association)



--------------------------------------------------------------------------------



 
[wabex1019q22018189.jpg]
Instrument Expiry Currency Account Party Number Beneficiary Issue Date Date
Amount (Issuer) Westinghouse 18121866 Air Brake KAWASAKI HEAVY $183,531.60 (PNC,
National 07/28/14 07/01/19 Technologies INDUSTRIES LTD. USD Association)
Corporation Westinghouse 18121868 OLD REPUBLIC Air Brake $885,313.00 (PNC,
National INSURANCE 06/24/14 04/10/19 Technologies USD Association) COMPANY
Corporation 18121869 Vapor Europe (PNC, National LA CAIXA 06/27/14 08/29/22
€32,004.00 EUR Association) Westinghouse 18122414 Air Brake UNICREDIT BANCA
$775,347.00 (PNC, National 01/12/15 01/31/23 Technologies SPA USD Association)
Corporation Westinghouse 18122417 Air Brake UNICREDIT BANCA $1,550,694.00 (PNC,
National 01/12/15 01/31/23 Technologies SPA USD Association) Corporation
Westinghouse 18123720 Air Brake €317,390.00 (PNC, National BNP PARIBAS 06/25/15
10/31/20 Technologies EUR Association) Corporation Westinghouse 18124125 Air
Brake (PNC, National DEUTSCHE BANK AG 01/14/16 07/30/18 $7,475.00 USD
Technologies Association) Corporation 18124128 BANK OF CHINA Wabtec South
R2,776,828.60 (PNC, National LTD., HUNAN 08/13/15 08/30/18 Africa (Pty) Ltd. ZAR
Association) BRANCH 18124130 BANK OF CHINA Wabtec South R14,998,152.68 (PNC,
National LTD., HUNAN 08/06/15 08/30/18 Africa (Pty) Ltd. ZAR Association) BRANCH
Westinghouse 18124323 Air Brake STANDARD (PNC, National 09/14/15 10/25/19
$40,000.00 USD Technologies CHARTERED BANK Association) Corporation



--------------------------------------------------------------------------------



 
[wabex1019q22018190.jpg]
Instrument Expiry Currency Account Party Number Beneficiary Issue Date Date
Amount (Issuer) Westinghouse 18124778 BANCO BILBAO Air Brake (PNC, National
VIZCAYA 05/02/16 01/21/21 €65,484.00 EUR Technologies Association) ARGENTARIA
Corporation Westinghouse 18124957 Air Brake UNICREDIT BANCA €205,398.39 (PNC,
National 01/14/16 01/15/25 Technologies SPA EUR Association) Corporation
Westinghouse 18125139 Air Brake (PNC, National DEUTSCHE BANK AG 01/28/16
08/30/18 $2,475.00 USD Technologies Association) Corporation Westinghouse
18125301 Air Brake (PNC, National DEUTSCHE BANK AG 02/16/16 08/31/18 $6,040.00
USD Technologies Association) Corporation Westinghouse 18125434 Air Brake (PNC,
National AXIS BANK LTD 03/31/16 07/31/20 €2,392.00 EUR Technologies Association)
Corporation Westinghouse 18125599 Air Brake (PNC, National DEUTSCHE BANK AG
04/20/16 11/01/18 $1,420.00 USD Technologies Association) Corporation
Westinghouse 18125639 Air Brake (PNC, National DEUTSCHE BANK AG 04/26/16
11/30/18 $5,500.00 USD Technologies Association) Corporation Westinghouse
18125719 Air Brake (PNC, National DEUTSCHE BANK AG 05/06/16 11/30/18 $44,120.00
USD Technologies Association) Corporation Westinghouse 18125791 Air Brake (PNC,
National DEUTSCHE BANK AG 06/02/16 11/30/18 $1,190.00 USD Technologies
Association) Corporation



--------------------------------------------------------------------------------



 
[wabex1019q22018191.jpg]
Instrument Expiry Currency Account Party Number Beneficiary Issue Date Date
Amount (Issuer) Westinghouse 18125841 Air Brake (PNC, National AXIS BANK LTD
06/07/16 10/31/21 €2,370.00 EUR Technologies Association) Corporation
Westinghouse 18125963 Air Brake (PNC, National DEUTSCHE BANK AG 06/30/16
01/31/19 $6,800.00 USD Technologies Association) Corporation Westinghouse
18125970 Air Brake (PNC, National DEUTSCHE BANK AG 06/29/16 01/31/19 $2,050.00
USD Technologies Association) Corporation Westinghouse 18126000 Air Brake (PNC,
National DEUTSCHE BANK AG 06/28/16 01/31/19 $3,095.00 USD Technologies
Association) Corporation Westinghouse 18126001(PNC, Air Brake SAUDI HOLLANDI
National 07/12/16 01/20/19 $14,820.00 USD Technologies BANK Association)
Corporation Westinghouse 18126025 Air Brake ₹101,268,000.00 (PNC, National HSBC
BANK USA NA 08/23/16 08/20/18 Technologies INR Association) Corporation
Westinghouse 18126049 Air Brake R309,960.00 (PNC, National ABSA BANK 08/11/16
05/24/21 Technologies ZAR Association) Corporation Westinghouse 18126084 XL
SPECIALTY Air Brake $218,000.00 (PNC, National INSURANCE 07/12/16 07/12/19
Technologies USD Association) COMPANY Corporation Westinghouse 18126224 BANCO
BILBAO Air Brake (PNC, National VIZCAYA 09/20/16 06/12/22 €17,625.00 EUR
Technologies Association) ARGENTARIA Corporation



--------------------------------------------------------------------------------



 
[wabex1019q22018192.jpg]
Instrument Expiry Currency Account Party Number Beneficiary Issue Date Date
Amount (Issuer) Westinghouse 18126260 Air Brake (PNC, National AXIS BANK LTD
08/26/16 05/24/21 €93.00 EUR Technologies Association) Corporation Westinghouse
18126261 Air Brake (PNC, National AXIS BANK LTD 08/26/16 05/24/21 €164.00 EUR
Technologies Association) Corporation Westinghouse 18126551 Air Brake (PNC,
National DEUTSCHE BANK AG 10/11/16 04/30/19 $3,600.00 USD Technologies
Association) Corporation Westinghouse 18126672 Air Brake SAUDI HOLLANDI (PNC,
National 11/01/16 12/20/18 $89,064.00 USD Technologies BANK Association)
Corporation Westinghouse 18126727 Air Brake STATE BANK OF A$1,040,636.00 (PNC,
National 11/16/16 05/02/20 Technologies INDIA AUD Association) Corporation
Westinghouse 18126728 Air Brake STATE BANK OF ₹15,199,562.00 (PNC, National
11/17/16 06/02/24 Technologies INDIA INR Association) Corporation Westinghouse
18126729 Air Brake STATE BANK OF ₹32,165,172.00 (PNC, National 11/16/16 05/02/20
Technologies INDIA INR Association) Corporation Westinghouse 18126900 Air Brake
(PNC, National DEUTSCHE BANK AG 01/27/17 06/30/19 $2,362.00 USD Technologies
Association) Corporation Westinghouse 18127079 Air Brake (PNC, National DEUTSCHE
BANK AG 01/23/17 07/30/19 $2,950.00 UISD Technologies Association) Corporation



--------------------------------------------------------------------------------



 
[wabex1019q22018193.jpg]
Instrument Expiry Currency Account Party Number Beneficiary Issue Date Date
Amount (Issuer) Westinghouse 18127123 Air Brake (PNC, National AXIS BANK LTD
02/10/17 09/15/21 €31,901.00 EUR Technologies Association) Corporation
Westinghouse 18127179 Air Brake (PNC, National DEUTSCHE BANK AG 02/22/17
07/30/19 $9,000.00 USD Technologies Association) Corporation Westinghouse
18127182 Air Brake (PNC, National DEUTSCHE BANK AG 02/22/17 08/31/19 $17,500.00
USD Technologies Association) Corporation Westinghouse 18127242 Air Brake (PNC,
National ALAWWAL BANK 02/22/17 10/30/18 $14,097.85 USD Technologies Association)
Corporation Westinghouse Air Brake 18127245 METRO-NORTH Technologies
$14,949,954.24 (PNC, National COMMUTER 03/23/17 03/31/21 Corporation obo USD
Association) RAILROAD CO. MotivePower, Inc. Westinghouse 18127334 ALSTOM Air
Brake $323,900.00 (PNC, National TRANSPORTATION 03/06/17 02/23/20 Technologies
USD Association) INC. Corporation Westinghouse 18127340 Air Brake (PNC, National
DEUTSCHE BANK AG 04/04/17 10/30/19 $43,800.00 USD Technologies Association)
Corporation Westinghouse 18127508 Air Brake DIRECTOR, IDAHO $1,109,957.00 (PNC,
National 03/31/17 03/31/19 Technologies DEPARTMENT OF USD Association)
Corporation Westinghouse 18127533 Air Brake (PNC, National DEUTSCHE BANK AG
04/14/17 08/31/19 $2,700.00 USD Technologies Association) Corporation



--------------------------------------------------------------------------------



 
[wabex1019q22018194.jpg]
Instrument Expiry Currency Account Party Number Beneficiary Issue Date Date
Amount (Issuer) Westinghouse 18127641 Air Brake (PNC, National DEUTSCHE BANK AG
05/19/17 12/31/19 $23,400.00 USD Technologies Association) Corporation
Westinghouse 18127642 Air Brake (PNC, National DEUTSCHE BANK AG 05/19/17
11/30/19 $2,600.00 USD Technologies Association) Corporation Westinghouse
18128375 Air Brake (PNC, National AXIS BANK LIMITED 08/24/17 06/28/18 $31,200.00
USD Technologies Association) Corporation Westinghouse 18128471 Air Brake (PNC,
National DEUTSCHE BANK AG 09/05/17 12/31/19 $4,650.00 USD Technologies
Association) Corporation Westinghouse 18128475 Air Brake HSBC BANK $1,000,000.00
(PNC, National 09/08/17 07/30/18 Technologies ARGENTINA S.A. USD Association)
Corporation Westinghouse 18128712 ALSTOM Air Brake $106,000.00 (PNC, National
TRANSPORTATION 10/23/17 05/17/20 Technologies USD Association) INC. Corporation
Westinghouse 18128785 Air Brake (PNC, National DEUTSCHE BANK AG 10/24/17
03/02/20 $2,600.00 USD Technologies Association) Corporation Westinghouse
18128791 Air Brake (PNC, National ALAWWAL BANK 11/13/17 04/12/19 $97,327.70 USD
Technologies Association) Corporation Westinghouse 18128792 Air Brake (PNC,
National ALAWWAL BANK 11/13/17 04/12/19 $16,658.07 USD Technologies Association)
Corporation



--------------------------------------------------------------------------------



 
[wabex1019q22018195.jpg]
Instrument Expiry Currency Account Party Number Beneficiary Issue Date Date
Amount (Issuer) Westinghouse 18128850 Air Brake STATE BANK OF (PNC, National
11/10/17 05/28/21 ₹268,125.00 INR Technologies INDIA Association) Corporation
Westinghouse 18128851 Air Brake STATE BANK OF ₹2,741,760.00 (PNC, National
11/10/17 09/30/21 Technologies INDIA INR Association) Corporation Westinghouse
18128862 Air Brake ₹1,000,000.00 (PNC, National AXIS BANK LIMITED 11/09/17
08/29/18 Technologies INR Association) Corporation Westinghouse 18128920 Air
Brake STATE BANK OF (PNC, National 11/09/17 07/30/19 €12,448.39 EUR Technologies
INDIA Association) Corporation Westinghouse 18129366 Air Brake (PNC, National
DEUTSCHE BANK AG 01/31/18 01/21/19 $19,000.00 USD Technologies Association)
Corporation Westinghouse 18129602 Air Brake SOCIETÉ GENERALE (PNC, National
03/30/18 10/15/18 $35,831.00 USD Technologies (PARIS) Association) Corporation



--------------------------------------------------------------------------------



 
[wabex1019q22018196.jpg]
SCHEDULE 3.08 SUBSIDIARIES1 Ownership Company Interest A and M Signalling
Services Private Limited……………………………………………… India 100% ABU
GmbH………………………………………………………………………………… Germany 24.8% Advanced Global Environmental
LLC
.................................................................................
Florida 55% Aero Transportation Products, Inc…………..……………………………………………… Missouri
100% Akapp-Stemmann BV………………………………………………………………………. Netherlands 100% AM General
Contractors SpA………………………………………………………………. Italy 100% A M Rail Group
Limited……………………………………………………………………. United Kingdom 100% A M Signalling Design
Limited…………………………………………………………….. United Kingdom 100% Annax
GmbH……………………………………………………………………………….. Germany 100% Annax Polska sp.
z.o.o……………………..……………………………………………….. Poland 100% Annax Scheiz
AG………………………………………………………………………….. Switzerland 100% Annax (Suzhou) Rail Systems
Co., Ltd…………………………………………………….. China 100% Ateliers Hubert Gerken S.A.
………………………………………………………………. Belgium 100% Austbreck Pty, Ltd.
………………………………………………………………………… Australia 100% Barber Steel Foundry Corp.
...................................................................................................
Delaware 100% Barber Tian Rui Railway Supply LLC
...................................................................................
Delaware 50% Bearward Engineering Limited
..............................................................................................
United Kingdom 100% Becorit GmbH
........................................................................................................................
Germany 100% Beijing Wabtec Huaxia Technology Company Ltd.
............................................................. China 100%
Brecknell Willis & Co., Ltd. ……………………………………………………………… United Kingdom 100%
Brecknell Willis (Tianjin) Electrification Systems, Co., Ltd. ……………………………… China
100% Cambridge Forming and Cutting Ltd……………………………………………………….. Ontario 100%
CoFren S.A.S.
......................................................................................................................
France 100% CoFren S.r.l.
.........................................................................................................................
Italy 100% Coleman Hydraulics Limited
...............................................................................................
England & Wales 100% CZ-Carbon Prodcuts s.r.o.
.....................................................................................................
Czech Republic 100% Datong Faiveley Railway Vehicle Equipment Co. Ltd.
........................................................ China 50% Dia-Frag
Industria e Comercio de Motopecas Ltda. …………………………………….. Brazil 100% Durox
Company
.....................................................................................................................
Ohio 100% E-Carbon America, LLC
........................................................................................................
Pennsylvania 20% E-Carbon Asia Sdn. Bhd.
.......................................................................................................
China 50% E-Carbon China Co., Ltd. .
.....................................................................................................
China 70% E-Carbon Far East Limited
.....................................................................................................
Hong Kong 100% E-Carbon Far East Ltd. Shanghai
...........................................................................................
China 60% E-Carbon H.K. Limited
..........................................................................................................
China 70% E-Carbon S.A.
........................................................................................................................
Belgium 100% Electrical Carbon UK
Limited................................................................................................
United Kingdom 100% Evand Pty Ltd.
......................................................................................................................
Australia 100% Faiveley Mapna Pars Rail
.....................................................................................................
Iran 51% Faiveley Rail Engineering Singapore Pte Ltd
.......................................................................
Singapore 50% Faiveley Transport Amiens
..................................................................................................
France 100% 1 The Subsidiaries denoted with an * are Designated Subsidiaries on
the Effective Date.



--------------------------------------------------------------------------------



 
[wabex1019q22018197.jpg]
Ownership Company Interest Faiveley Transport Asia Pacific Ltd.
....................................................................................
Hong Kong 100% Faiveley Transport Australia Ltd.
.........................................................................................
Australia 100% Faiveley Transport Birkenhead Ltd.
.....................................................................................
United Kingdom 100% Faiveley Transport Canada Inc.
............................................................................................
Canada 100% Faiveley Transport Czech a.s.
..............................................................................................
Czech Republic 100% Faiveley Transport Chile Ltda.
.............................................................................................
Chile 100% Faiveley Transport DO Brasil Ltda.
......................................................................................
Brazil 100% Faiveley Transport Far East Ltd
...........................................................................................
Hong Kong 100% Faiveley Transport Holding Gmbh & co KG
....................................................................... Germany
100% Faiveley Transport Iberica SA
..............................................................................................
Spain 100% Faiveley Transport Italia Spa
................................................................................................
Italy 98.7% Faiveley Transport Korea Ltd
..............................................................................................
Korea 100% Faiveley Transport Leipzig GmbH & Co-KG
...................................................................... Germany
100% Faiveley Transport Malmo AB
.............................................................................................
Sweden 100% Faiveley Transport Metro Technology Shanghai Co Ltd.
.................................................... China 100% Faiveley
Transport Metro Technology Taiwan Ltd.
............................................................. Taiwan 100%
Faiveley Transport Metro Technology Thailand Co Ltd.
..................................................... Thailand 100% Faiveley
Transport Nordic AB
...............................................................................................
Sweden 100% Faiveley Transport North America Inc.…………………………………………………… New York
100% Faiveley Transport Nowe GmbH
...........................................................................................
Germany 100% Faiveley Transport NSF
.......................................................................................................
France 100% Faiveley Transport Plezn s.r.o.
.............................................................................................
Czech Republic 100% Faiveley Transport Polska zoo
.............................................................................................
Poland 100% Faiveley Transport Rail Technologies India Ltd.
................................................................. India 100%
Faiveley Transport Railway Trading Co. Ltd
....................................................................... China
100% Faiveley Transport S.A.
........................................................................................................
France 100% Faiveley Transport Schwab AG
...........................................................................................
Switzerland 100% Faiveley Transport Schweiz AG
..........................................................................................
Switzerland 100% Faiveley Transport Service Maroc
.......................................................................................
Morocco 100% Faiveley Transport South Africa Pty (Ltd)
...........................................................................
South Africa 100% Faiveley Transport Systems Technology (Beijing) Co. Ltd.
................................................ China 100% Faiveley Transport
Tamworth Ltd.
.......................................................................................
United Kingdom 100% Faiveley Transport Tours
.....................................................................................................
France 100% Faiveley Transport Tremosnice s.r.o.
...................................................................................
Czech Republic 100% Faiveley Transport USA Inc.……………………………………………………………….. New
York 100% Faiveley Transport Verwaltungs GmbH
.................................................................................
Germany 100% Faiveley Transport Witten GmbH
..........................................................................................
Germany 100% F.I.P. Pty Ltd.
.......................................................................................................................
Australia 100% FIP Brakes South Africa (Proprietary) Limited…………………………………………….
South Africa 70% Fandstan Electric BV…………………………………………………………………… Netherlands 100%
Fandstan Electric Group, Ltd. ……………………………………………………………… United Kingdom 100%
Fandstan Electric Systems Pty, Ltd. ……………………………………………………… India 100% Fandstan
Electric Systems, Ltd. …………………………………………………………… United Kingdom 100% Fandstan
Electric, Ltd. …………………………………………………………………… United Kingdom 100% Fandstan Electric
Systems, Ltd. …………………………………………………………… United Kingdom 100% F.T.M.T. Singapore Pte
Ltd
.................................................................................................
Singapore 100% FW Acquisition LLC……………………………………………………………………… Delaware 100% G&B
Specialties, Inc.
...........................................................................................................
Pennsylvania 100% Gerken Group S.A.
...............................................................................................................
Belgium 100% Gerken Nordiska Karma Aktiebolag
....................................................................................
Sweden 49%



--------------------------------------------------------------------------------



 
[wabex1019q22018198.jpg]
Ownership Company Interest Gerken SAS
..........................................................................................................................
France 72% Global Acquisition, S.a r.l.
.....................................................................................................
Luxembourg 100% Graham White Manufacturing Company…………………………………………………… Virginia
100% GT Advanced Energy Technology (Shanghai), Ltd. ……………………………………… China 100%
GT Engineering & Associates, Ltd. ……………………………………………………… Hong Kong 100% Hubei
Dengfeng Unifin Electrical Equipment Cooling System Co., Ltd. China 69% Hunan
CSR Wabtec Railway Transportation Technology Co. Ltd.
....................................... China 50% InTrans Engineering Limited
.................................................................................................
India 100% IP09 RCL Corporation……………………………………………………………………… Delaware 100%
Jiaxiang HK Smart Technology Co. Ltd. ………………………………………………… China 100% Keelex 351
Limited
................................................................................................................
England & Wales 100% LH Access Technology Limited
.............................................................................................
England & Wales 100% LH Group Holdings Limited
..................................................................................................
England & Wales 100% LH Group Services Limited
...................................................................................................
England & Wales 100% LH Group Wheelsets Limited
................................................................................................
England & Wales 100% Longwood Elastomers, Inc.
...................................................................................................
Virginia 100% Longwood Elastomers, S.A.
..................................................................................................
Spain 100% Longwood Engineered Products, Inc.
....................................................................................
Delaware 100% Longwood Industries, Inc.
.....................................................................................................
New Jersey 100% Longwood International, Inc.
................................................................................................
Delaware 100% LWI Elastomers International, S.L.
.......................................................................................
Spain 100% LWI International B.V.
..........................................................................................................
Netherlands 100% Medagao (Suzhou) Rubber-Metal Components Co., Ltd…………………………………
China 100% Melett (Changzhou) Precision Machinery Co. Limited…………………………………….
China 100% Melett Limited……………………………………………………………………………… United Kingdom 100%
Melett North America, Inc…………………………………………………………………. Tennessee 100% Melett Polska
Spolka z Ograniczona odpowiedzialnoscia…………………………………. Poland 100% Metalocaucho,
S.L. ………………………………………………………………………… Spain 100% Mors Smitt BV
.......................................................................................................................
Netherlands 100% Mors Smitt France S.A.S.
......................................................................................................
France 100% Mors Smitt Holding S.A.S.
...................................................................................................
France 100% Mors Smitt Netherlands BV
..................................................................................................
Netherlands 100% Mors Smitt Technologies, Inc.
..............................................................................................
Connecticut 100% Mors Smitt UK Ltd.
..............................................................................................................
United Kingdom 100% MorsSmitt Asia, Ltd.
.............................................................................................................
Hong Kong 100% MotivePower, Inc.
................................................................................................................
Delaware 100% MTC India Rubber Metal Components Private Limited…………..……………………….
India 100% Napier Turbochargers Australia Pty Ltd. …………………………………………………...
Australia 100% Napier Turbochargers Limited
...............................................................................................
United Kingdom 100% o.o.o. Faiveley Transport
........................................................................................................
Russia 100% Orion Engineering Ltd……………………………………………………………………… Hong Kong 100%
Pantrac GmbH
........................................................................................................................
Germany 100% Parts Supply Limited
..............................................................................................................
England & Wales 100% Poli
S.r.l..................................................................................................................................
Italy 100% Pride Bodies Ltd………………………………………………………………………….. Ontario 100% Qingdao
Faiveley Sri Rail Brake Co. Ltd.
.............................................................................
China 50% Railroad Controls, L.P……………………………………………………………………. Texas 100% Railroad
Friction Products Corporation…………………………………………………….. Delaware 100% RCL,
L.L.C…………………………………………………………………………………. Tennessee 100%



--------------------------------------------------------------------------------



 
[wabex1019q22018199.jpg]
Ownership Company Interest RCLP Acquisition LLC……………………………………………………………………..
Texas 100% Relay Monitoring Systems Pty Ltd…………………………………………………………. Australia
100% RFPC Holding Corp.*…
........................................................................................................
Delaware 100% Ricon Corp.
..........................................................................................................................
California 100% SAB Wabco Davies & Metcalfe Ltd.
...................................................................................
United Kingdom 100% SAB Wabco Investments Ltd.
..............................................................................................
United Kingdom 100% SAB Wabco Ltd.
..................................................................................................................
United Kingdom 100% SAB Wabco Products Ltd.
...................................................................................................
United Kingdom 100% SAB Wabco Sharavan
..........................................................................................................
Iran 99% SAB Wabco UK Ltd.
...........................................................................................................
United Kingdom 100% Schaefer Equipment, Inc.*
...................................................................................................
Ohio 100% SCT Europe Ltd.
..................................................................................................................
United Kingdom 100% SCT Technology LLC
............................................................................................................
Delaware 100% Semvac A/S………………………………………………………………………………… Denmark 100% Semvac
Spare Parts A/S……………………………………………………………………. Denmark 100% Shanghai Faiveley
Railway Technology Co. Ltd.
................................................................. China 51%
Shenyang CRRC Wabtec Railway Brake Technology Company, Ltd.
.................................. China 50% Shijiazhuang Jiaxiang Precision
Machinery Co. Ltd. .............................................................
China 100% Standard Car Truck Company*
..............................................................................................
Delaware 100% Standard Car Truck-Asia, Inc.
..............................................................................................
Delaware 100% Stemmann Technik France SAS…………………………………………………………… France 100%
Stemmann-Technik GmbH……………………………………………………………….. Germany 100% Stemmann Technik
Nederland BV………………………………………………………… Netherlands 100% Stemmann Polska SP
Zoo………………………………………………………………… Poland 100% Suecobras Consultoria Ferroviaria
Ltda…………………………………………………… Brazil 100% S W D & M Products Ltd.
………………………………………………………………… United Kingdom 100% Thermal Transfer Acquisition
Corporation……………………………………………….. Delaware 100% The Vista Corporation of Virginia
……………………………………………………… Virginia 100% TMT Holding AB…………………. ………………………………………………………
Sweden 1% TransTech of South Carolina, Inc………………………………………………………….. Delaware 100%
Turbonetics Holdings, Inc. …………………………………………………………………. Delaware 100% Vapor Europe
S.r.l.
...............................................................................................................
Italy 100% Vapor Ricon Europe Ltd.
.....................................................................................................
United Kingdom 100% Wabtec Assembly Services S. de R.L. de C.V.
..................................................................... Mexico
100% Wabtec Australia Pty. Limited
...............................................................................................
Australia 100% Wabtec (Beijing) Corporate Management Co. Ltd.
................................................................ China 100%
Wabtec Brasil Fabricacoa Manutencao de Equipamentos Ferroviarios Ltda
......................... Brazil 100% Wabtec Corporation
...............................................................................................................
Delaware 100% Wabtec Canada, Inc.
.............................................................................................................
Ontario 100% Wabtec China Friction Holding Limited
................................................................................
Hong Kong 100% Wabtec China Rail Products & Services Holding Limited
..................................................... Hong Kong 100% Wabtec
Coöperatief UA
.........................................................................................................
Netherlands 100% Wabtec Control Systems Pty Ltd…………………………………………………………...
Australia 100% Wabtec de Mexico, S. de R.L. de C.V.
.................................................................................
Mexico 100% Wabtec Equipamentos Ferroviarios Ltda.
.............................................................................
Brazil 100% Wabtec Europe GmbH
...........................................................................................................
Austria 100% Wabtec Faiveley Rayli Sistemleri Ltd. Sti…………………………………………………..
Turkey 100% Wabtec France S.A.S.
...........................................................................................................
France 100% Wabtec FRG GmbH
...............................................................................................................
Germany 100%



--------------------------------------------------------------------------------



 
[wabex1019q22018200.jpg]
Ownership Company Interest Wabtec FRG Holdings GmbH & Co. KG
..............................................................................
Germany 100% Wabtec Finance LLC
.............................................................................................................
Delaware 100% Wabtec Golden Bridge Transportation Technology (Hangzhou) Company,
Ltd. ................ China 100% Wabtec Greenville Real Estate
LLC….…………………………………………………….. South Carolina 100% Wabtec Holding Corp.*
........................................................................................................
Delaware 100% Wabtec India Transportation Private Limited……………………………………………….
India 100% Wabtec International, Inc.
....................................................................................................
Delaware 100% Wabtec Investments Limited LLC
.........................................................................................
Delaware 100% Wabtec Ireland Limited……………………………………………………………………. Ireland 100%
Wabtec Jinxin (Wuxi) Heat Exchanger Co., Ltd.
.................................................................. China 85%
Wabtec Luxembourg, S.a r.l………………………………………………………………... Luxembourg 100% Wabtec
Manufacturing, LLC………………………………………………………………. .. Delaware 100% Wabtec
Manufacturing Mexico S. de R.L. de C.V. Mexico 100% Wabtec MZT AD Skopje
.......................................................................................................
Macedonia 87% Wabtec MZT Poland Sp. z.o.o.
..............................................................................................
Poland 100% Wabtec Netherlands BV
.........................................................................................................
Netherlands 100% Wabtec Rail Limited
..............................................................................................................
United Kingdom 100% Wabtec Rail Scotland
Limited................................................................................................
Scotland 100% Wabtec Railway Electronics Corporation
..............................................................................
Nova Scotia 100% Wabtec Railway Electronics Holdings,
LLC*………………………………………………..............................................................
Delaware 100% Wabtec Railway Electronics Manufacturing, Inc…………………………………………...
Delaware 100% Wabtec Railway Electronics,
Inc…………………………………………......................... Delaware 100% Wabtec Rus
LLC……………………………………………………………………………. Russia 100% Wabtec Servicios Administrativos,
S.A. de C.V. .................................................................
Mexico 100% Wabtec South Africa Proprietary Limited
..............................................................................
South Africa 70% Wabtec Texmaco Rail Private Limited……………………………………………………...
India 60% Wabtec UK Holdings Limited
................................................................................................
United Kingdom 100% Wabtec UK Investments Limited
...........................................................................................
United Kingdom 100% Wabtec UK Manufacturing Limited
.......................................................................................
United Kingdom 100% Wabtec US Holdings, Inc. ………………………………………………………………… Delaware
100% Wabtec-UWC Ltd…………………………………………………………………………... Cyprus 51% Westinghouse
Railway Holdings (Canada) Inc.
................................................................... Ontario 100%
Wilmerding International Holdings C.V.
.............................................................................
Netherlands 100% Workhorse Rail, LLC……………………………………………………………………….. Pennsylvania
100% Xorail, Inc.
...........................................................................................................................
Florida 100% Young Touchstone Company
.................................................................................................
Wisconsin 100% Zhongshan MorsSmitt Relay Ltd.
..........................................................................................
China 100%



--------------------------------------------------------------------------------



 
[wabex1019q22018201.jpg]
SCHEDULE 6.01 EXISTING INDEBTEDNESS Instrument Issue Expiry Account Party Number
Date Date Currency Amount Faiveley Transport Private 03/05/14 03/05/24
10,000,000.00 EUR Placement “Schuldschein”



--------------------------------------------------------------------------------



 
[wabex1019q22018202.jpg]
SCHEDULE 6.02 EXISTING LIENS None.



--------------------------------------------------------------------------------



 
[wabex1019q22018203.jpg]
SCHEDULE 6.06 EXISTING RESTRICTIVE AGREEMENTS None.



--------------------------------------------------------------------------------



 
[wabex1019q22018204.jpg]
EXHIBIT A [FORM OF] ASSIGNMENT AND ASSUMPTION This Assignment and Assumption
(the “Assignment and Assumption”) is dated as of the Effective Date set forth
below and is entered into by and between the Assignor (as defined below) and the
Assignee (as defined below). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement dated as of June 8, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Westinghouse Air Brake
Technologies Corporation, Wabtec Cöoperatief U.A., the other Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and PNC Bank, National Association, as Administrative Agent,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions referred to above and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, (a) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of the outstanding rights and
obligations of the Assignor under the credit facility identified below
(including any guarantees, Letters of Credit and Swingline Loans included in
such credit facility) and (b) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor. 1. Assignor:
_______________________________________________________ 2. Assignee:
________________________________________________________ [and is [a Lender]] [an
Affiliate/Approved Fund of [Identify Lender]]]2 2 Select as applicable. EXHIBIT
A [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018205.jpg]
3. Borrowers: Westinghouse Air Brake Technologies Corporation, Wabtec
Cöoperatief U.A. and the other Borrowing Subsidiaries 4. Administrative Agent:
PNC Bank, National Association 5. Assigned Interest: Percentage Assigned of
Aggregate Amount of Aggregate Amount Commitments/ of Amount of the Loans of the
Commitments/Loans Commitments/Loans applicable of the applicable of the
applicable Class of all Facility Assigned Class of all Lenders Class Assigned3
Lenders4 Revolving [US$]/[currency] [US$]/[currency] % Commitments/Revolving
Loans Refinancing Term US$[ ] US$[ ] % Commitments/ Refinancing Term Loans
Delayed Draw Term Commitments/Delayed US$[ ] US$[ ] % Draw Term Loans Effective
Date: , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR] The
Assignee, if not already a Lender, agrees to deliver to the Administrative Agent
any tax forms required by Section 2.14(f) of the Credit Agreement and a
completed Administrative Questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
MNPI) will be made available and who may receive such information in accordance
with the Assignee’s compliance procedures and applicable law, including United
States (Federal or State) and foreign securities laws. 3 Must comply with the
minimum assignment amounts set forth in Section 10.04(b)(ii)(A) of the Credit
Agreement, to the extent such minimum assignment amounts are applicable. 4 Set
forth, to at least 9 decimals, as a percentage of the Commitments/Loans of the
applicable Class of all Lenders. EXHIBIT A-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018206.jpg]
The terms set forth above are hereby [Consented to and]5 Accepted: agreed to:
PNC BANK, NATIONAL ________________, as Assignor, ASSOCIATION, as Administrative
Agent [and as Issuing Bank], By: _____________________________ By: Name:
___________________________ Title: Name: Title: ________________, as Assignee,
Consented to: By: _____________________________ [WESTINGHOUSE AIR BRAKE Name:
TECHNOLOGIES CORPORATION Title: By: _____________________________ Name: Title:]6
[[ ], as an Issuing Bank By: _____________________________ Name: Title:]7 [PNC
BANK, NATIONAL ASSOCIATION, as Swingline Lender, By: ___________________________
Name: Title:]8 5 No consent of the Administrative Agent is required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund. 6 No
consent of the Company is required for (a) in the case of any Term Loans, (i)
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or
(ii) if an Event of Default shall have occurred and be continuing, (b) in the
case of Revolving Commitments and Revolving Loans, if an Event of Default shall
have occurred and be continuing and (c) for any assignment between Goldman Sachs
Bank USA and Goldman Sachs Lending Partners LLC. 7 No consent of any Issuing
Bank is required with respect to assignments of Term Commitments and Term Loans.
8 No consent of the Swingline Lender is required with respect to assignments of
Term Commitments or Term Loans. EXHIBIT A-3 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018207.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, other than statements made by it herein, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Documents, (iii) the financial condition of the Borrowers, any of
their Subsidiaries or other Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrowers, any
of their Subsidiaries or other Affiliates or any other Person of any of their
respective obligations under any Loan Document. 1.2. Assignee. The Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption, to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, including, if the Assignee shall become a
Revolving Lender, that it is a Non-Public Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder and (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof (or, prior to the first such
delivery, the financial statements referred to in Section 3.04 thereof), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have EXHIBIT A-1
[[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018208.jpg]
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee. 3.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York. EXHIBIT A-1-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018209.jpg]
EXHIBIT B [FORM OF] BORROWING REQUEST PNC Bank, National Association as
Administrative Agent [ADDRESS] Attention of [ ] Fax No.: [ ] Email: [ ] [Date]
Ladies and Gentlemen: Reference is made to the Credit Agreement dated as of June
8, 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified time to time, the “Credit Agreement”), among Westinghouse Air Brake
Technologies Corporation, a Delaware corporation (the “Company”), Wabtec
Cöoperatief U.A., the other Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement. This
notice constitutes a Borrowing Request and the [Borrower specified below] [the
Company on behalf of the Borrower specified below] hereby gives notice, pursuant
to Section 2.03 of the Credit Agreement, that it requests a [Term Borrowing]
[Revolving Borrowing] under the Credit Agreement, and in connection therewith
specifies the following information with respect to such Borrowing: (A) Name of
Borrower: ________________ (B) Class of Borrowing: [Refinancing Term Borrowing]
[Delayed Draw Term Borrowing] [Revolving Borrowing] (C) Currency and aggregate
principal amount of Borrowing:1 [US$][specify Alternative Currency for Revolving
Borrowings] (D) Date of Borrowing (which is a Business Day): ________________
(E) Type of Borrowing:2 ____________________________________ 1 Must comply with
Sections 2.01 and 2.02(c) of the Credit Agreement. 2 Specify ABR Borrowing,
LIBOR Borrowing or CDOR Borrowing. If no currency is specified with respect to
any requested LIBOR Borrowing, then the applicable Borrower shall be deemed to
have EXHIBIT B [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018210.jpg]
(F) Interest Period and the last day thereof:3 _____________________ (G)
Location and number of the account to which proceeds of the requested Borrowing
are to be disbursed: [Name of Bank] (Account No.:__________________________)
[Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:______________________________)]4 [The [Borrower specified above]
[Company on behalf of the Borrower specified above] hereby certifies that the
conditions specified in paragraphs (a) and (b) of Section 4.03 of the Credit
Agreement have been satisfied.]5 Very truly yours, [WESTINGHOUSE AIR BRAKE
TECHNOLOGIES CORPORATION] [WABTEC COÖPERATIEF U.A.] [OTHER BORROWER] By: Name:
Title: selected US Dollars. If no election as to the Type of Borrowing is
specified, then the requested Borrowing shall be (a) in the case of a Borrowing
denominated in US Dollars, an ABR Borrowing, (b) in the case of Borrowing
denominated in an Alternative Currency (other than Canadian Dollars), a LIBOR
Borrowing and (c) in the case of a Borrowing denominated in Canadian Dollars, a
CDOR borrowing. 3 Shall be subject to the definition of “Interest Period” and
can be a period of one, two, three or six months (or, if consented to by each
Lender participating in such Borrowing, 12 months thereafter). If an Interest
Period is not specified with respect to any requested LIBOR Borrowing or CDOR
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. May not end after the applicable
Maturity Date. 4 Specify only in the case of an ABR Revolving Borrowing
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.20(f) of the Credit Agreement. 5 Include this paragraph only in the
case of Revolving Loans. EXHIBIT B-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018211.jpg]
EXHIBIT C-1 [FORM OF] BORROWING SUBSIDIARY ACCESSION AGREEMENT dated as of [ ]
(this “Agreement”), among WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), [NAME OF NEW BORROWING SUBSIDIARY], a
[Jurisdiction] [organizational form] (the “New Borrowing Subsidiary”), and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent. • Reference is hereby made
to the Credit Agreement dated as of June 8, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, Wabtec Cöoperatief U.A., the other Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and PNC Bank, National Association, as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. • Pursuant to Section 2.22(a) of the
Credit Agreement, the Company and the New Borrowing Subsidiary desire that the
New Borrowing Subsidiary become a Borrowing Subsidiary under the Credit
Agreement[, and each Revolving Lender shall have provided its prior written
consent thereto1]. • Accordingly, upon execution of this Agreement by the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Borrowing Subsidiary” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement applicable to it as a Borrower or a Borrowing Subsidiary. • The
Company and the New Borrowing Subsidiary represent and warrant that (a) the New
Borrowing Subsidiary is a wholly owned Subsidiary of the Company, (b) the New
Borrowing Subsidiary is organized in [jurisdiction] as a [organizational form],
and (c) the representations and warranties applicable to the New Borrowing
Subsidiary as a Borrower (including, after giving effect to this Agreement, the
New Borrowing Subsidiary) set forth in the Loan Documents are true and correct
(i) in the case of the representations and warranties qualified as to
materiality, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the date of the date hereof, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty are so true and correct on and as of
such prior date. • The New Borrowing Subsidiary expressly acknowledges the
appointment of the Company as its agent as set forth in Sections 2.22(c) and
10.09(e) of the Credit 1 Bracketed language to be excluded if New Borrowing
Subsidiary is an Approved Netherlands Borrower or a Domestic Borrowing
Subsidiary. EXHIBIT C-1 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018212.jpg]
Agreement. The New Borrowing Subsidiary also expressly acknowledges the
provisions of Section 10.09(f) of the Credit Agreement, and agrees that upon the
effectiveness of this Agreement, it shall be bound thereby. • This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York. EXHIBIT C-1-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018213.jpg]
• IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, By: Name: Title: [NAME OF NEW
BORROWING SUBSIDIARY], By: Name: Title: PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent By: Name: Title: EXHIBIT C-1-3 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018214.jpg]
EXHIBIT C-2 [FORM OF BORROWING SUBSIDIARY TERMINATION] PNC Bank, National
Association as Administrative Agent [ADDRESS] Attention of [ ] Fax No.: [ ]
Email: [ ] 1. [ Date] Ladies and Gentlemen: • Reference is hereby made to the
Credit Agreement dated as of June 8, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Westinghouse Air Brake Technologies Corporation, Wabtec
Cöoperatief U.A., the other Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
• Pursuant to Section 2.22(b) of the Credit Agreement, the Company hereby
terminates the status of [Name of Terminated Borrowing Subsidiary] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement. The Company represents and warrants that no Revolving Loans or
Swingline Loans made to the Terminated Borrowing Subsidiary, or any Letter of
Credit issued for the account of the Terminated Borrowing Subsidiary, are
outstanding as of the date hereof and that all fees or other amounts payable
with respect thereto by the Terminated Borrowing Subsidiary pursuant to the
Credit Agreement have been paid in full on or prior to the date hereof. Very
truly yours, WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, By: Name: Title:
EXHIBIT C-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018215.jpg]
EXHIBIT D [FORM OF] COMPLIANCE CERTIFICATE The form of this Compliance
Certificate has been prepared for convenience only, and is not to affect, or to
be taken into consideration in interpreting, the terms of the Credit Agreement
referred to below. The obligations of the Company and the Borrowing Subsidiaries
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly. Reference is made to the
Credit Agreement dated as of June 8, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Westinghouse Air Brake Technologies Corporation, a Delaware
corporation (the “Company”), Wabtec Cöoperatief U.A., a coöperatieve vereniging
met uitsluiting van aansprakelijkheid organized under the laws of the
Netherlands, the other Borrowing Subsidiaries from time to time party thereto,
the Lenders from time to time party thereto and PNC Bank, National Association,
as Administrative Agent. Each capitalized term used but not defined herein shall
have the meaning specified in the Credit Agreement. The undersigned hereby
certificates that [he][she] is a [ ]1 of the Company and, in [his/her] capacity
as such and not individually, hereby further certifies as follows: 1. [Attached
as Schedule I hereto are the unaudited condensed consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal quarter ended [ ] and the then elapsed portion of the fiscal
year (and, in the case of the consolidated statements of income and cash flows,
on a comparative basis with the statements for such period in the prior fiscal
year of the Company).] [or] [The condensed consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal quarter ended [ ] and the then elapsed portion of the fiscal year are
available on the website of the Company at http://www.wabtec.com or on the
website of the SEC at http://www.sec.gov.] Such financial statements present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and their results of
operations and cash flows for the periods indicated in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of certain
footnotes.] [or] 1 Must be a Senior Officer of the Company. EXHIBIT D
[[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018216.jpg]
1. [Attached as Schedule I hereto are the audited consolidated financial
statements required by Section 5.01(b) of the Credit Agreement as of the end of
and for the fiscal year ended [ ], together with an audit opinion thereon of a
nationally recognized independent registered public accounting firm required by
Section 5.01(b).] [or] [The audited consolidated financial statements required
by Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
year ended [ ], together with an audit opinion thereon of a nationally
recognized independent registered public accounting firm required by Section
5.01(b), are available on the website of the Company at http://www.wabtec.com or
on the website of the SEC at http://www.sec.gov.] 2. I have no knowledge of the
existence and continuance as of the date of this Compliance Certificate of any
Default or an Event of Default[, except as set forth in a separate attachment,
if any, to this Compliance Certificate, specifying the details thereof and any
action taken or proposed to be taken with respect thereto]. 3. The Company is in
compliance with the financial covenants contained in Section 6.08 of the Credit
Agreement as shown on Annex 1 hereto for the period covered by this Compliance
Certificate. [4. Attached as Annex 2 hereto are the statements of reconciliation
required pursuant to Section 5.01(c) of the Credit Agreement.]2 The foregoing
certifications are made and delivered on [ ] pursuant to Section 5.01(c) of the
Credit Agreement. WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, By: Name:
Title: 2 Include the bracketed language only if the reconciliation statements
are required pursuant to Section 5.01(c) of the Credit Agreement. EXHIBIT D-2
[[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018217.jpg]
ANNEX 1 TO COMPLIANCE CERTIFICATE FOR THE FISCAL [QUARTER] [YEAR] ENDED
[mm/dd/yy]. (a) Consolidated Net Income: the net income (or loss) of the Company
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP: US$[___,___,___] (b) EBITDA:1 (i) + (ii) - (iii) =
US$[___,___,___] (i) Consolidated Net Income for such period (see item (a)):
US$[___,___,___] (ii)2 (A) Interest Expense: US$[___,___,___] (B) income tax
expense: US$[___,___,___] (C) depreciation and amortization: US$[___,___,___]
(D) losses from Dispositions: US$[___,___,___] (E) extraordinary losses:
US$[___,___,___] (F) all non-cash charges, expenses or losses, other than any
noncash charge, expense or loss (x) constituting a write-off of receivables or
(y) to the extent any cash payment was or will be made in respect thereof,
whether during such period or in any prior or subsequent period:
US$[___,___,___] (G) one-time transaction costs, fees and expenses related to
the GET Acquisition or any other Material Acquisition, whether or not the GET
Acquisition or such other Material Acquisition is consummated: US$[___,___,___]
(H) restructuring, integration and related charges or expenses (which for the
avoidance of doubt, include retention, severance, systems establishment costs,
contract termination costs, future lease commitments and costs to consolidate
facilities and relocate employees) related to the GET Acquisition or any other
Material Acquisition, provided that the charges or expenses added back pursuant
to this clause (H) (other than any such charges or expenses related to
US$[___,___,___] the GET Acquisition) shall not exceed 1 For the purposes of
calculating EBITDA for any period, in the event of a Material Acquisition or a
Material Disposition is consummated during the period of determination, the
calculation of the Leverage Ratio and, in the case of the GET Acquisition, the
Interest Coverage Ratio shall be made giving pro forma effect to such
transaction as if it had occurred on the first day of such period. 2 Items to be
set forth without duplication and to the extent deducted in determining
Consolidated Net Income. EXHIBIT D-1 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018218.jpg]
US$100,000,000 in the aggregate for all periods since the Effective Date (it
being understood that the limitation in this proviso shall not apply to any
portion or such charges or expenses permitted to be added back pursuant to any
other clause of this definition): (iii)3 (A) noncash credits to net income,
other than any credits to the extent any cash payment was or will be received in
respect thereof, whether during such period or in any prior or subsequent
period: US$[___,___,___] (B) gains from Dispositions: US$[___,___,___] (C)
noncash gains from discontinued operations: US$[___,___,___] (D) extraordinary
income: US$[___,___,___] (c) Total Debt:4 (i) + (ii) + (iii) + (iv) + (v) =
US$[___,___,___] (i) all indebtedness and all borrowed money, whether or not
US$[___,___,___] evidenced by bonds, debentures, notes or similar instruments,
of the Company and its Subsidiaries: (ii) all obligations under Capital Leases
of the Company and its Subsidiaries that have been or should be recorded as
liabilities on a balance sheet in accordance with GAAP: US$[___,___,___] (iii)
all obligations to pay the deferred purchase price of property or services of
the Company and its Subsidiaries (excluding trade accounts payable in the
ordinary course of business and earn-out or other contingent payment obligations
arising in connection with an Acquisition): US$[___,___,___] (iv) all
obligations, contingent or otherwise, of the Company and its Subsidiaries with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ US$[___,___,___] acceptances, bank guaranties and similar obligations 3
Items to be set forth without duplication and to the extent included in
determining such Consolidated Income. 4 Total Debt shall not include any
obligations of the Company or any Subsidiary arising from any Performance Letter
of Credit, surety bonds, performance bonds, bid bonds, performance guaranties or
other similar obligations incurred in the ordinary course of business and that
do not support Indebtedness. For purposes of determining Total Debt at any time
after the definitive agreement for any Material Acquisition (including the GET
Acquisition) shall have been executed, any Acquisition Indebtedness with respect
to such Material Acquisition shall, unless such material Acquisition shall have
been consummated, be disregarded. EXHIBIT D-1-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018219.jpg]
issued for the account of such Person: (v) all Attributable Debt of the Company
and its Subsidiaries: US$[___,___,___] (d) Unrestricted Cash: as of any date of
determination, cash and Cash Equivalent Investments owned on such date by the
Company and its Subsidiaries, as reflected on a consolidated balance sheet of
the Company prepared as of such date in accordance with GAAP, provided that (i)
such cash and Cash Equivalent Investments do not appear (and in accordance with
GAAP would not be required to appear) as “restricted” on such consolidated
balance sheet and (ii) for so long as any Acquisition Indebtedness is
disregarded for purposes of determining Total Debt in accordance with the
definition of such term, all proceeds of such Acquisition Indebtedness shall be
disregarded for purposes of determining Unrestricted Cash: US$[___,___,___] (e)
Interest Expense:5 the consolidated interest expense of the Company and its
Subsidiaries for such period (including all imputed interest on Capital Leases),
determined on a consolidated basis in accordance with GAAP: US$[___,___,___] (f)
Leverage Ratio: ((i) - (ii)) / (iii) = [ ] to 1.00 (i) Total Debt (see item (c)
above): US$[___,___,___] (ii) Unrestricted Cash (see item (d) above), provided
that the amount deducted pursuant to this clause (ii) may not in any event
exceed, as of any date of determination, US$300,000,000: US$[___,___,___] (iii)
EBITDA for such period (see item (b) above): US$[___,___,___] (g) Interest
Coverage Ratio: (i) / (ii) = [ ] to 1.00 5 Notwithstanding the foregoing, if the
GET Acquisition Closing Date shall have occurred, Interest Expense shall be
deemed to be (a) for the Computation Period ended on the last day of the first
Fiscal Quarter ending after the GET Acquisition Closing Date, Interest Expense
for such Fiscal Quarter multiplied by four, (b) for the Computation Period ended
on the last day of the second Fiscal Quarter ending after the GET Acquisition
Closing Date, Interest Expense for the two consecutive Fiscal Quarters then most
recently ended multiplied by two, and (c) for the Computation Period ended on
the last day of the third Fiscal Quarter ending after the GET Acquisition
Closing Date, Interest Expense for the three consecutive Fiscal Quarters then
most recently ended multiplied by 4/3; provided that, in the event the GET
Acquisition Closing Date shall have occurred after the first day of the first
fiscal quarter ending after the GET Acquisition Closing Date, Interest Expense
for such fiscal quarter shall be deemed, for purposes of clauses (a), (b) and
(c) above, to be Interest Expense for the period from and including the GET
Acquisition Closing Date to and including the last day of such fiscal quarter,
multiplied by a fraction equal to (x) 90 divided by (y) the number of days
actually elapsed from and including the GET Acquisition Closing Date to and
including the last day of such fiscal quarter. EXHIBIT D-1-3 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018220.jpg]
(i) EBITDA for such period (see item (b) above): US$[___,___,__] (ii) Interest
Expense for such period (see item (e) above): US$[___,___,__] EXHIBIT D-1-4
[[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018221.jpg]
EXHIBIT E [FORM OF] GUARANTEE AGREEMENT (see attached) EXHIBIT E [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018222.jpg]
EXHIBIT F [FORM OF] INTEREST ELECTION REQUEST PNC Bank, National Association as
Administrative Agent [ADDRESS] Attention of [ ] Fax No.: [ ] Email: [ ] [Date]
Ladies and Gentlemen: Reference is made to the Credit Agreement dated as of June
8, 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Westinghouse Air
Brake Technologies Corporation, a Delaware corporation (the “Company”), Wabtec
Cöoperatief U.A., a coöperatieve vereniging met uitsluiting van
aansprakelijkheid organized under the laws of the Netherlands, the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and PNC Bank, National Association, as Administrative Agent. Each
capitalized term used but not defined herein shall have the meaning assigned to
it in the Credit Agreement. This notice constitutes an Interest Election Request
and the [Borrower specified below] [the Company on behalf of the Borrower
specified below] hereby gives notice, pursuant to Section 2.05 of the Credit
Agreement, that it requests the conversion or continuation of a [Refinancing
Term Borrowing] [Delayed Draw Term Borrowing] [Revolving Borrowing] under the
Credit Agreement, and in connection therewith specifies the following
information with respect to such Borrowing and each resulting Borrowing: 1.
Borrower: ____________________________ 2. Borrowing to which this request
applies: _____________________________ Principal Amount and Currency:
______________________________ Type: _______________________________ Interest
Period1: _______________________________ 3. Effective date of this election2:
_______________________________ 1 In the case of a LIBOR Borrowing or a CDOR
Borrowing, specify the last day of the current Interest Period therefor. If any
such Interest Election Request does not specify an Interest Period, the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. 2 Must be a Business Day. EXHIBIT F [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018223.jpg]
4. Resulting Borrowing[s]3 Principal Amount and Currency4:
______________________________ Type5: _______________________________ Interest
Period6: _______________________________ Very truly yours, [WESTINGHOUSE AIR
BRAKE TECHNOLOGIES CORPORATION] [WABTEC COÖPERATIEF U.A.] [BORROWING
SUBSIDIARY], By: Name: Title: 3 If different options are being elected with
respect to different portions of the Borrowing specified in item 2 above,
provide the information required by this item 3 for each resulting Borrowing.
Each resulting Borrowing shall be in an aggregate amount that is an integral
multiple of, and not less than, the amount specified for a Borrowing in Section
2.02(c) of the Credit Agreement. 4 Indicate the principal amount of the
resulting Borrowing and the percentage of the Borrowing in item 2 above. 5
Specify whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Borrowing or a CDOR Borrowing. 6 Applicable only if the resulting Borrowing is
to be a LIBOR Borrowing. Shall be subject to the definition of “Interest Period”
and can be a period of one, two, three or six months (or, if consented to by
each Lender participating in such Borrowing, 12 months). EXHIBIT F-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018224.jpg]
EXHIBIT G [FORM OF] SWINGLINE BORROWING REQUEST PNC Bank, National Association
as Swingline Lender [ADDRESS] Attention of [ ] Fax No.: [ ] Email: [ ] [Date]
Ladies and Gentlemen: Reference is made to the Credit Agreement dated as of June
8, 2018 (as amended, restated, supplemented or otherwise modified time to time,
the “Credit Agreement”), among Westinghouse Air Brake Technologies Corporation,
a Delaware corporation (the “Company”), Wabtec Cöoperatief U.A., the other
Borrowing Subsidiaries party thereto, the Lenders party thereto and PNC Bank,
National Association, as Administrative Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement. This notice constitutes a Swingline Borrowing Request and the
[Borrower specified below] [the Company on behalf of the Borrower specified
below] hereby gives notice, pursuant to Section 2.21(b) of the Credit Agreement,
that it requests a Swingline Loan under the Credit Agreement, and in connection
therewith specifies the following information with respect to such Swingline
Loan: (A) Name of Borrower: ________________ (B) Aggregate principal amount of
Swingline Loan:1 US$[ ] (C) Date of Borrowing (which is a Business Day):
________________ (D) Location and number of the account to which proceeds of the
requested Swingline Loan are to be disbursed: [Name of Bank] (Account
No.:__________________________) [Issuing Bank to which proceeds of the requested
Borrowing are to be disbursed:______________________________)]2 1 Must comply
with Sections 2.21(a) and 2.02(c) of the Credit Agreement. 2 Specify only in the
case of a Swingline Loan requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.20(f) of the Credit Agreement. EXHIBIT G
[[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018225.jpg]
The [Borrower specified above] [Company on behalf of the Borrower specified
above] hereby certifies that the conditions specified in paragraphs (a) and (b)
of Section 4.03 of the Credit Agreement are satisfied. Very truly yours,
[WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION] [WABTEC COÖPERATIEF U.A.]
[OTHER BORROWER] By: Name: Title: EXHIBIT G-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018226.jpg]
EXHIBIT H-1 [FORM OF] US TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For US Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of June 8, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Westinghouse Air Brake Technologies Corporation,
Wabtec Cöoperatief U.A., the other Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and PNC Bank,
National Association, as Administrative Agent. Pursuant to the provisions of
Section 2.14 of the Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record and beneficial owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent shareholder of the Company or any Domestic
Borrowing Subsidiary within the meaning of Section 881(c)(3)(B) of the Code, (d)
it is not a controlled foreign corporation related to the Company or any
Domestic Borrowing Subsidiary as described in Section 881(c)(3)(C) of the Code,
and (e) interest payments on the Loan(s) are not effectively connected with its
conduct of a US trade or business. The undersigned has furnished the
Administrative Agent and the Company with a certificate of its non-US Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate, the
undersigned shall promptly so inform the Company and the Administrative Agent in
writing and deliver promptly to the Company and the Administrative Agent an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by the Company or the Administrative Agent)
or promptly notify the Company and the Administrative Agent in writing of its
legal ineligibility to do so, and (b) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: EXHIBIT H-1 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018227.jpg]
2. Date: ________ __, 20[ ] EXHIBIT H-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018228.jpg]
EXHIBIT H-2 [FORM OF] US TAX COMPLIANCE CERTIFICATE (For Non-US Participants
That Are Not Partnerships For US Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of June 8, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Westinghouse Air Brake Technologies
Corporation, Wabtec Cöoperatief U.A., the other Borrowing Subsidiaries from time
to time party thereto, the Lenders from time to time party thereto and PNC Bank,
National Association, as Administrative Agent. Pursuant to the provisions of
Section 2.14 of the Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent shareholder of
the Company or any Domestic Borrowing Subsidiary within the meaning of Section
881(c)(3)(B) of the Code, (d) it is not a controlled foreign corporation related
to the Company or any Domestic Borrowing Subsidiary as described in Section
881(c)(3)(C) of the Code, and (e) the interest payments with respect to such
participation are not effectively connected with its conduct of a US trade or
business. The undersigned has furnished its participating Lender with a
certificate of its non-US Person status on IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or such other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its legal
ineligibility to do so, and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] By: Name: Title: EXHIBIT H-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018229.jpg]
Date: ________ __, 20[ ] EXHIBIT H-2-2 [[3853094]] NAI-1503825585v4 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018230.jpg]
EXHIBIT H-3 [FORM OF] US TAX COMPLIANCE CERTIFICATE (For Non-US Participants
That Are Partnerships For US Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of June 8, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Westinghouse Air Brake Technologies Corporation,
Wabtec Cöoperatief U.A., the other Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and PNC Bank,
National Association, as Administrative Agent. Pursuant to the provisions of
Section 2.14 of the Credit Agreement, the undersigned hereby certifies that (a)
it is the sole record owner of the participation in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such participation, (c) neither the undersigned nor
any of its direct or indirect partners/members claiming the portfolio interest
exemption (“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its Applicable Partners/Members is
a ten percent shareholder of the Company or any Domestic Borrowing Subsidiary
within the meaning of Section 881(c)(3)(B) of the Code, (e) none of its
Applicable Partners/Members is a controlled foreign corporation related to the
Company or any Domestic Borrowing Subsidiary as described in Section
881(c)(3)(C) of the Code, and (f) the interest payments with respect to such
participation are not effectively connected with the undersigned’s or its
Applicable Partners’/Members’ conduct of a US trade or business. The undersigned
has furnished its participating Lender with IRS Form W- 8IMY accompanied by one
of the following forms from each of its Applicable Partners/Members: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W- 8BEN-E, as applicable, from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate, the undersigned shall promptly so inform such
Lender in writing and deliver promptly to such Lender an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by such Lender) or promptly notify such Lender in writing of its legal
ineligibility to do so, and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
PARTICIPANT] EXHIBIT H-3 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018231.jpg]
By: Name: Title: Date: ________ __, 20[ ] EXHIBIT H-3-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018232.jpg]
EXHIBIT H-4 [FORM OF] US TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For US Federal Income Tax Purposes) Reference is hereby made to
the Credit Agreement dated as of June 8, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Westinghouse Air Brake Technologies Corporation, Wabtec
Cöoperatief U.A., the other Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and PNC Bank, National
Association, as Administrative Agent. Pursuant to the provisions of Section 2.14
of the Credit Agreement, the undersigned hereby certifies that (a) it is the
sole record owner of the Loan(s) (as well as any note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (b) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any note(s) evidencing such Loan(s)), (c) neither the undersigned nor
any of its direct or indirect partners/members claiming the portfolio interest
exemption (“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (d) none of its Applicable Partners/Members is
a ten percent shareholder of the Company or any Domestic Borrowing Subsidiary
within the meaning of Section 881(c)(3)(B) of the Code, (e) none of its
Applicable Partners/Members is a controlled foreign corporation related to the
Company or any Domestic Borrowing Subsidiary as described in Section
881(c)(3)(C) of the Code, and (f) the interest payments on the Loan(s) are not
effectively connected with the undersigned’s or its Applicable
Partners’/Members’ conduct of a US trade or business. The undersigned has
furnished the Administrative Agent and the Company with IRS Form W-8IMY
accompanied by one of the following forms from each of its Applicable
Partners/Members: (a) an IRS Form W-8BEN or IRS Form W- 8BEN-E, as applicable,
or (b) an IRS Form W-8IMY accompanied by an IRS Form W- 8BEN or IRS Form
W-8BEN-E, as applicable, from each of such partner's/member's beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate, the
undersigned shall promptly so inform the Company and the Administrative Agent in
writing and promptly deliver to the Company and the Administrative Agent an
updated certificate or other appropriate documentation (including any new
documentation reasonably requested by the Company or the Administrative Agent)
or promptly notify the Company and the Administrative Agent in writing of its
legal ineligibility to do so, and (ii) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. EXHIBIT H-4 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018233.jpg]
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: Name: Title: Date: ________ __, 20[ ] EXHIBIT H-4-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018234.jpg]
EXHIBIT J [FORM OF] SOLVENCY CERTIFICATE This Certificate (this “Certificate”)
is being delivered pursuant to Section [4.01(f)] [4.02(e)] of the Credit
Agreement dated as of June 8, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Westinghouse Air Brake Technologies Corporation, a Delaware corporation
(the “Company”), Wabtec Cöoperatief U.A., a coöperatieve vereniging met
uitsluiting van aansprakelijkheid organized under the laws of the Netherlands,
the other Borrowing Subsidiaries from time to time party thereto, the Lenders
from time to time party thereto and PNC Bank, National Association, as
administrative agent. Unless otherwise defined herein, terms used herein have
the meanings provided in the Credit Agreement. The undersigned hereby certifies
that [he][she] is the Chief Financial Officer of the Company. The undersigned
hereby further certifies, solely in [his][her] capacity as Chief Financial
Officer of the Company and not in an individual capacity, that, as of the date
hereof, after giving effect to the making of the Loans under the Credit
Agreement, the application of the proceeds of such Indebtedness and the
consummation of [the Acquisition and the other] [the] Transactions to occur on
the date hereof: 1. The fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise. 2. The present
fair saleable value of the property of the Company and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured. 3. The Company and its Subsidiaries, on
a consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured. 4. The
Company and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which they have unreasonably small
capital. For purposes of this Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement. The undersigned is familiar with the business and financial
position of the Company and its Subsidiaries. In reaching the conclusions set
forth in this Certificate, the undersigned has made such investigations and
inquiries as the undersigned has EXHIBIT J [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018235.jpg]
deemed appropriate, having taken into account the nature of the business
proposed to be conducted by the Company and its Subsidiaries after consummation
of the Transactions. EXHIBIT J-2 [[3853094]]



--------------------------------------------------------------------------------



 
[wabex1019q22018236.jpg]
WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, By: Name: Title: EXHIBIT J-3
[[3853094]]



--------------------------------------------------------------------------------



 